Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 1 of 92 PAGEID #: 13773

 

 

 

     

Page l Page 3
1
UNITED STATES DISTRICT COURT 2 INDEX
SOUTHERN DISTRICT OF OHIO 3. NEDR. VAN EMON, CPA PAGE
WESTERN DIVISION 4 Cross-Examination by Mr. Murphy 4
ee 5 EXHIBITS MARKED | REF.
6 Exhibit 1 14 14
MARIE JOSEPH, Exhibit 2 is 15
a . 7 Exhibit 3 27.27
Pant Case No. Exhibit 4 30 30
vs. : 1:16-cv-00465- 8 Exhibit 5 34 34
: TSB Exhibit 6 360 36
RONALD JOSEPH, : 9 Exhibit 7 4343
: Exhibit 8 54 54
Defendant. : 10 Exhibit 9 58 58
soocernneeenenenennnnanennnne — Exhibit 10 60 60
11
Deposition of, NED R. VAN EMON, CPA 120 Exhibit 11 6464
: we Exhibit 12 84 84
Taken: By the Plaintiff 13 Exhibit 13 112 12
Pursuant to Notice 11
Exhibit 14 113.113
Date: October 28, 2016 14 Exhibit 15 WS 15
Exhibit 16 122. 122
Time: Commencing at 8:59 a.m. 15 Exhibit 17 129 129
Exhibit 18 132 132
Place: Frost Brown Todd 16 Exhibit 19 167 167
3300 Great American Tower 17
301 East Fourth Street 18
Cincinnati, Ohio 45202 19
Before: S. Diane Farrell, RDR, CRR 20
Notary Public - State of Ohio 21
22
23
24
25
Page 2 Page 4
i 1 THE VIDEOGRAPHER: We're on the
2 APPEARANCES:
3 On behalf of the Plaintiff: 2 record 8:59 a.m.
4 Kevin I Murphy, Esq. 3 NED R. VAN EMON, CPA
5 Steven A. Taylor, Esq. 4 of lawful age, a witness herein, being first duly
of : : .
6 Murphy Landen Jones PLLC 5 sworn as hereinafter certified, was examined and
5 en Chamber Center Drive 6 deposed as follows:
uite
Ft. Mitchell, Kentucky 41017-0534 7 CROSS-EXAMINATION
8 Phone: (859) 360-1123 .
Email: klmurphy@ktmurhylaw.com 8 BY MR. MURPHY: . .
3 on atest rian com 9 Q. Good morning, sir.
of the Defendant any 10 A. Good morning
Ned Van Emon: : .
11 11 Q. Would you tell me your name and your
12 arr eee 12 home address, please?
Frost Brown Todd 13 A. _ It's Ned Robert Van Emon. It's V-a-n
13 3300 Great American Tower : :
301 East Fourth Street 14 capital E, m-o-n. My home address is
14 Cincinnati, Ohio 45202 15
Phone: (513) 651-6707
15 Email: jftooman@fbtlaw.com 16 Q. And did you see that your -- your
16 On Dehalf of the Defendant and 17 governor slid off the LaGuardia Airport pad
17 Jacob D. Rhode, Esq 18 yesterday?
‘acol . e. 5 : . °
, 19 A. | think a lot of people in Indiana
18 of
1 Keates Macthing & Klekamp PLL 20 would like to see him slide off.
Suite 1400 21 Q. Yeah. I thought, though, that might
20 Cincinnati, Ohio 45202-3752 ‘
Phone: (513) 579-6580 22 be your answer. Give me the benefit of your
21 Email: jrhode@kmklaw.com 23 education, sir.
55 . 24 A. Ihave aB.S. from Indianapolis
24 25 University in Indianapolis. Graduated in 1978.

 

 

LAMPKE COURT REPORTING,

1 (Pages 1 to 4)

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 2 of 92 PAGEID #: 13774

 

 

 

Page 5 Page 7
1 Have a CPA certificate. 1 A. No, [started in 1978 with -- with --
2 0 Q. When you did get your CPA? 2 Q. I'msorry. That was a bad question.
3 A. Early '80s. 3 When did you first start doing Joseph-related work
4 Q. When you -- what was your bachelor's 4 at K.B. Parrish?
5 in? 5 A. It's either 1980 or '81. I can't
6 A. Bachelor's of science, accounting. 6 recall which year.
7 Q. Accounting. 7 Q. And what was the type of work that
8 A. Computer science. 8 you did for the Joseph Group?
9 Q. Allright. After you graduated from 9 A. We did --
10 college did you go to work? 10 MR. FROOMAN: Objection.
11 A. Yes, I did. 11 MR. MURPHY: That's how he described
12 Q. Where? 12 it. That's what he called it.
13 A. I went to work at K.B. Parrish & Co., 13 MR. FROOMAN: I know. And I don't
14 a CPA firm in Indianapolis. 14 know what we're talking about. So I'm
15 Q. And while you were there, you studied 15 forming an objection.
16 and received your CPA, correct? 16 Q. Okay. You can answer.
17 A. That's correct. 17 A. We prepared financial statements,
18 Q. How long were you at K.B. Parrish & 18 reviewed financial statements and tax returns;
19 Co.? 19 federal, state, local tax returns.
20 A. 1978 to 2014. 20 Q. Inthe '80s, who was your primary
21 Q. And during that time frame, would you 21 contact in preparing these tax returns and financial
22 tell me what -- what roles you played, what you did? 22 statements?
23 A.  Iwasa-- started out as a junior 23 A. Lou Rouse.
24 accountant, worked my way up to become a partner in 24 Q. What position did he hold at that
25 the firm. And the segment of the firm that -- that 25 time?
~ Page’ 6- Page 8
1 I worked in worked primarily with dealerships, auto 1 A. CFO.
2 dealerships. 2 Q. Would you do audits?
3 We had a -- dealers also had a lot of 3 A. No.
4 other entities that -- that they had; real estate 4 Q. Did your company do audits?
5 entities, smaller businesses, things like that, so I 5 A. Our company did audits, but we did
6 had a pretty diverse background in working at the 6 not do any audits for the Joseph Group.
7 firm, but primarily in later stages it was almost 7 Q. Do you know who did, if any?
8 100 percent dealership-related. 8 A. Idon't believe they had any. They
9 Q. During that time frame between 1978 9 weren't required to have audits. The banks did not
10 and 2014, did you do any work for Ron Joseph and his 10 require it. The manufacturers did not require
11 companies? 11 audits.
12 A. Yes, we -- 12 Q. How often would you prepare financial
13 MR. FROOMAN: Objection. 13 statements? Were they monthly, every other month?
14 Q. You can answer. 14 A. We did -- reviewed financial
15 MR. FROOMAN: You can answer. 15 statements as of December 31 of each year.
16 A. Okay. Yes, we started working with 16 Q. Okay. Did K.B. Parrish handle all of
17 the Joseph Group back in either 1980 r 1981. I'm 17 Ron Joseph's related companies?
18 not quite sure what year it was, but it was one of 18 MR. FROOMAN: Objection.
19 those two years. 19 Q. That one was with emphasis. You can
20 Q. Let me ask you today is Mr. Frooman 20 answer.
21 representing you today? 21 A. No.
22 A. Yes. 22 Q. Which ones did you handle?
23 Q. Okay. So you -- the company began 23 A. We handled strictly the dealerships.
24 working with the Joseph Group ‘80, '81. Is that 24 Q. Any of the real estate?
25 when you started with them? 25 A. I can't remember, but I'm almost a

 

 

LAMPKE COURT REPORTING,

INC.

2 (Pages | 5 to 8)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 3 of 92 PAGEID #: 13775

 

 

 

Page 9 Page 11
1 hundred percent sure we did not do that. We were 1 believe he was -- I would have to look at the
2 strictly hired to do the dealerships and the related 2 records to tell you that, because there were --
3 tax returns for the dealerships. 3 Q. Okay.
4 Q. Did that ever change into the '90s 4 A. He was probably president of Camargo.
5 and into the 2000s? 5 There are other things that he was involved with.
6 A. No. 6 Q. Allright. Did -- what -- let me
7 Q. Did it encompass all the dealerships? 7 start over.
8 MR. FROOMAN: Objection. 8 What -- what year did you come on
9 A. Yes. 9 board?
10 Q. When K.B. Parrish, while you were 10 A. 2014.
11 there, would bill, send invoices, would they send 11 Q. And during that time frame that you
12 one invoice for all the Joseph-related companies or 12 were CFO, who reported to you?
13 would they send separate? 13 A. Everybody in the office, the
14 A. Each -- each dealership was billed 14 corporate office. There were at least five people
15 separately. 15 in the corporate office that reported to me. And
16 Q. And how was K.B. Parrish paid? Were 16 then the personnel out at the dealerships would be
17 they paid with one check for all or -- 17 the general managers, primarily the office managers.
18 A. Each dealership paid their own bill. 18 Q. Who were the five people in the
19 Q. Now, eventually you went to work for 19 corporate office that reported to you?
20 Mr. Joseph? 20 A. You'd think I'd remember the last
21 A. Yes. 21 names but -- Marietta, Mike Candelaresi, Robin, and
22 MR. FROOMAN: Objection. 22 Melinda.
23 Q. And what position did you take? 23 Q. Melinda Nau?
24 A. CFO. 24 A. Melinda Nau.
25 Q. CFO of what? 25 Q. What's Robin's last name?
Page 10 Page 12
1 A. Of the entire organization. 1 A.  Ican't recall.
2 Q. So what would that organization be 2 Q. Okay. Michael Reesy is the full
3 called? 3 name?
4 MR. FROOMAN: Objection. 4 A.  Candelaresi.
5 Q. Imean, who -- who paid your check? 5 Q. Okay.
6 A. Pond Realty. 6 A. Michael Candelaresi.
7 Q. But you also, as part of your CFO 7 Q. Allright. And Marietta?
8 duties, oversaw the dealerships? 8 A. She knows the -- she was the
9 A. Yes. 9 receptionist.
10 Q. The real estate? 10 Q. Allright. So when you took this
11 A. Yes. 11 job, did you move down from Indy?
12 Q. The leases? 12 A. [still have my home in Indianapolis.
13 A. Yes. 13 I have an apartment down -- they provide an
14 Q. Who did you report to, sir? 14 apartment for me.
15 A. Mr. Joseph and Greg Joseph. 15 Q. Do you still have that apartment?
16 Q. What position did Greg Joseph hold? 16 A. No.
17 MR. FROOMAN: Objection. 17 Q. Now, did you become, sir, an officer
18 Q. And with what company? 18 or director of any of the Joseph companies?
19 MR. FROOMAN: Objection. 19 A. Yes.
20 MR. MURPHY: What's the problem with 20 Q. Which ones and which offices, please?
21 that question? 21 MR. FROOMAN: Objection.
22 MR. FROOMAN: That's a compound 22 Q. Allright. Let's start with which
23 question. 23 ones. You can answer.
24 Q. Okay. You can answer. 24 A. Honestly, [ can't recall which ones.
25 A. He held a number of positions. I 25 Q. Allright. Okay. Do you know what

 

&
\
1

 

 

LAMPKE COURT REPORTING,

3 (Pages 9 to 12)

INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 4 of 92 PAGEID #: 13776

 

 

 

Page 13 Page 15
1 offices you held? 1 A. Yes.
2 A. Primarily secretary-treasurer. 2 Q. _ Is it accurate that you were the --
3 Q. And were you secretary-treasurer of 3 were the agent --
4 several different companies? 4 A. Yes.
5 A. Yes. 5 Q.  -- of these companies? Okay. Would
6 Q. Companies that sold cars? 6 you agree, sir, that several of these companies have
7 A. Yes. 7 the same address but different named addressees for
8 Q. Did you receive any other 8 the return?
9 compensation from any other company besides Pond 9 A. Yes.
10 Realty? 10 MR. MURPHY: Exhibit 2.
11 A. No. il Q. Now, you've also filed fictitious
12 Q. Are you a registered agent for any 12 names for various companies, correct?
13 companies that are part of the Joseph Auto Group? 13 A. Yes.
14 A. Yes. 14 (Exhibit 2 was marked for
15 Q. By the way, I know that you probably 15 identification.)
16 went over the ground rules prior to the deposition 16 Q. Allright. Here's Exhibit 2. Do you
17 but if I ever ask you a question that you don't 17 recognize these documents?
18 understand, and that's almost guaranteed that I'll 18 MR. FROOMAN: Objection.
19 botch up a question, you know, once or twice -- 19 A. Yes.
20 A. Okay. 20 MR. FROOMAN: Can you do something
21 Q.  -- you just simply tell me. 21 to -- to maybe identify Exhibit 2 other than
22 A. Yeah. 22 "these documents,” just for the record?
23 Q. I'll rephrase. 23 MR. MURPHY: Well, they have -- they
24 A. Okay. 24 have a stamp that says 2 on them. On page 1
25 Q. And any time you want to take a 25 you'll see it says "State of Ohio
Page 14 Page 16
1 break, let me know, too. 1 Certificate." It says, Joseph Auto Group,
2 A. Okay. Thank you. 2 250 East Fifth Street."
3 Q. Allright. Let's mark this as 3 Q. Do you see that on page 1, sir?
4 Exhibit 1. 4 A. Yes.
5 (Exhibit 1 was marked for 5 Q. And it has -- starts with a Bates
6 identification.) 6 number of 2616 on the right side. You'll see
7 MR. FROOMAN: Kevin, there's three 7 "Columbia Motors" here on page 1, and it lists "250
8 different documents here. Are they all 8 East Fifth Street." Do you see that?
9 Exhibit 1? 9 A. Yes.
10 MR. TAYLOR: Yes. 10 Q. Allright. And if you turn a couple
11 MR. MURPHY: This is -- 11 of pages, you'll see "Columbia Hyundai."
12 MR. TAYLOR: It's three separate 12 A. Yes.
13 documents, all one -- 13 Q. Allright. That, too, has the
14 MR. MURPHY: Yeah. 14 address of "Joseph Auto Group, 250 East Fifth
15 MR. TAYLOR: -- exhibit. 15 Street." Do you see that?
16 MR. MURPHY: Three separate 16 A. Yes.
17 documents. All one exhibit. 17 Q. "Columbia Acura," you'll see
18 Q. Allright. I've shown you what we've 18 "Fictitious Name Renewal" on 2622. That, too, has
19 marked as Exhibit 1. Are you a registered agent for 19 "Joseph Auto Group, 250 East Fifth Street"?
20 any of these companies that are a part of the Joseph 20 A. Yes.
21 Auto Group? 21 Q. "Joseph Toyota of Cincinnati" on this
22 MR. FROOMAN: Objection. 22 one, 3090. You'll see it's listed up top, "Columbia
23 Q. In other words, on this first page, 23 Development, Attention: Ned Van Emon, 250 East
24 do you see where it says 24 Fifth Street." Do you see that?
25 "Agent/Registrant/Incorporator Name"? 25 A. Yes.

 

 

LAMPKE COURT REPORTING,

INC.

4 (Pages 13 to 16)
859 261-5544

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 5 of 92 PAGEID #: 13777

 

 

 

Page 17 Page 19
1 Q. Doall of these companies operate out 1 MR. MURPHY: Very good.
2 of 250 East Fifth Street? 2 Q. Now, did you track your time when you
3 MR. FROOMAN: Objection. 3 were CFO in terms of what duties you performed for
4 Q. You can answer. 4 which companies?
5 A. No. 5 A. No.
6 Q. Why do they all have the same 6 Q. So if that's correct, then there
7 address? 7 would be no allocation, right, of your -- of your
8 A. I can't answer that. 8 time for a company?
9 Q. Is that the way it was when you were 9 A. That's correct.
10 at the accounting firm? 10 Q. Allright. Did you get any bonuses
11 A. Yes. 11 or incentives while you were there?
12 Q. Did you ever advise Mr. Joseph or 12 A. Please?
13 anybody at any of these companies that they should 13 Q. I'msorry. That's one of my bad
14 do this, have it all come out of the same address? 14 questions. Did you get any bonuses or incentives
15 MR. FROOMAN: Objection. 15 while you worked for Pond Realty?
16 A. I did not advise. 16 A. Yes.
17 Q. Okay. You'll see the next one, 17 Q. And were they paid by Pond?
18 "Capitol Cadillac." 18 A. Yes.
19 MR. FROOMAN: What's the next one? 19 Q. How were you bonused or incentivized?
20 J -- it would be helpful, Kevin -- this is a 20 A. Random.
21 stack of I don't know how many pages. I 21 Q. And what years did you receive
22 thumbed through them. They're not even all 22 bonuses or incentives?
23 sequentially Bates stamp numbers. There's 23 A. 2015.
24 others interspersed here. 24 Q. Allright. How much of -- management
25 I don't know what -- how many pages. 25 work did you do in comparison to, say, Robert
Page 18 Page 20
1 And just for purpose of the record, as you 1 Joseph?
2 do it, if there's some way you can identify 2 MR. FROOMAN: Objection.
3 them so we can know what we're talking about 3 Q. You can answer.
4 later, that would be helpful. 4 A. Wehad completely different roles.
5 MR. MURPHY: Duly noted. 5 Q. What was Robert's role?
6 Q. You see the one that says, "State of 6 A. Robert was involved with the
7 Ohio Certificate, Capitol Cadillac, Fictitious Name 7 dealerships directly, involved with other companies,
8 Renewal"? 8 whether it be Coca-Cola or companies like that where
9 A. Yes. 9 he would -- he had established relationships, and he
10 MR. FROOMAN: Which one are you on? 10 got deals done, cars sold, trucks sold.
11 I mean, where? Which -- which number in the 11 He had a lot of contacts with a lot
12 stack of exhibits or what Bates stamped 12 of people around the city where he just -- he was on
13 number? I'm trying to follow you as you go 13 the phone constantly with people trying to get cars
14 through these questions. 14 sold to them, so --
15 Q. You see it, right, sir? 15 Q. Did he work full time while you were
16 A. Yeah. 16 there, Robert?
17 Q. Yeah. Okay. That has "250 East 17 A. Robert. He was there most days,
18 Fifth Street" as well. 18 yeah.
19 MR. FROOMAN: I don't see it. Which 19 Q. What about George Joseph, Ron's son,
20 one are you on, Kevin? I'm trying to stay 20 what did he do?
21 up with you. 21 A. George oversaw both the Toyota of
22 MR. MURPHY: It was the next one in 22 Cincinnati store and Toyota of Dayton store.
23 line. All you had to do was flip it, and it 23 Q. Did he work full time or part time?
24 was the next one in line, so you're -- 24 A. Ican't answer that. I -- he's out
25 MR. FROOMAN: Okay. I found it. 25 in the field and on -- almost strictly down at

 

 

LAMPKE COURT REPORTING,

5 (Pages 17 to 20)

INC. 859 261-5544

 

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 6 of 92 PAGEID #: 13778

 

 

 

Page 21 Page 23
1 corporate. My understanding was full time. 1 A.  Icamn't recall. There might have
2 Q. What about Greg Joseph? 2 been something along those lines. But if -- if
3 A. Very much full time. Greg split his 3 there was, I can't -- I can't recall.
4 time between east side stores and had corporate. 4 Q. Okay.
5 Q. Now, do you still work for Pond 5 A. I don't remember.
6 Realty? 6 Q. There was no document that they
7 A. Tam aconsultant for Pond Realty. 7 showed you before 9/19, correct?
8 Q. So your role changed? 8 A. No.
9 A. Yes. I'm no longer the CFO. 9 Q. And is it true that it was at least
10 Q. When did you stop becoming the CFO? 10 one, if not several weeks later, that a document was
11 What was the date? 11 presented to you?
12 A. September 19th, 2016. 12 A. Yes.
13 Q. Why did you no longer -- why were you 13 Q. Okay. Who presented that consultant
14 no longer the CFO? Did you quit or were you 14 document to you?
15 terminated? 15 A. The attorney, Mr. Frooman.
16 A. I was terminated. 16 Q. Why would -- why would Mr. Joseph
17 Q. By whom? 17 agree to make you a consultant after terminating you
18 A. Mr. Joseph. 18 for this personal reason?
19 Q. Why? 19 MR. FROOMAN: Objection.
20 A. He didn't like a decision I made, so 20 Q. You can answer. :
21 I was terminated. 21 A. Well, I'm -- I still call corporate i
22 Q. What decision was that? 22 quite a bit. And I'm called by corporate quite a :
23 A. Personal. 23 bit because there's questions related to things that :
24 Q. Not business-related? 24 were going on. j
25 A. No, not business-related. Yes. I 25 We were completed -- we'd completed |
Page 22 Page 24 i
1 would say it's business-related. 1 contract negotiations with Reynolds and Reynolds,
2 Q. Allright. Can you tell me what -- 2 but there were still some -- some items that were
3 what happened? 3 hanging with Reynolds and Reynolds, so we had to
4 A. I was involved with somebody within 4 clarify those with Michael Candelaresi. There were
5 the organization, and he did not appreciate it. 5 other items that we had to clarify and go over. So
6 Q. So were -- was there a period of time 6 I'm still getting calls on -- on things that -- that
7 between being terminated on September 19th, 2016, 7 are going on at the -- at the management company. /
8 and the date that you signed your consultant 8 Q. At the time that you were terminated, .
9 agreement? 9 did you know whether we had asked for your |
10 A. Yes. 10 deposition at that time? :
11 Q. Allright. When did you sign the 11 A. Iwas on the -- a list, I believe. I
12 consultant agreement? 12 don't know if it was a witness list or deposition
13 A. IT would have to look at the 13 list or what it was at that point in time, but I
14 documents. I don't remember when that was. It was 14 know my name was on there, so I assumed I would be
15 probably a week or two after that. 15 deposed.
16 Q. Now, on your last day, 9/19, 2016, 16 MR. MURPHY: And we request a copy of ;
17 was that a sudden departure, something that was 17 his consultant agreement. ]
18 unexpected, or did you know on that day that you 18 Q. How much are you being paid in this
19 were going to be terminated? 19 consulting agreement?
20 A. Well, I didn't know on that day but 20 A. 4,000 a month.
21 I -- but I got the inkling or the feeling that that 21 Q. As part of this consulting agreement,
22 was going to happen. So I was prepared for that. 22 did you promise that you would cooperate in this
23 Q. And when you left that day, had there 23 lawsuit?
24 been any discussion whatsoever of you being a 24 A. Yes.
25 consultant? 25 Q. What are your duties to get 4,000 a

 

 

 

LAMPKE COURT REPORTING,

INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 7 of 92 PAGEID #: 13779

 

 

 

Page 25 Page 27
1 month on the consulting agreement? 1 Q. Uh-huh.
2 A. Ican--I-- like I said, I -- I 2 A. I think I signed it, and I may have
3 went through that a little bit with you -- 3 mailed it in, faxed it in. I can't recall.
4 Q. Yeah, you did. Right. 4 Q. Allright. Did you meet and go over
5 A. --as far as -- as far as the calls 5 it personally with Mr. Frooman?
6 back and forth and going over -- going over things 6 A. Again, no, I can't recall if we did
7 that were left hanging. And I do presume when 7 that or not. I don't believe we did. We might have
8 somebody will be hired, that they will have 8 gone over it over on the phone, but -- or by email
9 questions for me, as I had questions for the old 9 maybe.
10 CFO. Because I called him numerous times to find 10 (Exhibit 3 was marked for
11 out detailed information about the operations, about 11 identification.)
12 where things were and how things worked -- 12 Q. Uh-huh. All right. I've shown you
13 Q. Okay. 13 what we've marked as Exhibit 3. This, on the first
14 A. -- and those type of things, so -- 14 page, is the "Annual Return/Report of Employee
15 Q. Allright. When you signed the 15 Benefit Plan."
16 consultant agreement, did you date it? 16 A. Okay.
17 A. Yes. 17 Q. Pond -- "Pond Realty Company" --
18 Q. And when you put the date on it, was 18 A. Right.
19 it the accurate date or was it back dated? 19 Q. "DBA Joseph Management." Do you see
20 A. I would have to look at the agreement 20 that?
21 to see what that was. 21 A. Yes.
22 Q. But you're fairly certain that you 22 Q. All right.
23 didn't sign the agreement until at least one week, 23 A. I'm glad you showed me this, because
24 if not two weeks, after you were terminated on 9/19, 24 I need to call Melinda and make sure this got filed
25 2016? 25 because it's due -- I believe it's due 10/31.
Page 26 Page 28
1 A. The agreement was not ready at that 1 Q. Allright.
2 point in time. 2 A. Okay. Thank you.
3 Q. Allright. And it may not have even 3 Q. I'ma handy guy to have around. All!
4 been discussed at that time, correct? 4 right. Did you participate in the 401(k) plan?
5 A. There -- as I said, there might have 5 A. Yes.
6 been some mention of it, but other than that, no. 6 Q. Allright. Through which company or
7 There was no paperwork. There was nothing given to 7 companies? Pond Realty, is that right?
8 me on September 19th. 8 A. Pond Realty, yes.
9 MR. MURPHY: All right. Exhibit 3. 9 Q. Now, this plan that I have in front
10 Q. Are you being paid for your time here 10 of you, is this a common plan for all the
11 today? 11 companies --
12 A. Not ona per hour basis, but I assume 12 A. Yes.
13 that's part of the consulting arrangement, so I 13 Q.  -- under the Joseph Auto Group
14 guess technically you could say, yeah, I'm getting 14 umbrella?
15 paid. 15 A. Yes.
16 MR. MURPHY: Uh-huh. Okay. There we 16 Q. And you'll see towards the middle of
17 go. Did you give this to -- okay. 17 this document, number 5, a page on the bottom that
18 Q. Prior to -- where -- where did you 18 says 5. And while you're looking for it, it says up
19 sign the consulting agreement, physically? 19 top, "Joseph Management Group 401(k) Retirement
20 MR. FROOMAN: Objection. 20 Savings Plan[s] and Trust"?
21 Q. Was it at the law offices here in 21 A. Yes.
22 Frost? Was it at Keating? Was it a Joseph 22 Q. You'll see that it says
23 dealership somewhere? 23 "Participating Employers." "The following related
24 A. I'm trying to remember where that was 24 entities are participating employers.” Do you see
25 at. 25 that?

 

 

LAMPKE COURT REPORTING,

INC.

7 (Pages 25 to 28)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 8 of 92 PAGEID #: 13780

 

 

 

Page 29 Page 31
1 A. Correct. 1 right.
2 Q. Allright. So Columbia Oldsmobile 2 Q. Have you seen this before?
3 Company has the same pension plan as those that work 3 A. No.
4 for Camargo Cadillac, Pond Realty, The Audi 4 Q. Do you know -- you know, you take a
5 Connection and the like. Yes? 5 look at this. You'll see "Joseph Subaru, Columbia
6 A. Yes. 6 Hyundai." You turn the page, "Joseph Chevrolet,
7 Q. Now, it says, "The following related 7 Audi, Infiniti, Columbia Acura, Columbia Chevrolet,
8 entities are participating employers." In your 8 Columbia Toyota."
9 opinion, how are they related? 9 Do these types of dealerships -- do
10 A. Ownership. 10 these dealerships advertise in common, like you see
11 Q. They all have common ownership? 11 here, regularly?
12 A. Yes. 12 MR. FROOMAN: Objection. He just
13 Q. Is the same true for healthcare? 13 said he didn't see it before.
14 MR. FROOMAN: Objection. 14 MR. MURPHY: It was a different
15 Q. Is it one healthcare plan for all of 15 question.
16 the related entities, like -- like this 401(k) 16 Q. The question is: Do these
17 retirement plan? 17 dealerships listed here advertise in common?
18 A. Yes. 18 A. When] look at the paper, I see this.
19 Q. And for insurance purposes, going out 19 Okay? Not this particular ad, but --
20 and getting general liability, CGL type of 20 Q. Uh-huh.
21 insurance, is that the same thing; covers all of the 21 A.  --a lot of groups do that.
22 related entities? 22 Q. Uh-huh. And the Joseph Auto Group,
23 A. Insurance, I believe, is a little bit 23 as it's called here, did that regularly, correct?
24 different. 24 A. I can't answer to that.
25 Q. Uh-huh. 25 Q. Allright. But you were the one --
Page 30 Page 32
1 A. _ It's -- the insurance -- insurance 1 you were the person getting the bills for them,
2 policy covers each particular entity. 2 right?
3 Q. Now, are these the types of things 3 MR. FROOMAN: Objection.
4 that you completed? 4 A. No.
5 A. Yes. 9 Q. No. Okay. But advertising is one of
6 Q. Did you -- did you work on this one, 6 the things that would go on a financial statement
7 the 2014? 7 and --
8 A. 2014, yes. 8 MR. FROOMAN: Objection.
9 Q. Uh-huh. All right. 9 Q.  -- compiled for a tax return,
10 MR. MURPHY: Why don't you give me 10 correct?
11 the stickers? 11 MR. FROOMAN: Objection.
12 THE COURT REPORTER: That might be 12 Q. You can answer.
13 easier. 13 A. Yes. But each dealership handles
14 MR. MURPHY: Yeah. 14 their own advertising.
15 Q. You just keep them in a pile. Yeah. 15 Q. Uh-huh.
16 Just nice little, neat little pile right there. 16 A.  Atcorporate we do not -- we do not
17 A. Okay. 17 do this advertising in corporate.
18 Q. Because sometimes we're going to go 18 Q. Allright. But when you see
19 back to them, so -- 19 something like this, that has multiple companies
20 A. Okay. 20 advertising in what amounts to one ad, are they
21 Q. Thank you. Here's Exhibit Number 4, 21 billed separately?
22 sir. 22 MR. FROOMAN: Objection.
23 (Exhibit 4 was marked for 23 Q. You can answer.
24 identification.) 24 A. They are not billed to corporate.
25 MR. MURPHY: Oh, my bad. Okay. All 25 Q. Who are they billed to?

 

 

LAMPKE COURT REPORTING,

INC.

8 (Pages 29 to 32)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 9 of 92 PAGEID #: 13781

 

 

 

Page 33 Page 35
1 A. The individual dealerships. 1 MR. FROOMAN: Is this just a two-page
2 Q. How do they go about the process of 2 document?
3 dividing it up? 3 MR. MURPHY: Yes.
4 A. My best guess would be that the 4 MR. FROOMAN: Exhibit 5. J also ask
5 newspaper does. 5 because I've got MAR 375 and the second page
6 MR. FROOMAN: Hold on. He asked you 6 is MAR 378.
7 if you know. Don't guess. He doesn't want 7 MR. MURPHY: Uh-huh.
8 you to guess either. 8 MR. FROOMAN: There's not intended to
9 A. Okay. I know the news -- newspaper, 9 be pages in between?
10 The Enquirer would divide it up. 10 MR. TAYLOR: No. No.
11 Q. The Enquirer would send separate 11 MR. FROOMAN: Okay.
12 bills to separate dealerships? 12 Q. And you'll see that it says on this
13 A. Yes. 13 card, "The Joseph Auto Group." Do you see that?
14 Q. Allright. Is Joseph Auto Group a 14 A. Yes.
15 corporation or an actual entity? 15 Q. Allright. And like the 401(k)
16 A. We do not file a tax return for 16 plan, that encompassed several of the different
17 Joseph Auto Group. 17 corporations, correct?
18 Q. Does Joseph Auto Group have its own 18 A. That's correct.
19 bank account? 19 Q. So, in essence, you were insured in a
20 A. No. 20 health plan by the Joseph Auto Group, which may or
21 Q. Soam | correct that it's not a legal 21 may not be a legal entity that did not file a tax
22 entity? 22 return, correct?
23 A. We don't file a tax return. I didn't 23 A. — That's correct.
24 say it was not a legal entity. It may be an entity. 24 Q. Who paid for the healthcare?
25 We just do not file a tax return. 25 A.  Wehad a plan that the employees
Page 34 Page 36
1 Q. What kind of entity is it? 1 at -- that were in -- covered under health insurance
2 A. I don't know. 2 or in the plan would pay 50 percent of the premiums,
3 Q. Who would? 3 and the -- where they were employed at, the
4 A. Probably an attorney. 4 dealership or the entity they were employed at would
5 Q. While you were CFO there, did you 5 pay the other 50 percent.
6 work with any of Joseph Auto Group attorneys? 6 MR. MURPHY: Let's go to Exhibit --
7 MR. FROOMAN: Objection. 7 yeah, Exhibit 6.
8 Q. Or any attorneys that were 8 (Exhibit 6 was marked for
9 representing Ron Joseph or these dealers? 9 identification.)
10 A. Yes. 10 Q. This next one is Exhibit 6, sir. And
11 Q. And who would that be? 11 you'll see that this has up top, "Joseph Auto
12 A. Do you need the firm name? 12 Group." It states, "All Joseph Auto Group Locations
13 Q. Name of the attorney and the firm. 13 Serving Cincinnati, Dayton, Columbus and Northern
14 A. Mr. Frooman, primarily. Mr. Rouse 14 Kentucky." Have you seen this type of ad before?
15 at KMK. We had various other attorneys for various 15 A. _ I've seen the bottom portion but not
16 other responsibilities or duties throughout the 16 the actual map.
17 organization, so quite a few other attorneys. 17 Q. Uh-huh. Do these -- these
18 MR. MURPHY: Now, let's do this one. 18 dealerships that are listed, Acura, Columbia Acura,
19 (Exhibit 5 was marked for 19 Camargo Cadillac, Joseph GMC, Columbia Chevrolet,
20 identification.) 20 et cetera, on -- on this first page, do they have
21 Q. This is Exhibit 5. And on the first 21 common offices or some of them have common offices?
22 page is a Bates stamp MAR 375. Is this the same 22 MR. FROOMAN: Objection. Which
23 health plan that you participated in? 23 question are you asking?
24 A. Yes. 24 A. From --
25 Q. All right. 25 Q. You can answer.

 

 

LAMPKE COURT REPORTING,

INC.

9 (Pages 33 to 36)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 10 of 92 PAGEID #: 13782

 

 

 

 

Page 37 Page 39
1 A. Each dealership is -- has a separate 1 A. Yes, I would agree.
2 —_ location. 2 Q. Would you tell me, sir, what is
3 Q. Right. But their -- their entities, 3 Joseph Enterprises? Is that an entity?
4 are they on that one address I showed you, 250 East 4 A. I would have to look at tax returns
5 Fifth Street? 5 to see that we did file a return on that.
6 MR. FROOMAN: Objection. He just 6 Q. Have you heard the term before?
7 answered your question; they have separate 7 A. Yes.
8 locations. 8 Q. Do you know if Joseph Enterprises has
9 MR. MURPHY: You don't need to make 9 officers and directors?
10 speaking objections, Mr. Frooman, so you 10 A. No.
11 need to cut it out. No speaking objections. il Q. Do you know what office Joseph
12 You can object, but don't speak. 12 Enterprises operates out of? Would that be at the
13 MR. FROOMAN: Okay. I know how it 13 East Fifth Street?
14 works, too. 14 A. If had a tax return, I could tell
15 MR. MURPHY: Yeah. [hope so. 15 you.
16 A. Each of these is a separate location. 16 Q. Allright. What is Columbia
17 Columbia Acura is located on 275 Montgomery Road. 17 Development Corporation?
18 Q. Uh-huh. 18 A. Columbia Development holds real
19 A. There is a Hyundai store there, also. 19 estate; parking lots, buildings, things like that.
20 Camargo Cadillac has a separate location. 20 It is not a dealership. It's combined or
21 Joseph Buick has a separate -- Joseph GMC Buick has 21 consolidated with Columbia Oldsmobile Company in
22 a separate location. 22 their tax return.
23 Q. I understand that. 23 Q. Is Columbia Development Corporation a
24 A. Those are all separate. 24 subsidiary of Columbia Oldsmobile Company?
25 Q. But are their corporate offices on 25 A. Please?
Page 38 Page 40
1 that East Fifth Street? 1 Q. I'msorry. Is Columbia Development
2 A. Corporate office is located at 250 2 Corporation a subsidiary of Columbia Oldsmobile
3 East Fifth Street -- 3 Company?
4 Q. Allright. 4 A. Yes.
5 A.  -- that's correct. 5 Q. Is there a difference between
6 Q. Okay. Do they have common 6 Columbia Development Corporation and Columbia
7 management? 7 Development? I've seen both. That's why I'm
8 A. Each dealership has management in 8 asking.
9 place, so the Buick store would have its own general 9 A. I--no, there's no difference.
10 manager, sales manager, used car manager, parts and 10 They're not two separate entities.
11 service manager. Same way with the Chevrolet store. 11 Q. And what does Columbia Oldsmobile
12 Q. But would they have common presidents 12 Company do?
13 and vice presidents and secretary-treasurer? 13 A. Columbia Oldsmobile Company holds
14 A. Each -- the west side has one 14 dealerships; the Columbia Oldsmobile-Acura, Columbia
15 individual that oversees the west side stores. The 15 Oldsmobile-Hyundai.
16 east side has several individuals that oversee the 16 Q. Any others?
17 stores. The Dayton and Columbus has one individual 17 A. I don't believe there's anything else
18 that oversees those stores. But they all have 18 in that, any other dealerships in there.
19 managers at each of the stores. 19 Q. Does Oldsmobile Company own any real
20 Q. Do they have common board of 20 estate separate and distinct from having a
21 directors? 21 subsidiary that does?
22 A. I don't know. 22 A. I think that real estate's all held
23 Q. Would you agree with me that these 23 in the subsidiary, I believe.
24 dealerships that you see on this page compete with 24 Q. What is Columbia Automotive, Inc.?
25 each other for car sales? 25 What does it do?

 

 

 

 

LAMPKE COURT REPORTING,

INC.

10 (Pages 37 to 40)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 11 of 92 PAGEID #: 13783

 

 

 

Page 41 Page 43
1 A. That is a part of Columbia Oldsmobile 1 (Exhibit 7 was marked for
2 Company, also. It's consolidated in with that 2 identification.)
3 company tax return and financial statement. 3 Q. This is a document that has the Bates
4 Columbia Automotive, Inc. is Columbia Acura-Hyundai. 4 stamp RJ 000622. This is an organizational chart
5 Q. What is Columbia REI? 5 that was produced by the defendant. Have you seen
6 A. It's areal estate holding company. 6 this before?
7 I believe it's an LLC. 7 A. No.
8 Q. And what does it own or do or both? 8 Q. Do you know who prepared it?
9 A. Dennison. 9 A. No.
10 MR. FROOMAN: Objection. 10 Q. Ifyou would, please review it and
11 Q. Go ahead. il tell me if it's accurate to the best of your
12 A. Dennison. 12 knowledge. On page 1.
13 Q. Anything else besides the Dennison 13 MR. FROOMAN: Are you asking him just
14 Hotel, sir? 14 about page 1 or are now you asking about the
15 A. Uh-uh. 15 whole document?
16 Q. What is Columbia Motors Acceptance 16 MR. MURPHY: I just clarified that.
17 Corporation? 17 MR. FROOMAN: Okay. So now you're
18 A. | -- that's one I honestly do not 18 just asking about page 1?
19 know. That's been around since forever. And it -- 19 MR. MURPHY: That's what I said.
20 as far as J know, it holds nothing right now. 20 MR. FROOMAN: All right. I'm just
21 Q. Does it file a tax return? 21 clarifying because that's not initially what
22 A. It files a consolidated tax return 22 you asked. Just trying to make sure I'm
23 with Columbia Oldsmobile Company. 23 sure what you're asking, so I know whether I
24 Q. Tell me about Joseph Motorworks. 24 have an objection.
25 What's that? 25 MR. MURPHY: Okay.
Page 42 Page 44
1 A. That is the VW store. 1 MR. FROOMAN: Thank you.
2 Q. Was that formed just recently? 2 MR. MURPHY: I listed one Bates stamp
3 A. That was formed in mid 2014. 3 number is all I listed, 622. Pay attention.
4 Q. Did you have a part in putting 4 MR. FROOMAN: Okay.
5 together the paperwork? 5 A. [can't say with 100 percent
6 A. Idid not. 6 certainty that this is correct.
7 Q. Are you an officer of that company? 7 Q. Were you asked, prior to leaving your
8 Or were you? Let's change that. Were you an 8 CFO position, to gather any information that could
9 officer of that company? 9 have been used to formulate an organizational
10 A. Yes. 10 structure of one or more of these companies?
11 Q. Allright. When you were terminated, 11 A. Yes. Yeah, yes.
12 were your officer positions removed from those? 12 Q. Do you recall doing that?
13 A. {can't answer that. 13 A. Yes.
14 Q. Besides the Volkswagen store, does 14 Q. Who requested that?
15 Joseph Motorworks hold any other assets, do you 15 A. J put together most of that
16 know, any real estate, other dealerships? 16 information myself. I had somebody type it.
17 A. No. 17 Marietta typed most of that information. I put it
18 Q. Who owns Joseph Motorworks? 18 together, because I knew we would need it.
19 A. Percentagewise, I'm not -- I can't 19 The information that we had
20 tell you that for sure. I know it's owned by 20 originally in our documents book was not correct.
21 Mr. Joseph's four sons, Tim Marsh owns a small 21 So I went through it and analyzed it and tried to
22 percent, and Mr. Joseph owns a small percent. 22 correct it, but I'm sorry, I can't remember if these
23 Q. What about Columbia REI, who owns 23 numbers are exactly right or not because they're in
24 that? 24 a different format than what I had it in.
25 A. Columbia Oldsmobile Company. 25 Q. Allright. You said, information in

 

 

 

LES OS

LAMPKE COURT REPORTING,

INC.

11 (Pages 41 to 44)
859 261-5544

 

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 12 of 92 PAGEID #: 13784

 

 

 

Page 45 Page 47
1 our document books were not correct. Describe for 1 A. Hmm?
2° me. What are these document books? 2 Q. Was it hole punched?
3 A. _ It's just a book of -- that lists out 3 A. Yes.
4 the -- like this, but in a different format, that 4 Q. And were they kept in your office?
5 lists out the shareholders but in a different 5 A. No, kept in Melinda's office.
6 format. 6 Q. That's right. You may have said
7 Q. Where is that book kept? 7 that. I apologize.
8 A. Melinda has that. 8 A. Yes. But again, it just -- it gives
9 Q. And what was -- was Columbia 9 you the same information. It's just in a different
10 Oldsmobile Company's ownership listed in that? 10 format.
11 A. Yeah, it was -- it was similar to 11 Q. And, again, if I asked this, forgive
12 this, but it was listed crossways, so I'm just 12 me. What was wrong about the ones that you saw?
13 having trouble following the numbers here. I think 13 What was incorrect?
14 the numbers are close, but I can't guarantee it's 14 MR. FROOMAN: Are we talking about
15 100 percent to what my rec -- recollection -- 15 this document in Melinda's office or
16 recollection is. 16 something else?
17 Q. Do you know why those weren't turned 17 Q. You said you recognized when you saw
18 over in their existing form to us -- 18 the organizational structure that --
19 MR. FROOMAN: Objection. 19 A. — Just -- when somebody had done the
20 Q.  -- as opposed to having this created? 20 document -- the -- the only thing that was off --
21 A. _ It's probably the same thing. It's 21 the number shares were correct, but it just -- for
22 just in a different format. 22 some reason the percentages weren't correct,
23 Q. Did you turn over -- well, let me ask 23 percentage of ownerships weren't correct. So all I
24 you this. I was trying to write as fast as you were 24 did was go back through and correct the percentage
25 saying. You said, information in document books. 25 of ownerships.
Page 46 Page 48
1 Do those books have a name? 1 And it wasn't like it was off -- it
2 A. No. But it would be similar to this. 2 was off, percentagewise, tens-hundred percent. It
3 It's just in a different -- a little bit different 3 wasn't --
4 twist. 4 Q. Uh-huh.
5 Q. Was it in like a minute book? s) A. It wasn't off somebody had 50 percent
6 A. No. Ina book -- just in a notebook 6 and it should have been 5 percent. It was like
7 is all. 7 point something was off.
8 Q. Did the notebook have a title or 8 Q. Were those documents in Melinda's
9 something on a cover? 9 office recently created?
10 A. I don't believe so. 10 A. No. No.
11 Q. Did it have a cover? 11 Q. They were there when you started in
12 A. _ It was just in a -- a notebook like 12 2014?
13 that. 13 A. Yeah. I think they've been there
14 Q. A binder. 14 forever. They just try to keep a record of what the
15 A. Yes. 15 ownership is so -- it's -- I said, it's almost
16 Q. And is there a binder for each 16 identical to this, but it's just a little bit
17 separate company? 17 different format.
18 A. It would show -- this information is 18 Q. Okay. Allright. You will see on
19 all it shows. It's just in a different format. So 19 this multipage document -- if you would turn the
20 that's why I'm having trouble following this. This 20 pages with me, the next page is 623. You'll see
21 is probably right, but I'm used to seeing it in a 21 "Joseph Chevrolet Company, Pond Realty, Joseph T of
22 different layout. 22 C Co., Inc." Do you see that?
23 Q. Understood. 23 A. Yes.
24 A. Okay? So -- 24 Q. And the next page is 624. You'll see
25 Q. Was it hole punched? 25 a list of companies on this page. Do you see that?

 

 

LAMPKE COURT REPORTING,

INC.

12 (Pages 45 to 48)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 13 of 92 PAGEID #: 13785

 

 

 

Page 49 Page 51
1 A. Yes. 1 A. That is owned by Mr. Joseph,
2 Q. Same thing with 625. 2 Mr. Joseph's sons, Karl Stewart.
3 A. Yes. 3 Q. And does it provide financing for
4 Q. And 626 and 627. 4 vehicle purchases?
5 A. Okay. 5 A. Yes. But it also works with a lot of
6 Q. I don't see on these pages Columbia 6 other dealers outside of the group. In fact, their
7 Motors Acceptance Corporation. Do you know why it's 7 primary -- primary clients now are other dealerships
8 not on this organizational chart? 8 outside of the group. And they finance cars from --
9 A. Columbia Motors Acceptance 9 from other groups, other dealerships.
10 Corporation. Again, I do not remember that 10 THE VIDEOGRAPHER: Can we go off the
11 corporation. I don't believe we filed a tax return 11 record for a second?
12 on it. I don't think it was a taxable entity. 12 MR. MURPHY: Uh-huh.
13 Q. Was Columbia Motors Acceptance 13 (A recess was taken from 10:07 to
14 Corporation ever used for financing of consumer 14 10:14.)
15 vehicle purchases? 15 THE VIDEOGRAPHER: We're back on the
16 A. That, I do not know. 16 record, 10:14.
17 Q.  Lused to have GMAC, you know, back 17 Q.  Imay have asked you this. Just want
18 in the day when I had to take the -- 18 to make certain. Am I right that Pond Realty is the
19 A. Yeah. 19 company that entered into the consulting arrangement
20 Q. __-- coupons out of the book. 20 with you?
21 A. Iremember. 21 A. Yes.
22 Q. Do you remember? 22 Q. Okay. Now, besides what you just
23 A. remember that. I'm -- yeah. 23 told me, were there -- did you contribute any other
24 Q. So when I -- when I saw the words 24 information towards this particular document, this
25 "motor acceptance corporation," I was thinking that 25 multipage document called an organizational
Page 50 Page 52
1 this is some type of financing vehicle. Does that 1 structure?
2 come to mind to you or does that ring a bell? 2 MR. FROOMAN: Objection.
3 A.  Ican -- honestly, going back to 3 A. Yes. In-- in looking back through
4 1980, I do not remember that entity, us ever filing 4 it, | was confused on this first part because it --
5 a tax return on that entity. I know we did not file 5 it took up so much space. But in looking back
6 one in '14 or '15 on that entity, so -- 6 through these other ones this is what I remember
7 Q. How is financing handled for the 7 doing. So I put -- I believe I put this together
8 dealerships in the Joseph Auto Group? 8 and had Marietta in our office type it up.
9 MR. FROOMAN: Objection. Are you 9 Q. Would it have been the entire
10 talking about financing at the consumer 10 document or did you put together just some of the
11 level or financing at the corporate level? 11 pages?
12 Q. How is financing handled for the 12 A. No, this is entire document.
13 dealerships on the consumer level within the Joseph 13 Q. Allright. And when did you do that?
14 Auto Group? 14 A. August, September of '16.
15 A. Every dealership has its -- they have 15 Q. And you obtained the information from
16 a finance department that works with banks and 16 all of these pages from documents that were in
17 credit unions and the factory to -- to get 17 Melinda's office?
18 customers' cars financed. A lot of customers come 18 A. From -- from that document summary, I
19 in with cash anymore and buy vehicles. So that's 19 guess, that -- that she's got. So that's -- this
20 what a lot of -- lot of them do these days. We do 20 summarizes everything in a more complete detail.
21 have a finance company, Dealer Acceptance Credit 21 Q. Is this a condensed version of those
22 Corporation, that -- 22 documents in her office?
23 Q. The name of it is Dealers -- 23 MR. FROOMAN: Objection.
24 A. Dealer Acceptance Credit Corporation. 24 A. I'd say it's pretty close to the same
25 Q. Who owns that? 25 version. It's just in a -- I tried to put it ina

 

 

LAMPKE COURT REPORTING,

INC.

13 (Pages 49 to 52)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 14 of 92 PAGEID #: 13786

 

4

 

 

 

Page 53 Page 55

1 little bit different order, I think. 1 document or documents?

2 Q. For instance, where did you get the 2 A. No.

3 information on the Class A voting percentages that 3 Q. Can you tell me what Joseph Leasing

4 are listed on 622? 4 is?

5 A. From that -- from the document that 5 A. Joseph Leasing leases vehicles to

6 Melinda had. I just summarized it here is all I 6 rather large groups, large corpor -- small and

7 did. 7 large corporations.

8 Q. What else were -- was contained in -- 8 Q. Who owns Joseph Leasing?

9 let -- let me back up. Was there one binder or 9 MR. FROOMAN: For the record, are you
10 multiple binders? 10 referencing Exhibit 7, Mr. Van Emon, or are
11 A. Just -- I believe just one binder 11 you doing this from your memory?

12 that just has this same information in it except I 12 THE WITNESS: J am referencing
13 put it together in a -- put it together in six pages 13 Exhibit 7.
14 or whatever instead of having multiple pages for 14 A. Yeah. That's owned by the four boys,
15 each of the stores. 15 Mr. Joseph's sons.
16 Q. And in this one binder, it had the 16 Q. Allright. What's the reason why the
17 information on the ownership of all of these 17 2015 financial statements are not ready?
18 companies? 18 A. We have somebody that's working on
19 A. Yes. 19 them that's fairly slow at getting them done.
20 Q. Do you know who prepared those pages 20 Q. Who's that?
21 that were in that binder? 21 A. Susan Jeffery.
22 A. No. 22 Q. Does she work internally or where's
23 Q. Had you ever seen that binder before? 23 she work at?
24 A. Yes. 24 A. Externally.
25 Q. Did you have any -- did you have any 25 Q. Where?
Page 54 Page 56

1 time when you inputted something into that binder? 1 A. Out of Indianapolis. She used to

2 A. No. 2 work for K.B. Parrish.

3 MR. MURPHY: 8. 3 Q. Where does she work now?

4 (Exhibit 8 was marked for 4 A. She has her own firm.

5 identification.) 5 Q. Is it in Indianapolis.

6 Q. I'm going to show you what we've 6 A. Yes.

7 marked as Exhibit 8. This is a copy of a letter 7 Q. Is it J-e-f-fr-e-y?

8 sent by Stephen Hernick to myself and my law 8 A. E-ry.

9 partner, Jeffery Land, informing us that the 9 Q. Jeffery. Did you provide her with
10 Columbia Oldsmobile Company financials are delayed 10 information for the financials and for the tax
11 for 2015. Have you seen this before, this letter? 11 return?

12 A. Ihave not seen this. 12 A. She -- she goes to each of the

13 Q. Are you aware that the company 13 dealerships and gathers the information from each of
14 financials are delayed for 2015? 14 the dealerships. We do -- in corporate we do

15 A. Yes. 15 provide her with some information, but she

16 Q. Were you ever asked to sign off on 16 gathers -- almost 90 percent -- 99 percent of her
17 them? 17 information is gathered by going out to the

18 A. Sign off on? 18 dealerships.

19 Q. The 2015 financial statements. 19 Q. So there are books and records that

20 A. No, they've not been completed yet. 20 are kept separately at each dealership?

21 The tax returns have been completed. The financial 21 A. Yes.

22 statements have not completed yet. 22 Q. And who is in charge of keeping those
23 Q. In your history working with the 23 books and records at the dealerships, not by name
24 Joseph entities and with Mr. Joseph, have you ever 24 but by title? It's --

25 had an occasion where you refused to sign off on any 25 A. Office managers.

 

 

 

LAMPKE COURT REPORTING,

INC.

14 (Pages 53 to 56)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 15 of 92 PAGEID #: 13787

 

 

 

Page 57 Page 59
1 Q. And what are they responsible to 1 prepared when the financials were not available or
2 ~ keep? 2 in final form?
3 A. Bank statements, general ledgers, 3 A. You can always do a tax return first.
4 schedules, financial statements that they produced 4 In fact, a lot of times we do that.
5 for the factory, all the accounting documents and 5 Q. Uh-huh.
6 all the payables, all the receivables, all the parts 6 A. You do a tax return and get the
7 tickets, repair order tickets. 7 return done and then get the financial statement
8 Q. Is payroll handled separately by each 8 done --
9 dealership or is it done through one company? 9 Q. see.
10 A. Each dealership handles their own 10 A. -- after the fact. So a lot of times
11 payroll. 11 it's based on due date.
12 Q. But is it with the same company? 12 Q. Uh-huh. Okay.
13 A. Weusea payroll processing firm on 13 MR. FROOMAN: Just for the record,
14 our east side stores. The west side stores, they 14 Kevin, your Exhibit 9 is Bates stamped
15 run everything through Reynolds and Reynolds. But 15 RJ 344 through 444, and then it skips to
16 each store is responsible for their own payroll, 16 563. Is that intentional or are there some
17 payroll taxes. 17 pages missing?
18 Q. What's the name of the processing 18 MR. MURPHY: Yeah. I -- that --
19 firm that the eastsiders use? 19 let's go off the record.
20 A. Paycor. 20 THE VIDEOGRAPHER: We're off the
21 Q. And the expenses for these payroll 21 record.
22 companies would be found on the financial 22 (Off the record.)
23 statements? 23 THE VIDEOGRAPHER: Back on the
24 A. That's correct. 24 record.
25 MR. MURPHY: 9. 25 Q. Exhibit 9 is from 344 to 444. That
Page 58 Page 60
1 (Exhibit 9 was marked for 1 has to do with 2014. And then 563 to 621, we will
2 identification.) 2 make Exhibit 10, at the suggestion of counsel, to
3 MR. MURPHY: I know I got to be 3 make things be more clear.
4 careful here. This is a rather large 4 (Exhibit 10 was marked for
5 document. So I've got two clips, but it's 5 identification.)
6 one doc. Okay? So I'll -- maneuver this 6 Q. My first question was -- it was about
7 around as you please, but -- 7 the 2015 tax return. How is -- is it possible to
8 Q. Allright. This is Exhibit 9. 8 prepare a 2015 tax return without the financials
9 Starts out with RJ 344. It is a 2014 Columbia 9 being finalized?
10 Oldsmobile tax return. Have you seen this before, 10 A. That's done all the time. You can do
11 sir? 11 that. A lot of times it's based on time deadlines.
12 A. Yes. 12 If you've got -- these returns are due September
13 Q. Did you help prepare it? 13  . 15th. So you do the tax returns and then financial
14 A. Yes. 14 statements can be done later.
15 Q. And did you help prepare the 15 Q. You'll agree, though, that it's --
16 information upon which it is based? 16 it's better that the financials also be done in a
17 MR. FROOMAN: Objection. 17 timely fashion with the tax return, correct?
18 Q. I'll rephrase the question. Did you 18 A. They should be, but they're not,
19 help gather the information upon which it is based? 19 unfortunately.
20 A. Yes. 20 Q. Were you asked to sign off on the --
21 Q. Okay. Is it accurate -- 21 either one of these two?
22 A. Yes. 22 A. Yes.
23 Q.  --inall respects? Sir? 23 Q. Did you do so?
24 A. Yes. 24 A. Yes.
25 Q. Okay. So how was the tax return 25 Q. Allright. If you would go to 580.

 

 

LAMPKE COURT REPORTING,

INC.

15 (Pages 57 to 60)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 16 of 92 PAGEID #: 13788

 

 

 

Page 61 Page 63
1 A. 580. 1 Acceptance, add that, Columbia Automotive, which is
2 MR. FROOMAN: Exhibit 10? 2 the dealership, Columbia Oldsmobile Company; you add
3 MR. MURPHY: Yes. 3 those together and you're -- have combined amounts
4 Q. On 580, sir, you'll see it's Form 4 of a million 797.
5 851, Affiliations Schedule, dated for the tax year 5 Q. Uh-huh. Let me give you an example.
6 ending December 31st, 2015. Do you see that? 6 Where is the value of Columbia Plaza reflected?
7 A. Yes. 7 MR. FROOMAN: Objection.
8 Q. Sir, why are the following 8 A. The value is not reflected. You
9 subsidiaries missing; Columbia Development 9 don't reflect -- you only reflect cost values. You
10 Corporation, Columbia REI, Columbia Oldsmobile II. 10 do not reflect the fair market value of -- on tax
11 Why are those missing? 11 returns.
12 MR. FROOMAN: Objection. 12 Q. Well, then where do the lease
13 A. I believe Columbia -- let me -- 13 payments go, to what company? The Chiquita Center,
14 Columbia REI was formed in 2016. That will not be 14 Columbia Plaza, where do the lease payments go to?
15 on the '15 tax return. 15 A. They would go to Columbia Oldsmobile
16 Q. Okey-doke. 16 Company.
17 A. Columbia Development Corporation, its 17 Q. You're referring to a particular
18 results are included in this tax return. It's just 18 page.
19 not listed here as an affiliate. 19 A. I'mreferring to page --
20 Q. Did it have a separate employer 20 Q. Lower right-hand side.
21 identification number? 21 A. 570. It's 1120. First page 2015.
22 A. No. That's why it's not listed as a 22 Q. Uh-huh.
23 separate -- an affiliate, because it works under the 23 A. — If you look at gross rents, line 6 --
24 same ID number. So its results of operation are 24 Q. Yes.
25 included in this tax return. 25 A. _ -- that's where any rents are being
Page 62 Page 64
1 Q. And any revenue, expense of Columbia 1 put in there from parking lots from Columbia Plaza.
2 Development Corporation as it relates to this tax 2 Q. Do you know why the rent has stayed
3 return goes into those ledger entries as Columbia 3 the same on the Chiquita Center for the last 30
4 Oldsmobile Company? 4 years?
5 A. Would be included with Columbia 5 MR. FROOMAN: Objection.
6 Oldsmobile Company, that's correct, yeah. 6 Q. You can answer.
7 Q. Okay. What about Columbia Oldsmobile 7 A. That, I -- [honestly do not know. I
8 Il? 8 know there was a contract. And that may be part of
9 A. That seems to be a fictitious name. 9 the reason. But without going back and looking at
10 Q. If you would turn to 606 in Exhibit 10 it, I don't know. I thought there were escalators
il 10. Is there value ascribed to the subsidiaries for 11 in that, so --
12 balance sheet purposes? 12 MR. MURPHY: Next exhibit, please.
13 MR. FROOMAN: Objection. 13 (Exhibit 11 was marked for
14 Q. You can answer. 14 identification.)
15 A. The values -- this is kind of awkward 15 Q. Ishowed you what we've marked as
16 ‘cause it reads from right to left. 16 Exhibit 11. It's a collective of the financials for
17 Q. Uh-huh. 17 Columbia Oldsmobile Company.
18 A. So you have to take the values -- 18 MR. FROOMAN: Before you go on,
19 Columbia Motors Acceptance Corporation, its values 19 Exhibit 11 is a collection of a lot of
20 for the balance sheet are on the right-hand column. 20 different stuff with various Bates stamp
21 Q. Uh-huh. 21 numbers that don't all appear to be
22 A. So it pulls over going the opposite 22 sequential.
23 way what you'd normally think. So it -- it does 23 Could you either -- J don't know --
24 pull over from -- so if you look at Columbia -- the 24 mark them separately or identify
25 trade and accounts receivable, Columbia Motors 25 specifically what all Bates stamp numbers

 

 

LAMPKE COURT REPORTING,

INC.

16 (Pages 61 to 64)
859 261-5544

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 17 of 92 PAGEID #: 13789

 

 

 

Page 65 Page 67
1 are supposed to be incorporated within to 1 health plan and the 401(k) that Pond manages --
2 what you're marking as Exhibit 11? 2 A. Yes.
3 Q. Okay. Have you seen these before? 3 Q. _ -- is that fee distributed to
4 MR. FROOMAN: What? 4 multiple companies or just Columbia Oldsmobile?
5 Q. These financial statements from 2008 5 MR. FROOMAN: Objection.
6 through 2014. 6 Q. You can answer.
7 MR. FROOMAN: Which ones 7 A. That -- reword -- resay that again.
8 specifically? I mean, that's the problem 8 Q. You said that part of the -- the
9 with the exhibit. I'm just trying to make 9 duties that Pond does to earn a management fee
10 sure we're not worried later when we're 10 that's listed here is that you oversee the
11 reading the transcript what was and was not 11 self-funded health plan and retirement plan. Is
12 part of Exhibit 11. 12 Columbia Oldsmobile the only company that -- that
13 MR. MURPHY: So far I've asked just a 13 pays for that --
14 general question if he's familiar with the 14 A. No.
15 financial statements between 2008 and 2014. 15 Q.  -- part -- part of management?
16 A. For Columbia Oldsmobile Company? 16 A. No.
17 Q. Yes. 17 Q. So even though it's one plan,
18 A. Yes. 18 multiple companies play Pond -- pay Pond for
19 Q. Do you know if any of these financial 19 managing that aspect of the business?
20 statements between 20 -- 2008 and 2014 have been 20 A. Yes, there's a lot more than just
21 modified at any time after they were originally 21 that as I was --
22 completed? 22 Q. Junderstand.
23 A. No. 23 A. -- saying.
24 Q. Now, if you would go back to the 2015 24 Q. Uh-huh.
25 tax return. And in particular go to page 600. 25 A. Okay.
Page 66 Page 68
1 MR. FROOMAN: Did you say 600? 1 Q. I just wanted to focus on that. So
2 MR. MURPHY: I did. 2 the management fees are paid to Pond Realty and
3 MR. FROOMAN: Thank you. 3 that's -- company is owned by Ron Joseph?
4 Q. Explain to me, if you would, 4 A. No.
5 management fees. To whom do these management fees 5 Q. Who -- who owns Pond?
6 go to that Columbia Oldsmobile Company has listed 6 A. Mr. Joseph's sons.
7 here on Bates stamp 600? 7 Q. Mr. Joseph's sons. And what are the
8 A. Management fees are paid to Pond 8 professional fees of 920,000? What's that for?
9 Realty. 9 A. Attorney fees, accounting fees, any
10 Q. And what does Pond Realty do to get 10 other professional fee that Mr. -- that the
il 592,873? 11 corporation uses or employs.
12 A. Pond Realty has payroll, pays 12 Q. You'll see that in 2015 Columbia
13 corporate payroll. Pond Realty handles all of the 13 Oldsmobile Company has $178,000 in advertising
14 negotiations for Reynolds and Reynolds computers. 14 expenses. You'll see that on page 594. Would you
15 We get the computer bills. We analyze all the 15 turn to that?
16 computer bills. We handle all the property casualty 16 A. Yes.
17 insurance, crime insurance. We handle all that, all 17 Q. The year before, in the 2014 tax
18 negotiations. We do the shopping on that. We also 18 return, if you hold that page -- I can do that for
19 handle the open mod insurance. We oversee that. 19 you. Go to 431 on Exhibit 9. On that page you will
20 And we also shop that, too, with various different 20 see that advertising expenses for Columbia Olds was
21 floor plan lenders. We handle all of the cell phone 21 $1,006. Do you see that?
22 and health insurance. We handle the 401(k) plan. 22 A. Yes.
23 Q. That's for all of them, right? 23 Q. Would you agree that that's a
24 A. Yes. Yeah, we handle -- 24 remarkable difference in one year in advertising
25 Q. So let me ask you this. Is the 25 expense?

 

 

17 (Pages 65 to 68)

LAMPKE COURT REPORTING, INC. 859 261-5544

 

 

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed

: 10/24/18 Page: 18 of 92 PAGEID #: 13790

 

Page 69

Page 71

 

 

1 A. Not without looking at the detail. 1 Q. Allright. Would you go to the 2015
2 Q. Do you know why? 2 tax return and go back to page 600, please? Can you
3 A. Not without looking at the detail. 3 tell me, sir, what are the outside services that's
4 Q. Were the expenses in advertising go 4 listed here?
5 up that markedly with all the dealerships -- 5 A. Without the general ledger detail,
6 MR. FROOMAN: Objection. 6 account detail, I can't tell you that.
7 Q.  -- in 2015? Do you know? 7 Q. Who has the general ledger and
8 MR. FROOMAN: Objection. He's 8 account detail in their possession?
9 already told you he can't answer without 9 A. For Columbia Oldsmobile Company?
10 looking at the detail. 10 Q. Yeah.
11 Q. You can answer. 11 A. That would be Michael Candelaresi.
12 MR. FROOMAN: He did. Objection. 12 Q. How do you spell that last name?
13 A. Unless I have the detail, I can't 13 A.  C-a-n-d-e-l-e-r-s-i-a.
14 answer that. 14 Q.  C-a-n-d-e-l-e-r-s-a?
15 Q. What detail would you need, sir, to 15 A. I believe so.
16 tell me why the advertising went from $1,006 to 16 Q. Or maybe -- what's his position?
17 $178,000? 17 A. He is office manager.
18 A. I'd need our general ledger detail 18 Q. Of what office?
19 activity of that account from about -- from the 19 A. Corporate.
20 corporate accounting. 20 Q. When you say the corporate office,
21 Q. Now, I showed you previously an 21 the corporate office of what company?
22 exhibit that had -- that had multiple dealerships on 22 A. He is located at 250 East Fifth
23 that ad. Who -- who makes the decision on how that 23 Street. He oversees various entities at the -- at
24 bill's going to be divided up between the companies? 24 the corporation. He oversees Pond Realty, Columbia
25 A. Idon't know that. 25 Development, several other entities.
Page 70 Page 72:
1 Q. Well, if it's not a CFO decision -- 1 Q. Who pays his salary?
2 A. That is not a CFO decision -- 2 A. He is paid out of Columbia
3 decision. 3 Development.
4 Q. Whose decision would it be? 4 Q. And while paid by Columbia
5 A. That would be a decision made at the 5 development, you indicated that he oversees various
6 dealership level. 6 other corporate entities, correct?
7 Q. Who's in charge of the advertising? 7 A. That's correct.
8 A. The general managers at each one of 8 Q. Do you know which ones?
9 the stores. 9 A. No.
10 Q. The general managers are the ones 10 Q. Who pays the rent at 250 East Fifth
11 that contact The Enquirer, contact the ad agencies il Street, what company?
12 that put together the ads, contact the producers 12 A. Columbia Development.
13 that do the TV commercials? 13 Q. Now, you mentioned earlier that one
14 MR. FROOMAN: Objection. 14 of the management fee went to -- for account payroll
15 Q. You can answer. 15 that -- that Pond handled. Do you remember
16 A. It can be the general managers. It 16 saying -- telling me that?
17 can be the used car manager. It can be -- and it's 17 A. No.
18 primarily related to new and used vehicles. 18 Q. No. Does --
19 Q. But do they have the authority to 19 A. I don't remember saying that.
20 make a commercial and have their company pay for it? 20 MR. FROOMAN: Objection.
21 A. Ido not know. 21 Q. Did Pond handle any -- any payroll
22 Q. Do you know who does have the 22 for Columbia Oldsmobile?
23 authority to do that besides Ron Joseph? 23 A. No, Pond has its own payroll.
24 MR. FROOMAN: Objection. 24 Q. Pond has its own payroll. Does it
25 A. Ido not know. 25 handle payroll for any other entities?

 

 

LAMPKE COURT REPORTING,

18 (Pages 69 to 72)

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 19 of 92 PAGEID #: 13791

 

 

 

Page 73 Page 75
1 A. No. 1 Q. To what individuals or entities are
2 Q. No. Soam I correct that the only 2 these rents paid?
3 two payroll companies that are utilized by the 3 A. The rents for the building are paid
4 various dealerships is Paycor and Reynolds and 4 to Highbrook.
5 Reynolds? Is there any others that payroll is ) Q. H-- H-i-g-h-b-1-0-0-k?
6 handled? 6 A. Yes.
7 A. Those are the processing companies. 7 Q. Is that a company?
8 The individual stores handle their own payroll. All 8 A. Yes.
9 those companies do is just process the payroll. So 9 Q. Whose -- who owns Highbrook company?
10 they'll -- we call in the hours, the payroll 10 A. We-- or the Josephs do not own that.
11 information, or send it in to them, and then they 11 They're located out of New York, New Jersey. They
12 just process the payroll, process the checks, 12 own a leasehold interest in the building.
13 automatic deposits, whatever. That's what they do. 13 Q. Is that at 250 East Fifth Street?
14 Q. Okay. Paycor. Does Mr. Joseph have 14 A. Yes.
15 any interest in Paycor or Reynolds and Reynolds? 15 Q. And is that the total amount of rent
16 A. No. 16 per anum that Columbia Oldsmobile pays?
17 Q. Okay. On this same page, outside 17 A. Yes, but that is not all the amount
18 services. 18 that we paid to Highbrook. Because Highbrook's rent
19 A. What year? What page? 19 is 4 to 45 hundred, maybe 48 hundred a month. So
20 Q. I'msorry. Good -- good catch there. 20 there's some additional rent there. I can't recall
21 2015, page 600. 21 what that is.
22 A. Okay. 22 Q. Allright. So the rent for 250 East
23 Q. So did we cover everything on outside 23 Fifth Street is approximately 5,000 a month?
24 services -- 24 A. Yes.
25 MR. FROOMAN: Objection. 25 MR. FROOMAN: Objection.
Page 74 Page 76
1 Q. -- for the 741,931? Oh, like you 1 Q. And so that would total 60,000. Why
2 said, without the ledgers, you can't tell -- 2 is the gross rent more than double that? I mean,
3 A. Without -- 3 why is the rent here 132,000?
4 Q.  -- right? 4 A. Without the detail, I couldn't tell
5 A. Yeah, without the ledgers, I can't 5 you.
6 tell the detail on that. 6 Q. Would you agree that it seems high to
7 Q. Allright. Professional fees of 7 you, sir?
8 920,000? 8 MR. FROOMAN: Objection.
9 A. Yes. 9 A. Again, without the detail, I couldn't
10 Q. And we said earlier, lawyers and 10 tell you.
11 accountants basically. Is that what you think the 11 Q. How many years did you work on
12 professional fees are? 12 inputting and preparing Columbia Oldsmobile tax
13 A. Yes. 13 returns?
14 Q. Does Columbia Oldsmobile Company pay 14 A. Probably since 1981.
15 for legal fees generated by other Joseph Auto Group 15 Q. And how long have they been renting
16 entities? 16 at 250 East Fifth Street?
17 A. No. 17 A. Since 1984, I believe.
18 Q. Would you turn to 594 on the same tax 18 Q. And that's where you worked, right?
19 return? My question to you is why is Columbia 19 A. Since 2014, I worked there, right.
20 Oldsmobile Company paying over $132,000 annually in 20 Q. Right. And were you the man that
21 rent? 21 oversaw payments of these types of obligations like
22 A.  Werent space at the building. And 22 rent and --
23 that's a portion of it. And without the -- the 23 A. Yes.
24 detail, I really couldn't tell you what the rest of 24 Q. Uh-huh. So you would need ledgers
25 it is related to. 25 and what else to be able to tell me whether this

 

 

ae

LAMPKE COURT REPORTING,

INC.

19 (Pages 73 to 76)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 20 of 92 PAGEID #: 13792

 

 

 

Page 77 Page 79
1 $132,000 is -- 1 A. Columbia Oldsmobile Company pays the
2 A. Yes, because I can't recall exactly 2 rents for its space, plus pays the rent on -- on --
3 what went into that -- 3 I believe it's an alleyway for 2250 a month. And
4 Q. Uh-huh. 4 then there has to be something else that they pay
5 A. -- that we -- there were -- 5 also. But yeah, they pay that rent.
6 Q. Okay. So if I wanted to ask for 6 Q. But what I'm saying to you, Camargo
7 documents specifically so that, you know, you could 7 Cadillac doesn't pay rent.
8 look and you could say, yep, this is what I need to 8 A. No.
9 see in order to determine why we paid $4,800 a 9 Q. The Joseph of Toyota Company doesn't
10 month, which would amount to, you know, 60,000 a 10 pay rent. The rent to the landlord on the various
11 year, but here on the tax return it says 132 -- so 11 leases is paid solely by Columbia Oldsmobile
12 you would need ledgers and what else? 12 Company, correct?
13 A. Just a detail of the rent account is 13 A. That's -- that's correct.
14 all. 14 Q. Okay. Now, on 594 and on -- on
15 MR. FROOMAN: Mr. Van Emon, leave the 15 these -- in this tax return, can you tell me where
16 document alone. Just listen to his 16 the income is shown from the subsidiaries, because
17 questions and answer the question. He's not 17 earlier you told me that it would be subsumed in
18 asking you yet to look at, for instance, the 18 Columbia Oldsmobile. Can you show me where on this
19 financial statement. I want you to pay 19 the income from the subsidiaries would be shown?
20 attention and not be thumbing through. 20 A. Are we talking the subsidiaries that
21 THE WITNESS: I am paying attention, 21 were listed in --
22 Jim. The information, I believe, is in 22 Q. Yes.
23 here. 23 A. You had a schedule shown -- that you
24 MR. FROOMAN: If he wants to ask you 24 showed me --
25 a question about the document -- 25 Q. Yes.
Page 78 Page 80
1 THE WITNESS: Okay. 1 A. -- that you went back to and it
2 MR. FROOMAN: -- he will. 2 showed two --
3 THE WITNESS: Okay. 3 Q. Yeah.
4 Q. Can you tell me from the financial 4 A. -- subsidiaries.
5 statements why the rents are 132,016? 5 Q. Right.
6 MR. FROOMAN: See what you get? 6 A. It showed Columbia Motor Sales.
7 A. I'd have to look. Do I have 7 Q. Uh-huh. Uh-huh.
8 permission to look? 8 A. That has no activity.
9 Q. Yes. Thank you. 9 Q. Okay.
10 A. It may or may not be in here. 10 A. Right? That just has a balance
11 Q. Allright. That's fair. But I'd 11 sheet.
12 appreciate if you'd give it a fair look. 12 Q. Uh-huh.
13 A. I can't tell you in entirety. There 13 A. So there's no P&L activity on that
14 were several different leases. One was the lease 14 one.
15 for the building, which is right at the 5,000 a 15 Columbia Oldsmobile -- Columbia
16 month. And then we have public a right of way lease 16 Automotive, Inc. is shown throughout the tax return.
17 that was $2250 a month. So that explains a good 17 And its numbers consist of gross receipts.
18 portion of it. And there -- there had to be 18 Q. What page are you -- Bates stamp at
19 something else running through there. But without 19 the bottom?
20 the documents, I can't tell you. 20 A. Looking at page 570 on the tax
21 Q. Okay. I appreciate that. 21 return. Actually, you can go back to page 594, and
22 A. Uh-huh. 22 it will flow through to the tax return. So if you
23 Q. But on its face, though, would you 23 go to 594, you can look at Columbia Automotive. The
24 agree with me that Columbia Oldsmobile Company picks 24 sales in Columbia Automotive, 79 million.
25 up the entire rent of 250 East Fifth Street? 25 Q. Uh-huh.

 

 

LAMPKE COURT REPORTING,

INC.

20 (Pages 77 to 80)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 21 of 92 PAGEID #: 13793

 

 

 

Page 81 Page 83
1 A. — If you flow through to the front page 1 A. On the tax return I believe that is
2 ~~ on page 570 -- 2 shown under gross receipts and sales. It's
3 Q. Uh-huh. 3 combined.
4 A. -- and you can look at -- 79 million 4 Q. So if I wanted to learn how much was
5 shows up on line 1. 5 made in F&I, what kind of documentation and where
6 Q. Uh-huh. 6 would I find it?
7 A. Okay? So that's how those numbers 7 A. You can go to several different
8 flow from the back schedules to the front of the tax 8 places. One, you can go back to the -- the actual
9 return. 9 financial statement here.
10 Q. Uh-huh. 10 Q. Uh-huh.
11 A. We would see Columbia Motors 11 A. It will be listed on that. Or it
12 Acceptance on the far right side, there's no 12 would be listed in a factory financial statement
13 activity. 13 from the dealership.
14 Q. Uh-huh. 14 Q. So the dealerships make reports to
15 A. And don't ask me what that company 15 the factory on -- on what they make on --
16 is, because I have no idea what that was for. 16 A. They're -- they're required to send
17 Q. And does Columbia Oldsmobile Company 17 financial statements monthly.
18 have any -- 18 Q. And that's true with GM, Toyota?
19 A. Their numbers are right there, also. 19 A. Ali -- all manufacturers have strict
20 So if you go back to page 594 -- 20 requirements. They want financial statements on a
21 Q. Uh-huh. 21 monthly basis.
22 A. _ -- those numbers combine and then 22 MR. MURPHY: All right. Let's go off
23 they flow together for the tax return. 23 the record for a second.
24 Q. Allright. But what I see under 24 THE VIDEOGRAPHER: We're off the
25 Columbia motive -- Automotive, Inc. on page 594 is 25 record.
Page 82 Page 84
1 79,928,769. You see that? 1 (A recess was taken from 11:10 to
2 A. Right. 2 11:20.)
3 Q. And then when you go all the way to 3 THE VIDEOGRAPHER: Back on the
4 the consolidated amounts, that's the same number? 4 record, 11:20 a.m.
5 A. Right. 5 Q. How long aterm is your consulting
6 Q. Where's the number on gross receipts 6 agreement?
7 or sales for Columbia Oldsmobile Company? 7 A. Six months.
8 A. Columbia Oldsmobile Company consists 8 Q. Six months. Expiration in? When?
9 of Columbia Automotive Inc. -- 9 Do you know?
10 Q. All right. 10 A. Don't know.
11 A.  -- which has sales of automotive 11 Q. Did you pay any legal fees for that
12 products -- 12 consulting agreement being put together?
13 Q. Uh-huh. 13 A. No.
14 A. -- cars, new cars, used cars, parts, 14 Q. I'msorry. No?
15 service. 15 A. No.
16 Columbia Development, which is listed 16 (Exhibit 12 was marked for
17 under Columbia Oldsmobile Company, has rents. 17 identification.)
18 Q. Okay. 18 Q. Okay. I put in front of you what
19 A. So it won't have sales. It will have 19 we've marked as number 12. And these are Financial
20 rents and other income. 20 Statements and Independent Accountants’ Review
21 Q. Very good. 21 Report, Columbia Automotive, Inc., d/b/a Columbia
22 A. It does not sell any automotive 22 Acura-Hyundai December 31st, 2011 and 2010. And
23 products. 23 then later on in the document you'll see it also
24 Q. Ub-huh. Allright. Can you show me 24 goes into 2012 and 2013.
25 where the income is shown from financing? 25 Did you help prepare these

 

 

 

LAMPKE COURT REPORTING,

21 (Pages 81 to 84)

INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 22 of 92 PAGEID #: 13794

 

 

 

Page 85 Page 87
1 statements? No, this is before your -- well, 1 say probably. I know. General accepted accounting
2 actually you were working. While you were with the 2 principles will come out and generally accepted
3 accounting firm, did you assist in the preparation 3 accounting standards or whatever governing body we
4 of these statements? 4 were under will recommend additional footnotes.
5 A. Yes. 3 We may pick up footnotes from going
6 Q. Is there anything unusual in these 6 to conferences and say, this is what we want to put
7 financials specific to Joseph Auto Group? 7 in our financial statements this year compared to
8 MR. FROOMAN: Objection. 8 last year. We're always looking to update, improve
9 Q. I'll be more specific. What I 9 financial statements and make the reader aware of
10 noticed and I didn't understand is they're -- 10 things that we think they should be aware of, and
11 there's differences. They're not -- they don't look 11 that other CPA firms in our industry are doing, and
12 the same. And I'll show you. Compare 2507 -- 12 what our governing bodies tell us to do. So that's
13 MR. FROOMAN: Kevin, before you go 13 what -- that's why you're going to find differences
14 on, for the record, again, since you've got 14 every once in a while.
15 two different financial statements for 15 Q. Allright. Number 12 on page 4160.
16 separate years, can we be more specific in 16 "Revenue Recognition of Finance Warranty and
17 identifying the documents for the record by 17 Insurance Income." Do you see that?
18 Bates stamp? 18 A. Yes.
19 MR. MURPHY: Yeah. 193 Q. And it says, "The company also
20 MR. FROOMAN: Thank you. 20 receives commissions on the sale of various
21 Q. So we're on 2507. And you'll see, 21 insurance products to customers including credit and
22 you know, the various headings, "Organizational 22 life insurance policies and theft protection." Now,
23 Information." Turn to the next page, 2508, "Summary 23 is that all through the F&I process?
24 of Accounting Policies." And you have: "Advertising 24 A. Yes.
25 Expense," "Accounts Receivables," "Notes Payable" on 25 Q. And so the only reason why that's
Page 86 Page 88
1 2510. 1 listed in that year but not in the previous year is
2 Then when you go to 41 -- 4160, I 2 just because of updates that you learned in seminars
3 notice things on this page for the notes to 3 and things like that?
4 financial statements 2012 and 2013 that are not in 4 A. Yes.
5 the previous years, for instance, "Revenue 5 Q. Allright. Sir, has Ron Joseph
6 Recognition of Vehicle Service and Parts Sales," 6 caused any of the income from Columbia Oldsmobile
7 "Revenue Recognition of Finance, Warranty and 7 Company or its subsidiaries to be diverted directly
8 Insurance Income." 8 or indirectly to himself?
9 A. Okay. What -- what page are you 9 A. No.
10 on -- 10 Q. To any other companies that he owns
11 Q. 41- 11 or controls?
12 A. --now? 12 A. No.
13 Q. 4160. 13 Q. To other companies that his sons own
14 A. 4160. Comparing to? 14 or control?
15 Q. Comparing to the earlier document, 15 A. You've gone over the management fee.
16 2507, going forward. What I noticed, for your -- 16 There is that. But as far as anything else, no.
17 you know, to help you understand me, is there are 17 Q. The management fee's too high?
18 paragraphs with headings on the financial statements 18 MR. FROOMAN: Objection.
19 2012, 2013 that are not contained in 2010 and 2011. 19 Q. Are the management fees too high, in
20 A. Right. 20 your opinion?
21 Q. Such as "Revenue Recognition of 21 A. No.
22 Finance, Warranty and Insurance Information." 22 Q. What does Greg Joseph make from the
23 didn't see that kind of title on the former one. 23 Joseph entities a year?
24 And I was wondering why there are differences. 24 MR. FROOMAN: Objection. You know
25 A. Probably general accepted -- I won't 25 what? The minute entry from Judge Black

 

 

3

 

 

LAMPKE COURT REPORTING,

22 (Pages 85 to 88)

INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 23 of 92 PAGEID #: 13795

 

 

 

Page 89 Page 91
1 would preciude you, I believe, from going 1 to real estate property holdings?
2 into that information. 2 MR. FROOMAN: Objection to the term
3 What I would suggest is we defer 3 "value."
4 questions that might be outside the 4 Q. You can answer.
5 parameters set by Judge Black in the minute 5 A. Cost.
6 entry until the end and at that point we can 6 Q. Do you know what real property is
7 decide whether it's an issue that you can 7 reflected on this balance sheet?
8 move forward on or one that we might need to 8 A. Notall of the property.
9 address with Judge Black. 9 Q. Is there a schedule of value
10 MR. MURPHY: Are you instructing him 10 somewhere else listing the specific properties,
11 not to answer? 11 their values, and their income?
12 MR. FROOMAN: I'm suggesting we leave 12 MR. FROOMAN: Objection.
13 it to the end. I think questions about what 13 Q. Do you know?
14 Greg Joseph makes by something as broad as 14 A. Listing cost.
15 the Colum -- Joseph entities goes outside 15 Q. Just cost only?
16 the minute entry. 16 A. Yeah. All reporting that we do for
17 If you wanted to limit that question 17 financial statements, review financial statements is
18 to what is he paid from Columbia, I wouldn't 18 all done at cost. We don't speculate on fair market
19 object at all. But otherwise what I'm 19 value of anything.
20 asking is we do is keep issues that go 20 Q. What about the income from these
21 outside the parameters already established 21 properties? Where is that reflected?
22 by Judge Black until the end of the 22 A. That's reflected under page 485.
23 deposition. 23 Q. Basically, you're looking to "Revenue
24 Q. Does -- does Greg Joseph receive any 24 Property Rentals"?
25 money from Columbia Oldsmobile Company? 25 A. Yes.
Page 90 Page 92
1 A. No. 1 Q. And that's the total amount of income
2 Q. Okay. All right. 2 for the -- the properties that are owned by Columbia
3 (Mr. Murphy and Mr. Taylor 3 Oldsmobile Company or its subsidiaries?
4 Conferred off the record.) 4 A. Yes.
5 Q. On Exhibit 11 -- yeah, Exhibit 11, 5 Q. Do you know of any appraisals or
6 would you go to Bates stamp 483? It's Bates stamp 6 other evaluations that have been obtained for real
7 483 Balance Sheet of Columbia Oldsmobile Company 7 property or other assets owned by Columbia
8 2012 and 2013. 8 Oldsmobile Company?
9 A. Page? 9 A. No.
10 Q. Inmight have the wrong exhibit. 10 Q. As to the real properties, do you
11 Let's see. 11 know whether the tax values from the auditor's
12 MR. FROOMAN: It's here. And the 12 offices are accurate?
13 problem is -- 13 MR. FROOMAN: Objection.
14 A. Is it this one here? 14 A. I would have no way of knowing if
15 MR. FROOMAN: -- is what I 15 they're accurate or not.
16 articulated earlier. You're -- 16 Q. Are all of the assets of the Columbia
17 A. Is it 2000? 17 Oldsmobile Company listed on the books?
18 Q. Uh-huh. 18 A. Yes.
19 A. Yeah. 19 Q. What about the historical cars that
20 MR. FROOMAN: You've got a number of 20 are in storage?
21 different financial statements that aren't 21 MR. FROOMAN: Objection.
22 in Bates stamp order. But it's in there. 22 Q. Do you know?
23 BY MR. MURPHY: 23 A. Ido not know.
24 Q. There you go. Bates stamp 483. Can 24 Q. Do you know how many cars there are?
25 you tell me what value on this document is ascribed 25 A. Ido not.

 

 

 

 

LAMPKE COURT REPORTING,

INC.

23 (Pages 89 to 92)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 24 of 92 PAGEID #: 13796

 

 

 

Page 93 Page 95
1 MR. FROOMAN: Objection. 1 A. 483.
2 A. No. 2 Q. And who invests that for Columbia
3 Q. Did you ever see them? 3 Oldsmobile Company?
4 A. Not any cars owned by Columbia 4 MR. FROOMAN: Objection.
5 Oldsmobile Company. 3 Q. Allright. Change the question.
6 Q. Who owns the cars? 6 Where are those securities held? With a brokerage,
7 A. The only historical cars I've seen 7 a bank, what, you know?
8 are at the dealerships and owned by the dealerships. 8 A. The balance are with a brokerage.
9 Q. Are there any cars at 9848 Waterstone 9 Q. Which one?
10 or 495 Northland Boulevard? 10 A. UBS.
11 A. Ihave not been in the Waterstone 11 Q. What's the name of the contact
12 property. There are -- I have been by there. There 12 person?
13 are new vehicles there, a Fiat primarily. If you 13 A. I don't recall.
14 want one, I'm sure they'll be glad to sell you one. 14 Q. Are they located in Cincinnati, the
15 Q. You know it's an acronym, don't you, 15 contact person?
16 Fiat? 16 A. Yes.
17 A. Do what? 17 Q. Did you ever meet that person?
18 Q. It's an acronym. 18 A. No.
19 A. Acronym? 19 Q. The difference on this page between
20 Q. Yeah. Fix it again, Tony. Are there 20 2012 and 2013 is 2 million plus. Do you know if
21 bearer bonds? 21 that was just more money invested or just as a
22 A. No. 22 result of an increase in the market?
23 Q. Does the conference room at 250 East 23 A. I don't remember.
24 Fifth Street have a platinum carriage? 24 Q. Okay. Are the stock certificates on
25 A. Ido not know that. 25 these marketable securities in Columbia Oldsmobile
Page 94 Page 96
1 Q. Don't remember seeing it? 1 Company's name?
2 A. Ido not remember seeing it. 2 A. Yes.
3 Q. Are there any other tangible or 3 Q. Are they valued at cost or market?
4 intangible assets that are owned by Columbia 4 MR. FROOMAN: Objection.
5 Oldsmobile Company or its subsidiaries that are not 5 Q. You can answer.
6 listed on its books? 6 A. Here I believe they -- that is the
7 MR. FROOMAN: Objection. Asked and 7 only asset that's valued at fair market value.
8 answered. 8 Q. Okay. On the companies that we've
9 A. I would not know that. 9 discussed today, have any of them ever borrowed
10 Q. Does Columbia Oldsmobile Company own 10 money?
11 stock or any marketable securities in any other 11 MR. FROOMAN: Objection. I don't
12 companies? 12 even know which companies you've discussed
13 A. Yes. 13 today.
14 Q. That's the subsidiaries? Well, let 14 MR. MURPHY: You didn't write them
15 me ask you. If the answer is yes, what other 15 down or pay attention?
16 marketable securities or stock securities does 16 MR. FROOMAN: That's it, I haven't
17 Columbia Oldsmobile Company have in other companies? 17 written them down or paid attention. You've
18 A. Marketable securities are publicly 18 talked about a lot companies.
19 traded stock. 19 MR. MURPHY: Yeah, we listed --
20 Q. Uh-huh. The answer is none or 20 MR. FROOMAN: We looked at certain
21 does -- does Columbia Oldsmobile Company have any 21 documents.
22 stock in other companies? 22 MR. MURPHY: Yeah, we listed -- we
23 A. Publicly traded stock. 23 listed some on the -- on the tax returns, we
24 Q. Okay. And what page are you 24 listed some in the advertising.
25 reflecting at the lower right-hand side? 25 MR. FROOMAN: I've objected. If

 

 

 

LAMPKE COURT REPORTING,

24 (Pages 93 to 96)
INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 25 of 92 PAGEID #: 13797

 

 

 

Page 97 Page 99
1 you -- 1 A. That's its own separate entity.
2 MR. MURPHY: The Joseph Auto Group -- 2 Q. It's not a fictitious trade name?
3 MR. FROOMAN: -- want to be more 3 A. You'd have to look back at my summary
4 specific, that's up to you. If you want to 4 on -- that I prepared.
5 leave it vague, go right ahead. 5 Q. Okay.
6 MR. MURPHY: All right. 6 A. And it would show it there. It's
7 MR. TAYLOR: Objection. 7 either Joseph Cadillac of Dublin or --
8 MR. MURPHY: Okay. 8 Q. Uh-huh. All right.
9 Q. Any of the Joseph Auto Group 9 (Mr. Murphy and Mr. Taylor conferred.
10 companies borrowed money while you were interacting 10 off the record.)
11 with them as an outside accountant and then as the 11 Q. Would you go to Exhibit 12? Would
12 CFO? 12 you go to Bates stamp 2512, please?
13 A. They all borrow money. 13 MR. FROOMAN: What number again,
14 Q. Okay. And do they borrow money from 14 please? 2512?
15 a particular bank? 15 MR. MURPHY: Yes, sir.
16 A. To floor plan their inventory, they 16 MR. FROOMAN: Thank you.
17 borrow from -- four stores borrow from Allied, which 17 Q. On this particular page what I'm
18 finances our General Motors floor plan at our GM 18 interesting in asking you is this, sir. Why does
19 stores. We borrow from PNC for five or six of our 19 Columbia Automotive, Inc. have a shared computer
20 stores. We borrow from Toyota Motor Credit for our 20 expense with a related party for about a hundred
21 Toyota stores. We borrow from Volkswagen credit for 21 thousand dollars?
22 our VW and Audi store. 22 A. Which line are you on? Oh, right
23 Q. And are there applications for these 23 here?
24 loans? 24 Q. Uh-huh.
25 A. Say that again. 25 A. What we've done in that circumstance,
Page 98 Page 100
1 Q. I'msorry. Were there applications 1 the Reynolds and Reynolds computer servers,
2 filled out for these loans? 2 equipment were very expensive. They were brought by
3 A. Yes. 3 Joseph Development Company and the various
4 Q. Did those applications value the 4 dealerships pay Joseph Development Company a rental
5 assets or discuss the income streams? 5 or a fee for the use of the computer system. So we
6 A. They required previous financial 6 have -- instead of each entity having its own
7 statements. 7 server, we bought one huge server years ago and that
8 Q. Has any of the assets of Columbia 8 server runs the whole dealership operation.
9 Oldsmobile Company ever been pledged as collateral 9 Q. So that I understand, Reynolds and
10 for any loan for a different company? 10 Reynolds, that was the company that was doing
11 A. Not that I'm aware of. 11 payroll, too, right? That was one of the ones you
12 Q. Have you ever seen, since working 12 mentioned?
13 with them, that in order to obtain a loan for one 13 A. They have -- they have payroll, yeah.
14 company that's borrowing, another company's assets 14 As part of their computer services, they have
15 were pledged? 15 payroll.
16 A. Yes, but never Columbia. 16 Q. Allright. And did you say that
17 Q. Tell me what instance or instances 17 Joseph Development Company bought out Reynolds and
18 come to mind on that scenario I just mentioned. 18 Reynolds?
19 A. One instance would be our Capitol 19 A. No, no.
20 Cadillac store, which is in Dublin, where the floor 20 Q. I'msorry. I -- I didn't understand.
21 plan is held by PNC. PNC required a -- not only 21 A. No. We bought the equipment from
22 personal guarantee from Mr. Joseph but a guarantee 22 Reynolds and Reynolds.
23 from Toyota of Cincinnati. 23 Q. Got you.
24 Q. Capitol Cadillac in Dublin, what 24 A. Reynolds is like huge --
25 company owns Capitol Cadillac? 25 Q. Allright.

 

 

LAMPKE COURT REPORTING,

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 26 of 92 PAGEID #: 13798

 

 

 

 

Page 101 Page 103
1 A. -- huge in the automobile business. 1 A. That was a different --
2 Q. Allright. 2. Q. Very good. Joseph Development, Inc.
3 A. They provide computer services, 3 for the -- for the computers. That's right. I
4 hardware, software for thousands of dealerships 4 wrote it down. Thank you. My bad.
5 across the country. 5 The Audi dealership, also known as
6 Q. Uh-huh. Okay. I appreciate that. 6 The Audi Connection, is on Columbia Oldsmobile
7 Thank you. 7 Company land, correct, and it rents from Columbia
8 A. Uh-huh. 8 Oldsmobile Company?
9 Q. So where it says here the "related 9 A. Yes.
10 party," what entity is the related party? 10 Q. Do you know why the rent was reduced
11 A. Related parties would be other 11 for The Audi Connection?
12 companies where there's common ownership. 12 MR. FROOMAN: Objection.
13 Q. You'll see -- for instance, under 13 A. What year are we talking about?
14 Note G, you'll see in the second paragraph, "The 14 Q. Would you go to Exhibit -- 1 think
15 company incurred management fees of 1,016,119 and 15 it's 11. The 2011, 2012 financials. And go to
16 962,450 for the years ended December 31, 2011 and 16 Bates stamp 465, please. I think it's Exhibit 11.
17 2010" respectfully "through a related company." 17 Right? Under Note M, sir, related party
18 Who is the related company there? 18 transactions.
19 A. The related company would be Pond 19 A. Are we on 2012, 2011?
20 Realty. 20 Q. This is Bates stamp, on the lower
21 Q. Does Pond Realty take management fees 21 right side, 465.
22 from all of the dealerships? 22 A. 465?
23 A. Almost all the dealerships. 23 Q. Yes, sir. Sorry.
24 Q. "The company” has "an outstanding 24 A. I'msorry. I was 455.
25 note receivable from Joseph Cadillac/Saab/Subaru LLC 25 Q. Up top you'll see Notes to Financial
Page 102 Page 104
1 (a related party)." Do you see that? 1 Statements (Continued) December 31st, 2012 and
2 A. Right. 2 2011."
3 Q. "Inthe amount of 250,000 and 3 A. Okay.
4 300,000." So why does Joseph Cadillac/Saab/Subaru 4 Q. And you will see that the company
5 LLC owe this money? 5 leases business facilities to Joseph Northland
6 A. I wasn't a part of that transaction, 6 Motors, Inc. That does business as The Audi
7 when that occurred. I was not -- that was done 7 Connection, correct?
8 before I joined the corporation as the CFO. 8 A. Right.
9 Q. Uh-huh. You were doing the tax 9 Q. Allright. "The lease is ona
10 returns and the financial statements then, though, 10 month-to-month basis. The base month rental was
11 correct? 11 32,000 through February 2011." You see that?
12 A. Yes. 12 A. (Nodding head.)
13 Q. Okay. What does a "related party" 13 Q. And then it said, "Effective
14 mean? 14 March 2011, the base monthly rental was reduced to
15 MR. FROOMAN: Objection. Asked and 15 25,000." My question to you is, why was the rent
16 answered. 16 reduced?
17 Q. You can answer. 17 A. Ido not know.
18 A. Okay. Related party is -- they have 18 Q. Same thing with the next paragraph.
19 some common ownership. 19 "The Company leases business facilities to
20 Q. Allright. Allright. And the next 20 Montgomery Chevrolet Company doing business as
21 one we talked about, the related party there is 21 Columbia Chevrolet." It's on a month-to-month for
22 Pond, on the computer. Yeah? 22 42,000, and there's a rent reduction there. Do you
23 A. No, the related party was Joseph 23 know why?
24 Development on that one. 24 A. Ido not know.
25 Q. Oh. Very good. 25 Q. Who determines the amount of rent,

 

 

LAMPKE COURT REPORTING,

INC.

26 (Pages 101 to 104)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 27 of 92 PAGEID #: 13799

 

 

 

Page 105 Page 107
1 sir? 1 MR. FROOMAN: Objection.
2 A. That would be determined at 2 A. I would say we do not try to make
3 corporate. 3 related party loans. Since I've been there we've
4 Q. What does that mean "at corporate"? 4 tried to pay everything off. And if there's any
5 A. 250 East Fifth Street, determined by 5 loans out there, we've tried to pay them off.
6 Mr. Joseph. 6 Q. Uh-huh.
7 Q. Okay. 7 A. So we make very few related party
8 A. And with the CFO. 8 loans.
9 Q. Would you go to Exhibit 12 for me, 9 Q. But you have. They're reflected in
10 sir? And would you kindly go to Bates stamp 4164, 10 these. You see that, right?
il please? Does Columbia Automotive, Inc. make related 11 A. I'd have to look at the details on
12 party transactions or -- to Columbia Chevrolet? 12 this to see what it was related to.
13 MR. FROOMAN: Objection. 13 Q. Also, some of these -- some of these
14 Q. And to Joseph Cadillac in Kentucky? 14 entities have actually made loans to individuals,
15 MR. FROOMAN: Same objection. 15 correct?
16 Q. You'll see here at the bottom, "As 16 MR. FROOMAN: Objection.
17 described in Note C, the company has an outstanding 17 A. Again, I'd have to look at the detail
18 note receivable from Joseph Cadillac/Saab/Subaru 18 to see.
19 LLC, a related party, in the amount of 130,000 and” 19 Q. Does Robert Joseph ever owe any money
20 190. Who determines when these notes are paid and 20 to any of the Joseph entities?
21 how much? 21 A. Yes.
22 A. Mr. Joseph and the CFO. 22 Q. Which one?
23 Q. And who makes the determination that 23 A. Columbia Oldsmobile Company, I
24 Columbia Automotive will lend the money to a related 24 believe.
25 party? Same people, Ron Joseph and the CFO? 25 Q. And how much did they loan him?
Page 106 Page 108
1 A. Yes. 1 MR. FROOMAN: Objection.
2 Q. Would you agree, sir, that based upon 2 A. The amount was 995,000, I believe, or
3 the years that you worked with Ron Joseph, he 3 992,000.
4 considers all of these companies and dealerships 4 Q. Did he ever pay it back?
5 related parties? 5 A. No.
6 MR. FROOMAN: Objection. 6 Q. When was the loan made?
7 Q. You can answer. 7 MR. FROOMAN: Objection.
8 A. I'm not sure I know that answer. 8 A. I don't remember when that was.
9 Q. But does he run the business like 9 Q. Did it obtain board approval?
10 that? 10 A. I don't recall.
11 MR. FROOMAN: Objection. 11 Q. Were the other shareholders notified
12 A. They all run pretty similar, that the 12 about it?
13 dealerships are -- they sell cars, they have parts, 13 A. I don't recall.
14 they have service, they have, you know, customers 14 Q. Has the note been paid off in any
15 that are -- that are -- that they sell to, 15 way? I mean, has any dollars been paid toward the
16 individual customers and businesses, and so they're 16 loan?
17 all run pretty similar. And some are a little bit 17 MR. FROOMAN: Objection.
18 different because of the nature of the vehicles that 18 A. I don't know.
19 they have. High line vehicles run a little bit 19 Q. Have you ever discussed it with Ron
20 different than, say, a Chevrolet store. 20 Joseph?
21 Q. Uh-huh. But when it comes to making 21 A.  Thave not.
22 these types of transactions, loans, what the rate of 22 Q. Is Columbia Oldsmobile in the
23 payment is going to be, what the interest is going 23 business of lending money to individuals?
24 to be between related parties, would you agree that 24 A. That's not our business.
25 Ron Joseph pretty much makes the decisions? 25 Q. Do you know what it was -- what it

 

 

LAMPKE COURT REPORTING,

INC.

27 (Pages 105 to 108)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 28 of 92 PAGEID #: 13800

 

 

 

Page 109 Page 111
1 was for? 1 A. Is that Exhibit 10?
2 A. Ido not know. 2 Q. Yes, sir.
3 (Mr. Murphy and Mr. Taylor conferring 3 A. 594,
4 off the record.) 4 Q. Uh-huh.
5 Q. Would you go to Exhibit 9? 5 A. Okay.
6 MR. FROOMAN: Did you say 9? 6 Q. You'll see that there's a payroll
7 MR. MURPHY: Yes. 7 expense on 594 for Columbia Oldsmobile Company for
8 A. Okay. 8 $132,000 for payroll. Do you see that?
9 Q. Would you be -- kindly go to Bates 9 A. Gross rents. How far down are you?
10 stamp 439 in lower right-hand side? Columbia 10 MR. MURPHY: I think that's the right
11 Oldsmobile on this page, sir, has an expense of 11 page.
12 $354,920 under payroll. Do you see that? 12 MR. FROOMAN: I don't think it is.
13 A. Yes. 13 A.  Isee the 132.
14 Q. How many employees did Columbia 14 Q. I may -- I may have the wrong page --
15 Automotive, Inc. have to warrant that much money in 15 A. That's rents.
16 payroll expenses? 16 Q.  -- sir, and if I do, I apologize.
17 MR. FROOMAN: Objection. 17 T'm looking for payroll.
18 A. Columbia has -- Columbia Oldsmobile 18 MR. MURPHY: That one I think I made
19 Company combined has -- the company itself at 250 19 amistake. Allright. See if you can find
20 East Fifth Street probably has six or -- five or six 20 payroll on that.
21 people on payroll there, plus they have a hundred 21 Q. We'll go -- we'll come back to that.
22 and some people at Columbia Automotive. 22 Sorry about that, sir. All right.
23 Q. The five or six people that are paid 23 (Mr. Murphy and Mr. Taylor conferred
24 at 250 East Fifth Street, who are those people that 24 off the record.)
25 are on the payroll of Columbia Oldsmobile -- or -- 25 Q. This one is going to be Exhibit 13.
Page 110 Page 112
1 or Columbia Automotive, Inc.? 1 (Exhibit 13 was marked for
2 MR. FROOMAN: Objection. Which one 2 identification.)
3 are you asking? 3 Q. It starts out at Bates stamp 3110 and
4 MR. MURPHY: That's why I changed it. 4 it ends at 3129. The first page says, "Minutes of
5 Q. What five or six people at 250 East 5 the Annual Meeting of All Shareholders of Joseph T.
6 Fifth Street are on the payroll of Columbia 6 of C, Co." Have you seen this before?
7 Automotive Inc.? 7 A. No.
8 A. That would have been Michael 8 Q. On3125, sir -- it's way back toward
9 Candelaresi, Robert Joseph, Robin, Marietta. In '14 9 the end.
10 I think that would have been -- we hire people 10 A. Okay.
11 occasionally as substitutes and pay them. So those il Q. Thank you very much for your patience
12 are the main people that would have been there. 12 on all this. There's a lot of documents.
13 Q. And would you agree with me, sir, 13 A. Yeah.
14 that Michael Candelaresi, Robert Joseph, Robin, and 14 Q.  lappreciate it. "Actions Taken in a
15 Marietta were doing work for other corporate 15 Writing By All Of The members Of The board Of
16 entities besides Columbia Automotive while they were 16 Directors Of Joseph T of C, Co." It says that you
17 working at 250 East Fifth Street? 17 were appointed as secretary and treasurer of the
18 A. Yes. 18 company to serve in such capacity until the next
19 Q. And the payroll company for Columbia 19 annual meeting of the board of directors. Did you
20 Automotive in 2014, would that have been Reynolds 20 attend any such meeting where you were elected to
21 and Reynolds or would that have been Paycor? 21 secretary and treasurer?
22 A. That would have been Paycor. And 22 A. No.
23 Paycor just does the processing. 23 Q. Am I correct then that the meeting
24 Q. Allright. If you would go to the 24 never happened?
25 2015 tax return. And go to 594 Bates stamp. 25 MR. FROOMAN: Objection.

 

 

 

LAMPKE COURT REPORTING,

28 (Pages 109 to 112)

INC. 859 261-5544

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 29 of 92 PAGEID #: 13801

 

 

 

Page 113 Page 115
1 A. Idid not attend the meeting. 1 Q. What -- what company pays him?
2 Q. Allright. Do you know if a meeting 2 A. He is paid out of Columbia
3 took place? 3 Hyundai-Acura.
4 A. Ido not know that. 4 Q. And so he's pretty much a go-to guy
5 Q. Did you accept the position and agree 5 for all the general managers?
6 to take that on? 6 MR. FROOMAN: Objection.
7 A. Yes. 7 A. If there's a question that they can't
8 Q. Were you given any additional monies? 8 answer, yeah, they will call him.
9 A. No. 9 Q. Does he work out of 250 East Fifth?
10 Q. Do you know if there's a signed 10 A. No.
11 document for this action taken? 11 Q. Does he have an office?
12 A. No. 12 A. He has an office at Columbia
13 MR. MURPHY: Next. 13 Hyundai-Acura.
14 Q. Next is Exhibit 14. 14 MR. MURPHY: Sorry.
15 (Exhibit 14 was marked for 15 Q. Allright. Exhibit 15.
16 identification.) 16 (Exhibit 15 was marked for
17 Q. This one is Bates stamped 2580 and 17 identification.)
18 2581. Up top it says, Actions Taken In A Writing By 18 Q. Operating agreement of Michigan
19 All Members Of The Board Of Directors Of Columbia 19 Realty LLC. Whoops. Before I get to that, let me
20 Automotive, Inc." And it's to elect officers of the 20 sum up the last two. So you were secretary and
21 company to serve until the next annual meeting of 21 treasurer of Columbia Automotive, Inc. continuously
22 the board of directors of the Columbia Automotive, 22 between 12/29/14 and 12/30/15, that whole year,
23 Inc. It says, formerly known as Columbia 23 right?
24 Oldsmobile, Inc. 24 A. Yes.
25 And it said that you are 25 Q. Do you know if you're still
Page 114 Page 116
1 secretary-treasurer. Do you see that? 1 secretary-treasurer of Columbia Automotive, Inc.
2 A. Yes. 2 today?
3 Q. Was there any meeting that you 3 A. No.
4 attended when this occurred? 4 Q. You don't know?
5 A. I did not attend this meeting. 5 A. I don't know that.
6 Q. Do you know if a meeting took place? 6 Q. Allright. So you were the secretary
7 A. Ido not know that. 7 of one company that runs automotive dealerships, and
8 Q. Did you agree to accept this position 8 you were the secretary-treasurer of another company
9 and to continue? 9 that runs automotive dealerships at the same time,
10 A. Yes, I did. 10 correct?
11 MR. MURPHY: Next. 11 A. Yes.
12 Q. What does Karl Stewart do in the 12 Q. Do you perceive any conflict in that
13 Joseph Companies? Does he have a title? 13 situation?
14 MR. FROOMAN: Which question are you 14 A. No.
15 asking? 15 Q. Why not?
16 Q. You can answer. 16 MR. FROOMAN: Objection.
17 MR. FROOMAN: Objection. 17 A. Inever really thought it was a -- a
18 A. He oversees the daily operations at 18 conflict of interest.
19 Columbia Hyundai-Acura. He also works with the 19 Q. Well, as an officer of one company,
20 Dealer Acceptance Credit Corporation. He answers 20 you would have a -- duties to that particular
21 questions when other managers call! him. 21 company and its shareholders, correct?
22 Q. Does he have a title? 22 A. Right.
23 A. He does everything. 23 Q. And as an officer of another company,
24 Q. Ail right. 24 you had a duty to their owners and shareholders.
25 A. I don't know what you call that. 25 Yes?

 

 

29 (Pages 113 to 116)

LAMPKE COURT REPORTING, INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 30 of 92 PAGEID #: 13802

 

 

 

 

Page 117 Page 119
1 A. Right. 1 record.
2 Q. And if those two companies compete 2 (A recess was taken from 12:16 to
3 for business, can you see a conflict? 3 12:59 p.m.)
4 MR. FROOMAN: Objection. 4 THE VIDEOGRAPHER: Back on the record
5 A. I didn't view it in that manner. 5 12:59 p.m.
6 Q. And the reason why you didn't view it 6 Q. Sir, you do understand you are still
7 in that manner is because it all came under the 7 under oath, correct?
8 Joseph umbrella, correct? 8 A. Yes.
9 MR. FROOMAN: Objection. 9 Q. Okay. [have in front of you what
10 A. I didn't view it in that manner. 10 we've marked as 15, the operating agreement of
11 Q. How did you view it? 1i Michigan Realty Inc. Have you seen this before?
12 A.  Iknew there were certain duties and 12 A. [have not seen this.
13 responsibilities with being secretary-treasurer. I 13 Q. On page 3147, lower right-hand side,
14 didn't really do any day-to-day operations with any 14 you are listed as the registered agent in section
15 entity -- other dealerships. That was -- I fielded 15 2.7. Did you know that before I showed this to you
16° — questions. I was responsible for getting floor pian 16 today?
17 financing, insurance, things like that. So J didn't 17 A. did not know that before you showed
18 view that as a conflict of interest with anything. 18 this to me.
19 Q. But as treasurer of one particular 19 Q. Do you know who formed Michigan
20 company, that comes along with some -- some 20 Realty and why?
21 responsibilities and duties toward the purse of that 21 MR. FROOMAN: Objection.
22 company, correct? 22 A. Mr. Joseph would have formed it. And
23 MR. FROOMAN: Objection. 23 I don't know why.
24 Argumentative. He's answered your question, 24 Q. Okay. Do you know what it does?
25 Kevin. 25 A.  Itheld real estate. And I believe
Page i118 Page 120
1 Q. You can answer. 1 it was just one piece of property.
2 A. AsI said before, the duties that I 2 Q. Which one?
3 had were somewhat related to all the entities as far 3 A. Residential rental property.
4 as taking care of the floor plan financing, the 4 Q. Virgina Apartments?
5 insurance, the health insurance, the 401(k), those 5 A. I don't believe that's correct.
6 type of things. So I did not sign checks or 6 Q. Does it hold the mortgage for
7 anything like that for any of the other stores or -- 7 Virginia Apartments?
8 that's all done out at the -- 8 A. Ican't remember.
9 THE COURT REPORTER: I'm sorry, I 9 Q. But in any event, what you do know is
10 didn't hear the end of that. That's all 10 that it holds investment property?
11 done? 11 MR. FROOMAN: Objection.
12 THE WITNESS: Hmm? 12 A. wasn't involved in setting it up,
13 THE COURT REPORTER: I didn't hear 13 and I don't know what got put into it.
14 you. 14 Q. So, in other words, if you were at
15 A. I did not have any day-to-day 15 your desk a couple of months ago, six months ago,
16 responsibilities out at the other dealerships. 16 and something came in, had your name on it,
17 Q. Your responsibilities were more 17 registered agent, Michigan Realty Inc., you wouldn't
18 global, right? 18 have known what -- what it was?
19 A. Yes. 19 A. I--I may not have seen this, no.
20 MR. MURPHY: Okay. We'll go to anew 20 Q. Allright.
21 tape, Gene? 21 A. I believe this -- I believe -- again,
22 THE VIDEOGRAPHER: Yes, sir. 22 believe. I know this is a single member LLC.
23 MR. FROOMAN: How about a lunch 23 There's no tax return filed on it.
24 break? 24 Q. Because if there was, you would have
25 THE VIDEOGRAPHER: We're off the 25 been involved in assisting in getting the return

 

 

 

LAMPKE COURT REPORTING,

30 (Pages 117 to 120)

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 31 of 92 PAGEID #: 13803

 

 

 

Page 121 Page 123

1 done, correct? 1 that. "We" being K.B. Parrish took over that

2 A. Yes, for'15, 1 would have, that's 2 work --

3 correct. 3 Q. Uh-huh.

4 Q. Soto the best of your knowledge, the 4 A. --fromthem. They remained and did

5 2015 tax return hasn't been done on this yet? 5 all the other entities. Our firm, K.B. Parrish, did

6 MR. FROOMAN: Objection. 6 dealership financial statements and tax returns

7 A. Again, I think it's a single member 7 only. We did not do other entities such as the one

8 LLC. There would be no tax return required on it. 8 that you've given me here.

9 Q. What would be required if it had 9 Q. Besides the consulting agreement that
10 income? 10 you are under right now, are you employed in any
11 A. If it had income, it would be 11 other capacity?

12 required to -- it would not -- still not be required 12 A. I work for my son right now and his
13 to file a tax return, if it's a single member LLC. 13 computer company in Indianapolis.
14 Q. It would flow to the member, correct? 14 Q. Are you working out of the house?
15 A. That's correct. 15 A. No, we have an office in Fishers,
16 Q. Now, is there some reason why 16 Indiana.
17 properties such as the Virginia Apartments could not 17 Q. What's the name of the company?
18 be purchased and owned through Columbia Oldsmobile 18 A. Record Grabber, LLC.
19 Company, Columbia Development Corporation, or one of 19 Q. Now, you'll see on the next page that
20 the other subsidiaries of Columbia Oldsmobile 20 this is the tax return for Gold Circle Mall, is that
21 Company? 21 right?
22 MR. FROOMAN: Objection. Are you 22 A. Yes.
23 asking about Virginia Apartments, or are you 23 Q. The cover letter says that it was
24 asking about properties like Virginia 24 prepared from the information furnished by you. Is
25 Apartments. 25 that true?
Page 122 Page 124

1 Q. Is there some reason why properties 1 A. Yes.

2 that are owned by other of the Joseph companies 2 Q. Did you personally provide the

3 besides Columbia Oldsmobile Company, Columbia 3 information or was it someone who worked for you or

4 Development Corporation -- is there any reason why 4 reported to you?

5 Columbia Oldsmobile Company couldn't have owned 5 A.  Ipersonally provided it to Allen

6 those properties? 6 Bieber.

7 A. No. 7 Q. On 4105, it shows prior year

8 MR. FROOMAN: Objection. 8 distributions of 637,989 in 2014. Is that accurate

9 MR. MURPHY: Next. 9 to the best of your knowledge?

10 Q. We will now do Exhibit 16. 10 A. Yes.

11 (Exhibit 16 was marked for 11 Q. Who received those distributions?

12 identification.) 12 A. Ido not think that they were actual

13 Q. I'm showing you what we've marked as 13 cash distributions. It was an accounting entry made
14 Exhibit 16, Bates stamped 4104 on the first page, 14 by Allen Bieber, because I think -- I believe

15 4126 on the last page. Have you seen this before? 15 ownership changed in 2014.

16 A. Yes. 16 Q. Well, to a layperson like me, what

17 Q. When did -- give me the evolution of 17 does distributions of money, 637,989, mean in
18 the accounting firm. The -- when was Barnes Dennig 18 layperson terms?

19 hired? 19 A. It could be cash, property, anything
20 MR. MURPHY: Objection. 20 along that lines that's distributed out. It could
21 A. Barnes Dennig has been doing work for 21 be an accounting entry done by Allen Bieber.

22 the Joseph family for a number of years. They were 22 Q. What does "accounting entry" mean?
23 hired before I got down here in 1980, '81, whatever 23 A. Just an accounting entry, a journal

24 year that was. At some point in time they were 24 entry to the books or to the tax return.

25 doing tax returns for the dealerships. We took over 25 Q. Well, you can't put down 637,989 as a

 

 

LAMPKE COURT REPORTING,

INC.

31 (Pages 121 to 124)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 32 of 92 PAGEID #: 13804

 

 

 

Page 125 Page 127
1 distribution unless something was distributed, 1 Q. Cost. Okay. So they're not based on
2 correct? 2 appraisals, correct?
3 MR. FROOMAN: Objection. 3 A. Correct.
4 A. Well, it says here -- excuse me. It 4 Q. Does Barne Dennig also do nontax
5 says here, distribution of money. 5 accounting for any of the Joseph entities?
6 Q. Uh-huh. 6 MR. ALISON: Objection.
7 A. So quite possibly that was a 7 A.  I'mnot clear on what nontax
8 distribution of money. I don't know without looking 8 accounting would be.
9 at the detailed records. 9 Q. Fair.
10 Q. Allright. You provided the 10 A. They do the tax returns.
11 information. Where did you get the information 11 Q. Do they do any audits?
12 from? 12 A. No
13 A. From the set of books and records 13 Q. Does anybody do any audits, any of
14 that were kept for this entity. 14 the accounting firms?
15 Q. Where are those books and records 15 A. No. They're not required by banks,
16 kept? 16 lenders.
17 A. 250 East Fifth Street. 17 Q. When Barnes Dennig bills for its
18 Q. Who keeps them? 18 services for the companies and dealerships that you
19 A. I believe Robin keeps those. 19 mentioned in general, do they bill by sending one
20 Q. What's Robin's last name? 20 bill for all the entities?
21 A. You asked me that before and I cannot 21 MR. FROOMAN: Objection.
22 recall. Sorry. 22 A. They send separate bills to each
23 Q. Ithought maybe the turkey sandwich 23 entity.
24 might have helped or something. 24 Q. Does Pond Realty pay for any tax
25 A. No. 25 work?
Page 126 Page 128
1 Q. Allright. In 2015 it shows 1 A. Yes, Barnes Dennig, does the tax work
2 distributions of $20,000. Do you know if that's 2 for Pond Realty.
3 accurate? . 3 Q. Sol just want to make sure I've got
4 A. Yes. 4 it. The firm that you were with, K.B. Parrish, they
5 Q. Do you know what those distributions 5 do tax returns. Barnes Dennig does tax returns.
6 were? 6 And that Jeffery --
7 A. Cash. 7 A. Right.
8 Q. To Mr. Joseph? 8 Q. _-- person does tax returns.
9 A. Yes, 9 A. And financial statements.
10 Q. Why were they lower in 2015 as 10 Q. And financials. Anybody else -- any
11 opposed to 2014? 11 other accounting firms or accountants or CPAs do any
12 A.  Icouldn't answer that without 12 tax returns for any entities owned or controlled by
13 looking at the information. 13 Ron Joseph?
14 Q. Would you go to 4113, please? You 14 A. No.
15 will see, sir, on this page that it shows buildings 15 Q. What firm or firms help prepare Ron
16 and other depreciable assets of $4,620,906 under 16 Joseph's personal taxes?
17 line 9a. Do you see that? 17 A. Barnes Dennig.
18 A. Yes. 18 Q. Are there any other accounting
19 Q. Is that accurate to the best of your 19 functions handled by accounting firms other than the
20 knowledge and belief? 20 preparation of tax returns and financial statements?
21 MR. FROOMAN: Objection. 21 A. Repeat that. Any other services?
22 A. That is the cost number, yes. 22 Q. Yeah.
23 Q. Are these book values or market 23 A. Barnes Dennig does some -- has done
24 values? 24 valuations in the past. And they were in the
25 A. They're at cost. 25 process of doing valuations this year, but they have

 

 

LAMPKE COURT REPORTING,

INC.

32 (Pages 125 to 128)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 33 of 92 PAGEID #: 13805

 

i

 

 

 

 

Page 129 Page 131
1 not completed any yet. 1 communication's with attorneys, you are not
2 Q. What are they valuing? 2 to answer.
3 A. They were valuing the Joseph Buick 3 THE WITNESS: Okay.
4 store, the Joseph Cadillac-Subaru store, Montgomery 4 Q. What was the reason why the property
5 Chevrolet. 5 was transferred?
6 Q. For what purpose? 6 MR. FROOMAN: Unless -- objection.
7 A. We were in the midst of doing some 7 Unless that reason was told to you by the
8 estate planning for Mr. Joseph. 8 attorneys.
9 Q. Who does the tax returns now for 9 Q. Well, you know --
10 Columbia Oldsmobile? 10 MR. FROOMAN: If you can answer the
11 A. Susan Jeffery. 11 question without disclosing the
12 (Exhibit 17 was marked for 12 communications with the attorneys, then by
13 identification.) 13 all means do so. But if the source of your
14 Q. Here's number 17, sir, Bates stamped 14 information is communications with the
15 0047. And it's cut off. I imagine it goes to 49. 15 attorneys, I'm going to instruct you not to
16 It's three pages. Do you recognize this, sir? 16 answer.
17 A. Yes. 17 A. We transferred it because we
18 MR. FROOMAN: Can you, for the 18 considered the Dennison Hotel might be a liability
19 record, give me the Bates stamp numbers? My 19 for Columbia Oldsmobile Company. So all we were
20 photocopy's cut off on the end. 20 trying to do was transfer the ownership of that
21 MR. MURPHY: So is mine. That's 21 property into an LLC in case the building fell down
22 right. Yeah, I just --I-- evidently I'm 22 and fell on somebody and killed somebody or part of
23 not speaking loud enough. I apologize. 23 the face fell down and killed somebody walking by
24 MR. FROOMAN: Oh, I'm sorry. 24 it.
25 MR. MURPHY: What I said was, mine 25 Columbia REI, LLC is sill owned by
Page 130 Page 132
1 says 00047, and I don't know if -- yeah. 1 Columbia Olds Company. So it was a mere -- it's
2 Okay. Here it is. It's -- 478 is the last 2 almost like a shell company, I guess you'd call it,
3 page. 476 is the first page. 477 is the 3 for liability purposes only.
4 middle. 4 Q. Did Columbia Oldsmobile Company
3 MR. FROOMAN: Thank you. 5 receive anything in return for deeding property to
6 Q. Okay. What is this, sir? 6 Columbia REI, LLC?
7 A. This is a deed where we're 7 A. No, because it still -- technically
8 transferring the Dennison Hotel from Columbia 8 it's still within Columbia Oldsmobile Company. So
9 Oldsmobile Company to Columbia REI, LLC. 9 all we did, again, was just try to safeguard the
10 Q. And this was done 12/29/15? 10 assets of Columbia Oldsmobile Company by moving this
11 A. 12/29, yes. 11 property into an LLC to give it another layer of
12 Q. Is that the day you signed it? 12 protection.
13 A. Yes. 13 The ownership did not change at all.
14 Q. And this shows you as the 14 It's still owned by Columbia Olds Company. We just
15 secretary-treasurer of Columbia Oldsmobile Company 15 thought it was necessary to do this because there
16 deeding property to Columbia REI, LLC, right? 16 are problems with that building.
17 A. Yes. 17 MR. MURPHY: Next.
18 Q. Why was it transferred? 18 (Exhibit 18 was marked for
19 A. The asset that was transferred was 19 identification.)
20 the Dennison Hotel and we were advised by 20 Q. Exhibit 18. You'll notice, sir, that
21 attorneys -- 21 the Bates stamps are on the left.
22 MR. FROOMAN: Objection. Objection. 22 A. Yes.
23 If you got something from your attorneys, 23 Q. The first one is 000983. The last
24 you ought not share that information. It's 24 one is 001106. If you'd go to 1103, please, you
25 privileged. To the extent the 25 will see that this is a tax return for Columbia

 

 

 

 

LAMPKE COURT REPORTING,

INC.

33 (Pages 129 to 132)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 34 of 92 PAGEID #: 13806

 

 

 

Page 133 Page 135
1 Oldsmobile Company. Do you see that, sir? 1 MR. MURPHY: Well, you're not
2 A.  Taxreturns. It's part of the 2 Kreskin.
3 return, but it doesn't say Columbia Olds Company on 3 A. It's not listed here. The numbers --
4 the page. But I would say, yeah, it's -- 4 the P&L balance sheet are included in this finan --
5 Q. It's 1003 on the left? 5 in this tax return.
6 A. 1003. 6 Q. But do you know why they wouldn't
7 MR. FROOMAN: You did say 1103. 7 list it as name of entity?
8 MR. MURPHY: I'm sorry. My fault. 8 A. Probably a tax question that at this
9 A. 1003. Okay. 9 point in time I couldn't answer.
10 Q. My mistake, man. Sorry. 10 Q. But you were the preparer, though?
11 A. That's all right. 11 A. It's all one and the -- it's all one
12 MR. FROOMAN: We were all on the 12 and the same. Columbia Olds Company and Columbia
13 wrong page number. 13 Development are one and the same entity and they use
14 A. Yes, that's Columbia Oldsmobile 14 the same ID number.
15 Company. 15 Q. The same EIN?
16 Q. Okay. Have you seen this before? 16 A. Yes. Yeah. So that's why we
17 A. Yes. 17 combined their operations as -- and that's shown
18 Q. Did you sign this? Because there's 18 just as Columbia Olds Company.
19 no preparer's signature on this? 19 Q. All right.
20 A. Yes, I would have -- I would have 20 A. Columbia Automotive uses a different
21 signed this return. 21 TEN number.
22 Q. And does the company keep signed 22 Q. As of this date, are there any other
23 copies? In other words, would -- would the company 23 subsidiaries that are missing?
24 have a copy of this tax return with your signature 24 MR. FROOMAN: Objection.
25 on it? 25 A. There's --
Page 134 Page 136
1 A. Ido not know that. 1 MR. FROOMAN: Two points. When say
2 Q. And at the time you signed this, you 2 "this date," you don't mean today; you mean
3 were a CPA at K.B. Parrish & Co.? 3 as of the day of the preparation.
4 A. Yes. 4 MR. MURPHY: One of my bad questions.
5 Q. Once you came on board and came to 5 MR. FROOMAN: I just want to make
6 work for Pond, did you continue to perform services 6 sure.
7 through K.B. Parrish? , 7 MR. MURPHY: I concur. That was one
8 A. No. 8 of my worse questions of the day.
9 Q. Who become the lead professional on 9 Q. So let me rephrase it because
10 the account at K.B. Parrish after you left? 10 Mr. Frooman's objection is spot on. As of the date
11 A. After I left it was Mark Kleisster. 11 that you prepared this, were there any other
12 Q. Would you spell the last name, sir? 12 subsidiaries that were not the --
13 A. K-l-e-i-s-s-l-e-r. 13 A. There are no subsidiaries missing.
14 Q. On 1006 it lists various subsidiaries 14 Q. Very good.
15 of Columbia Oldsmobile Company. Do you see that, 15 A. Columbia Olds Development, again, is
16 sir? 16 not -- we didn't consider it a subsidiary. We just
1? A. Yes. 17 considered it part of Columbia Olds Company. So
18 Q. Why is Columbia Development 18 that is why it's not listed down here.
19 Corporation not on that list? 19 Q. Roger that. Next page, 1007. You
20 MR. FROOMAN: Objection. Asked and 20 will see that this page shows retained earnings at
21 answered. 21 year-end of 25,739,828. Do you see that?
22 MR. MURPHY: Different return. 22 A. Yes.
23 MR. FROOMAN: Yeah. I don't think 23 Q. Tell me why the retained earnings
24 the answer has necessarily changed but fair 24 amount is so large.
25 enough. 25 MR. FROOMAN: Objection.

 

 

LAMPKE COURT REPORTING,

INC.

34 (Pages 133 to 136)
859 261-5544

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 35 of 92 PAGEID #: 13807

 

 

 

Page 137 Page 139
1 A. Well, you'd have to go back to page 1 business transactions?
2 1, which would be 1003. 2 MR. FROOMAN: Objection. He's
3 Q. Uh-huh. 3 already told you he wasn't there.
4 A. And we start back in 1938. You can 4 MR. MURPHY: All right. Fair enough.
5 see where it's formed. 5 Q. Did you do similar type negotiations
6 Q. Uh-huh. 6 with leases and any of the investment properties?
7 A. 1938. So 1938 to 2011 is -- how many 7 MR. FROOMAN: Objection.
8 years? So through that time period it's generated 8 A. We were -- on parking lots, yes, I
9 quite a bit of earnings over that -- how many years 9 did. But it was finalized by Mr. Joseph. He would
10 is that? 10 look at the numbers and the terms and determine if
11 Q. So what you're saying is that over 11 that's what he -- what he wanted to receive in
12 the years, they continue to accumulate retained 12 rents.
13 earnings? 13 Q. Okay. On page 1010, the cost of
14 A. That's correct. 14 labor, $1,265,099. Did you see that on line 3?
15 MR. FROOMAN: Objection. 15 A. Yes.
16 MR. MURPHY: What's wrong with that 16 Q. Whose labor is referenced there?
17 question? That was one of my better ones, 17 A. That would be service technicians,
18 actually. 18 body shop technicians for Columbia Hyundai-Acura.
19 Q. Do you know if during these years 19 Q. Any management cost in there?
20 that their retained earnings -- well, let me ask you 20 A. No.
21 this. During the years were the retained earnings 21 Q. 1016. At the time that you prepared
22 increasing? 22 this tax return, 1016, tell me if I'm wrong, it
23 A. I would have to go back and look at 23 looks like Columbia Motors Acceptance Corporation
24 all the tax returns from there to -- back in 1938 24 was inactive, is that correct?
25 forward to determine that. 25 A. Yes.
Page 138 Page 140
1 Q. But in the years that you were 1 Q. Do you know if any other entity
2 preparing the tax returns. 2 fulfilled the functions that Columbia Motors
3 A. I can't -- I can't even do that. I 3 Acceptance Corporation once provided?
4 mean, that's been 1980 or '81 forward. So I -- 4 MR. FROOMAN: Objection. He earlier
5 again, I don't have that knowledge in my head. I'd 5 testified he didn't know what they did.
6 have to go back and look at the information. 6 MR. MURPHY: That would be a speaking
7 Q. Who made the decision to retain the 7 objection.
8 earnings? 8 MR. FROOMAN: Okay. | withdraw the
9 MR. FROOMAN: Objection. 9 objection.
10 A. Mr. Joseph and CFO. 10 MR. MURPHY: Good -- good
11 Q. The CFO at that time in 2011 was? 11 recollection.
12 A. Luke Galbraith. 12 A. That's correct.
13 Q. Is he the person you replaced? 13 MR. MURPHY: You can't unring a bell.
14 A. Yes. 14 A. He's right. That's one of those
15 Q. Did he quit or was he fired? 15 companies I did not know what it did.
16 A. He was fired. 16 MR. MURPHY: You know, Ned, I think I
17 Q. Why? 17 may have to swear him in if he keeps doing
18 A. I wasn't there. 18 that, you know. I just want to make sure
19 Q. Uh-huh. 19 that he's telling me the truth.
20 A. I don't know. 20 THE WITNESS: Okay.
21 Q. What did you hear? 21 Q. Allright. Let's go to 1090. This
22 A. I'd heard that negotiations with one 22 shows management fees, toward the bottom, sir, of
23 of the parking lot -- parking lot companies did not 23 176,400. You see that?
24 go over well, and Mr. Joseph wasn't happy. 24 A. Yes.
25 Q. So the CFO did negotiations on 25 Q. Is that just for the parent company

 

 

LAMPKE COURT REPORTING,

INC.

35 (Pages 137 to 140)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 36 of 92 PAGEID #: 13808

 

 

 

Page 141 Page 143
1 or is it for Columbia Automotive, Inc. subsidiary, 1 detail.
2 or both? 2 Q. That Michael Candelaresi would have?
3 A. I would think it would be for both, 3 A. Yes.
4 but I can't -- I can't know that without looking at 4 Q. Same thing with the professional
5 the underlying detail. 5 fees?
6 Q. And that would be contained in 6 A. Yes.
7 Melinda's office? 7 Q. It also shows rent of 132,407.
8 A. No. 8 A. Right. We went -- we tried to go
9 Q. Where would that be? 9 through that before.
10 A. Most of that would be at -- well, I 10 Q. And the rent was paid to whom?
11 take that back. That would be with Mike 11 MR. FROOMAN: Objection. Asked and
12 Candelaresi. 12 answered.
13 Q. To whom was that management fee paid? 13 Q. In2011?
14 A. It was paid on a monthly basis and 14 A. Yeah, we -- we went through that.
15 then paid yearly amount, also. 15 5,000 a month to --
16 Q. Paid to whom? 16 Q. That's right.
17 A. Paid to Pond Realty. 17 A. -- Highbrook, and 2250 to city of
18 Q. And I think we covered this. The 18 Cincinnati.
19 services were for healthcare, the 401(k). 19 Q. Roger that. Okay. 1091. Salaries
20 Anything else? 20 and wages. See, now we -- we already covered
21 A. A lot of insurance. 21 management fees. We already covered payroll. So
22 Q. A lot of insurance? 22 what is salaries and wages of 217,914?
23 A. Property and casualty insurance. 23 A. That would have been for Robin,
24 Q. Uh-huh. 24 Marietta, Michael, Robert Joseph.
25 A. It paid -- again, it paid for 25 Q. Was Robin's paycheck from Pond?
Page 142 Page 144
1 salaries. 1 A. No. The only -- no, she was not paid
2 Q. Salaries for members of Pond? 2 out of Pond. Robin was paid out of Columbia
3 A. Yes. It paid for -- you know, we 3 Oldsmobile or Columbia Development Company.
4 handled everything -- I handled a lot of stuff with 4 Q. What about Michael Candle whatever
3 the dealerships, so that's what that paid for. 5 his name is?
6 Q. Did your salary come out of this 6 A. He was paid out of Columbia
7 management fee? 7 Development, also.
8 MR. FROOMAN: Objection. 8 Q. Robert Joseph?
9 Q. Or was your salary paid by this 9 A. Same thing.
10 management fee? 10 Q. Allright. And you would agree with
11 A. Yes. 11 me that all three of them performed work for other
12 MR. FROOMAN: Objection. 12 Joseph-related entities besides Columbia Oldsmobile,
13 Q. While you were working there, right? 13 correct?
14 A. While I was working at -- 14 A. Yes.
15 Q. Yeah. 15 Q. Okay. And their full salaries were
16 A. -- 250 East Fifth Street? 16 paid by Columbia Oldsmobile?
1? Q. Right. 17 A. That's correct.
18 A. Yes. 18 Q. Now, let's see. 1097. On 1097 other
19 Q. Okay. Can you tell me what the real 19 income and loss, finance and insurance commissions,
20 estate expense is of $208,457? 20 who receives the commission of 628,455 bucks?
21 A. What page is that again? 21 MR. FROOMAN: Objection.
22 Q. I'msorry. 22 MR. MURPHY: You missed the time
23 A. 1090? 23 limit, the eight second.
24 Q. 1090, uh-huh. 24 MR. FROOMAN: Took me that long to
25 A. Not without looking at the underlying 25 understand the question.

 

 

 

LAMPKE COURT REPORTING,

36 (Pages 141 to 144)

INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 37 of 92 PAGEID #: 13809

 

 

 

Page 145 Page 147
1 MR. MURPHY: There's an 8 second 1 just pay.
2 limit. There's an 8 second limit. 2 Q. Very good.
3 A. I -- without looking at the detail, I 3 A. Now, are you talking income or
4 can't be 100 percent positive. I think that -- I 4 expense here?
5 think that was commissions paid to our F&I people. 5 Q. I'm just saying the commissions that
6 But again, I would have to take a look at the detail 6 you would pay the F&I guy.
7 to see how that was characterized. 7 A. Would be in salaries and wages.
8 Q. The F&I people that were -- 8 Q. Very good. Do you know if any F&I
9 A. At the Hyundai and Acura store. 9 money was being diverted from Columbia Oldsmobile to
10 Q. Hyundai and Acura store. 10 any place else?
11 A. Right. Well, this is actually the 11 A. No. There's -- they didn't divert
12 income. 12 anything like that.
13 MR. FROOMAN: Which is why it took 13 Q. Do you know what $1,186,213 in
14 me 8 seconds -- 14 miscellaneous income is?
15 THE WITNESS: Yeah. 15 A. That could be -- I say it "could be."
16 MR. FROOMAN: -- to object. 16 It's -- consists of dock feés, for one. There's
17 A. So this is -- 17 income from the factories that you get, bonus money,
18 MR. FROOMAN: It took you longer. 18 incentives, things like that from the factory, and
19 A. So this is the -- the finance and 19 for dealerships, it all adds up. Dock fee is $250 |
20 insurance, not really -- "commissions" might be the 20 per unit and -- and the State of Ohio allows that, :
21 wrong word there. It should be finance and insurance 21 SO -- /
22 income. 22 Q. 250 per unit, meaning car? :
23 So if you look at income, slash, or 23 A. Yeah, every car that's financed, you
24 the loss has hypotheses, or whatever you call it, 24 can charge the customer $250. So that adds up to
25 around it. There is no loss there, so that's all 25 quite a bit a money. But i's just -- primarily,
Page 146 Page 148 fi
1 income. So -- and that commissions would be paid 1 it's incentive money from the factories. |
2 out of there, but that's -- that seems pretty high 2 Q. Would you go to 1099? Now, on :
3 for commission expense. Commission expense might be 3 this page you'll see up top, "Columbia Automotive,
4 a -- 20 percent of that. 4 Inc." -- well, actually up top it has "Columbia
5 Q. Read my mind, Ned. All right. 5 Oldsmobile Company." Then below it, it has
6 Because I was going to say, usually there's one per 6 "Columbia Automotive, Inc."
7 dealership and they're making some huge coin here. 7 A. Right.
8 A. Well, you got two -- you got two 8 Q. So my first question is, when we look
9 franchises and you got hours that go from Monday at 9 at these numbers are these figures solely in
10 9:00 to -- 10 relation to Columbia Automotive, Inc. and not the
11 Q. True. 11 parent company, Columbia Olds?
12 A. -- to 7:00 or 8:00 and then they work 12 A. Yes.
13 on -- through Saturday and Sunday. 13 Q. It shows that Columbia Automotive
14 Q. Right. 14 Inc. had advertising of $1,186,035.
15 A. So you're going to have more than one 15 A. Yes.
16 F&I guy at each store. 16 Q. And does that include any combined
17 Q. Understood. All right. Well, you've 17 advertising done along with other --
18 solved that riddle for me, I think. 18 A. No.
19 What part of the -- what part of the 19 Q.  -- dealerships with Joseph Auto
20 tax return would their commissions fall into? It 20 Group?
21 would be some type of expense item, correct? 21 A. No. That would just be advertising
22 A. It would be expense, but it would 22 for that particular store.
23 probably be under salaries. 23 Q. 1,100,000 for just this one store?
24 Q. Uh-huh. Okay. 24 A. Yeah.
25 A. Because that's really what it is, is 25 Q. Yeah.

 

 

 

 

LAMPKE COURT REPORTING,

INC.

37 (Pages 145 to 148)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 38 of 92 PAGEID #: 13810

 

 

 

Page 149 Page 151
1 A. Yeah. That's just -- that's just the 1 Reynolds billing and consolidated that so all the
2 nature of the industry. You got to advertise to 2 bills would come to 250 East Fifth Street so I could
3 create sales. 3 look at them and see what we were paying for.
4 Q. There is a computer expense, 4 So we'd just started that process to
5 $209,258. Is this computer services shared with 5 try to -- try to get everything consolidated there
6 others in the Joseph Auto Group? 6 with the computer system, because that's -- that’s a
7 A. That's -- some of that's for the 7 huge expense every year. That's a million-plus
8 mainframe that we've got because they pay a 8 dollars just to Reynolds for equipment. And then
9 portion of the -- each store pays a portion of that 9 plus forms is another 3 to 4 hundred thousand
10 expense, so they pay that to Joseph Development. 10 dollars that they bill our -- bill our dealerships.
11 But Reynolds and Reynolds has all kinds of other 11 The rest of the expenses, as I said,
12 charges, whether it be forms, whether it be 12 our office managers do a fairly -- we rely on them a
13 additional equipment like monitors or PCs or just 13 lot.
14 anything comes through from Reynolds, so it's just 14 Q. The office managers being at the
15 amazing how much they bill you, so yeah. 15 dealerships?
16 Q. Are the computer expenses pretty much 16 A. At the dealerships and the general
17 uniform per the dealers? 17 managers at the stores, also. And we've got the
18 MR. FROOMAN: Objection. 18 four owners -- the four owners, I'd say.
19 Q. I'll change the question. Can I 19 Mr. Joseph's sons are at the dealerships. And they
20 expect that other companies in the Joseph Auto Group 20 constantly are going through expenses. So -- so we
21 would have a similar number of the 209,258? 21 try to use check and balances that way.
22 A. Could be more, could be less. 22 Q. So 1 million a year for the hardware
23 Q. What drives that? 23 and 400,000 for the forms?
24 A. Whether they -- whether they -- the 24 A. Yeah.
25 forms would be driven by how many -- how many 25 Q. Total? For the whole entity?
Page 150 Page 152
1 tickets they run in a year's time. So you've got -- 1 A.  Thaven't looked at all the bills.
2 some shops are a lot bigger than other shops, so 2 Okay? That's what I was in the process of trying to
3 you've got a lot more repair orders running through, 3 get my hands around. It's probably more because
4 you've got a lot more parts tickets running through. 4 some of these companies are good at just billing
5 Some stores have body shops. You got body shop 5 people.
6 tickets running through. Some stores have newer 6 Q. That's been my point. My point is --
7 equipment. Some stores have older equipment, so 7 that was the reason my -- why I questioned, you
8 they'll buy -- you know, just -- just depends. 8 know, if you did periodic audits, if you're --
9 We just got -- our finance department 9 A. Yeah, that's what I was -- that's
10 up at -- some of the stores just got some equipment 10 what I was doing, is trying to make sure all the
11 from Reynolds and Reynolds, and it was 40-some 11 bills came to corporate so we could look at them,
12 thousand to get the finance -- a finance desk, 12 analyze them, and make sure that there wasn't any
13 computerized desk, plus monthly fees to Reynolds. 13 unnecessary charges. And we did find some
14 So it's amazing. That's the business you want to be 14 unnecessary charges in the last six months that we
15 in, not the car business. You want to be in 15 got eliminated in the new contract, so --
16 computer business. 16 Q. Allright. So you'll see salaries
17 Q. Who would do periodic audits to check 17 and wages on this page, 1099, of 3,655,973 and then
18 and see if these numbers were being billed fairly by 18 on top of that you got a million 98,370 for
19 outside companies such as Reynolds? 19 management fees. You see that?
20 MR. FROOMAN: Objection. 20 A. Yeah.
21 Q. You can answer. 21 Q. So the salaries and wages are for the
22 A. We -- we rely on our office managers 22 people that are in sales, service, general manager,
23 and our managers to control costs. We take over -- 23 assistant general manager, that kind of thing,
24 "we" being corporate, takes over some of those 24 right?
25 costs. Like I'd just taken over the Reynolds and 25 A. Everybody at the dealership.

 

 

LAMPKE COURT REPORTING,

 

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 39 of 92 PAGEID #: 13811

 

 

 

Page 153 Page 155

1 Q. And the management fees is what goes 1 Stewart is paid as an officer. He's paid through

2 to Pond, right? 2 Columbia Hyundai-Acura.

3 A. That's correct. 3 Q. Do they receive any compensation at

4 Q. Now, the payroll number for 317,618 4 all; the directors, for instance?

5 once again is just for Columbia Automotive, Inc., 5 A. No directors’ fees, no -- nothing,

6 right? 6 no.

7 A. Yes. 7 Q. And I think you told me you did not

8 Q. _ Sir, payroll is nearly 10 percent of 8 receive any additional compensation as

9 the salaries and wage number. In your experience, 9 secretary-treasurer of Columbia Automotive Inc.,
10 do you -- don't you find that high? 10 correct?

11 MR. FROOMAN: Objection. 11 A. No.

12 A. No. Remember, though, that's not all 12 Q. Are any of the officers and directors

13 the payroll. Because if you look back at your -- 13 of any other companies that Ron Joseph claims he

14 your service techs, body shop technicians are 14 owns or controls paid for their services in those ~

15 recorded in another place. So there's another 15 capacities?

16 million dollars running through cost of sales. So 16 MR. FROOMAN: Objection.

17 you've got more expenses for payroll spread 17 Q. You can answer.

18 throughout the dealership -- or spread throughout 18 A. They're paid through the dealerships

19 the tax return for the dealership. It's generally 19 they work at.

20 just in two places; one in cost of sales and the 20 Q. Okay. How does Ron pay himself?

21 other in -- is a -- is an expense that you itemize 21 Does he get a salary or wage from any of the

22 as -- 22 companies?

23 Q. Well, payroll deals with paying 23 A. He's paid through Pond Realty.

24 salaries and wages, right? 24 Q. What is he -- how much is he paid?

25 A. Yeah, but on the -- on the tax return 25 A. _ His salary is 20,000 a month, and he
Page 154 Page 156

1 you break out technicians' wages because they're a 1 receives a bonus at the end of the year.

2 part of cost of sales. So you throw them into cost 2 Q. And is that bonus -- what was that

3 of sales. We went through that one other time. 3 bonus while you were there?

4 Q. Service technicians go into cost of 4 A. In2014 it was In

5 sales? 5 2015 it was -- or, excuse me, I

6 A. Yes. We went through that one other 6 believe. = a

7 time. It's back here in -- if you look at page 7 Q. Did Ron receive any dividends or any

8 1010. Because you asked that question about what 8 distributions from any of the other companies?

9 was sales, what was the labor cost there, and that 9 A. He did not receive dividends. He did
10 was the technicians. So you got your technicians 10 receive distributions from the S Corporations and
i1 going through there plus your other people going 11 from one or two of the LLCs.

12 through the salaries and wages. 12 Q. Which ones are the S Corps?

13 Q. Okay. 13 A. He got Camargo Cadillac, Montgomery
14 A. Okay? 14 Chevrolet, Joseph Buick, Toyota of Dayton. And I
15 Q. Are the officers and directors of 15 believe Northland Motors is also an S Corp. Again,
16 Columbia Oldsmobile Company paid for their services 16 I would have to look back at my -- the detail to

17 in those capacities? 17 see.

18 A. They are paid through -- no. 18 Q. And who decides what distribution

19 (Mr. Rhode left the room.) 19 amounts that he gets?

20 Q. Are the -- are any of the offices and 20 A. I would decide it, along with

21 directors of Columbia Automotive, Inc. paid for 21 Mr. Joseph.

22 their service in those capacities? 22 Q. Does Ron receive any other money or
23 A. Rephrase that. In what capacity? 23 things of value from any of the companies besides
24 Q. Officers and directors. 24 what we just talked about?

25 A. As officers and directors. Karl 25 A. No other monies; two -- use of two

 

 

LAMPKE COURT REPORTING,

INC.

39 (Pages 153 to 156)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 40 of 92 PAGEID #: 13812

 

 

 

 

Page 157 Page 159
1 vehicles, demos, health insurance. To my knowledge, 1 is drag your deposition. And I want to -- I
2 © that’s it. 2 want to let you get -- move forward without
3 Q. Does any -- do any of Ron's sons get 3 me holding things up. So let's push
4 a salary or wage from any of the companies? 4 anything about the sons to the end, and we
5 MR. FROOMAN: Objection. Pursuant to 5 can talk about it then.
6 Judge Black's minute entry and the 6 MR. MURPHY: Well, I'd like an answer
7 parameters, I think that’s something we 7 to the question. I mean, you know, you can A
8 ought to push to the end of the deposition 8 make up your mind whether you want to
9 and talk about at that time. 9 instruct him not to answer or not.
10 Q. You can answer. 10 MR. FROOMAN: All right. Well, at :
11 A. They receive compensation from the 11 the end of the deposition, I'll make up my |
12 dealerships that they work at. 12 mind.
13 Q. And are they different or are they 13 Q. What is Greg's wage from Camargo ,
14 the same dealerships? 14 Cadillac? |
15 A. They are -- the dealerships they work 15 MR. FROOMAN: Same objection. I
16 at are different. 16 don't know -- how is Greg's wage at Camargo
17 Q. Okay. So, for instance, Greg, what 17 Cadillac relevant?
18 dealerships pay him a salary or wage? 18 MR. MURPHY: I already told you how
19 (Mr. Rhode entered the room.) 19 it's relevant.
20 A. Camargo Cadillac. Ron Jr. would be 20 MR. FROOMAN: I think Judge Black has
21 Montgomery Chevrolet. Richard would be at Joseph 21 already said you don't get discovery about
22 Buick GMC. And George would be salaried from Toyota 22 the sons. I think it's -- it's in the 4
23 of Cincinnati. 23 minute entry.
24 Q. And what is the salary that Camargo 24 MR. MURPHY: Well, look what we
25 Cadillac pays Greg? 25 learned today. Looked what we learned. The
Page 158 Page 160
1 MR. FROOMAN: Objection. Really, I 1 money --
2 think you're beyond Judge Black's minute 2 MR. FROOMAN: I tell you what. ]
3 entry. I'd like you to just keep going but 3 MR. MURPHY: -- the money -- the /
4 save that for the end of the deposition and 4 money is -- the money is like, you know, an
5 we can talk about it then. 5 oil funnel going right to Pond.
6 I just -- I just don't think that's 6 MR. FROOMAN: I'm not going to argue
7 discoverable pursuant to Judge Black's 7 over the case during the course of the
8 minute entry. 8 deposition. I'm going to let him go forward
9 MR. MURPHY: Well, the problem you've 9 here so that we can move on. I'm not
10 got is he sits on different competing 10 waiving any objection.
11 boards. And I got a right to know what he's 11 MR. MURPHY: I understand.
12 making. 12 MR. FROOMAN: Well -- and J may raise
13 MR. FROOMAN: Who's "he"? Who are 13 it again. But let's just move on. Go ahead
14 talking about? 14 and answer the question, if you know.
15 MR. MURPHY: The sons. He's also 15 A. In 2014, is that what you're asking?
16 taking money from Pond, from -- from 16 Q. Yeah.
17 Columbia Olds, Columbia Automotive. He's 17 A. ‘15?
18 taking management fees. 18 Q. '14and'15.
19 MR. FROOMAN: Who is? 19 A. I'm only aware of two years.
20 MR. MURPHY: Pond Realty is. 20 Q. Uh-huh.
21 MR. FROOMAN: All right. Look -- 21 A. In 2014 it's right at 425,000. ;
22 MR. MURPHY: And it's owned -- it's 22 200 -- 2015 was right at 500,000. 4
23 owned by the -- owned by the sons, according 23 Q. Ron, Jr.?
24 to your own organizational chart. 24 A. Same.
25 MR. FROOMAN: What I don't want to do 25 Q. Richard?

 

 

 

LAMPKE COURT REPORTING,

40 (Pages 157 to 160)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 41 of 92 PAGEID #: 13813

 

 

 

Page lel Page 163
1 A. Same. 1 A. At most.
2 Q. George? 2 Q. And the types of dividends and
3 A. Same. 3 distributions made to Ron's sons, would they be more
4 Q. Besides the -- you mentioned the 4 than the minimal distributions made to the
5 specific dealerships for each one. Any other 5 shareholders of Columbia Oldsmobile?
6 bonuses or monies made by any other dealerships 6 MR. FROOMAN: Objection.
7 other than the ones that you tied each one to? 7 A. We distributed --
8 A. I can't answer that. I'm not aware 8 Q.  I'msorry. Go ahead.
9 of any. 9 MR. FROOMAN: I want to make sure
10 Q. Okay. Have they received any 10 we're clear. I don't know which entity
11 dividends or any other distributions from any of the 11 you're talking about. I mean, I don't know
12 companies? 12 whether you're talking about the
13 A. Yes. 13 distributions now from the S Corporations
14 Q. Which ones? 14 and the LLCs --
15 A. From the S Corporations and LLCs that 15 MR. MURPHY: Yeah, that's what we're
16 they have ownership interest in. 16 talking about, the five S Corps and the two
17 Q. And those are listed in the org chart 17 LLCs.
18 that you prepared, right? 18 MR. FROOMAN: Yeah, but you're mixing
19 A. Yes. 19 entities and you're mixing distributions and
20 Q. Do they get bonuses, too? 20 dividends. And I think you need to break it
21 A. Their wages were the amounts that I 21 down --
22 told you -- 22 MR. MURPHY: All right.
23 Q. Uh-huh. 23 MR. FROOMAN: -- so the record's
24 A. — -- which included bonuses. 24 clear.
25 Q. Oh, very good. Thank you. In 2014 25 MR. MURPHY: I'll change the
Page 162 Page 164
1 and 2015, were there any dividends or any 1 question. I'll change the question.
2 distributions made by Columbia Oldsmobile or 2 Q. On any of the companies that Ron's
3 Columbia Development to any of the shareholders? 3 sons received dividends or distributions, were they
4 A. No. 4 in the minimal category like what was paid to the
5 Q. Why not? 3 Columbia Oldsmobile shareholders or were they
6 A. There was no decision made to pay any 6 larger?
7 dividends. 7 MR. FROOMAN: Objection.
8 Q. Who makes that decision? 8 A. Well, the S Corporations and the
9 A. Mr. Joseph. 9 LLCs, we distribute profits in order for them to pay
10 Q. And while you were with K.B. Parrish 10 taxes on those entities. The C Corporations pay
11 & Co. for all those years that you were working 11 their own taxes. So we don't distribute or pay
12 doing the tax returns, do you have any recollection 12 dividends to the shareholders, because the
13 of any of those years where distributions or 13 shareholders do not have a tax liability on that
14 dividends were paid to the shareholders of Columbia 14 income. The corporation has a tax liability.
15 Oldsmobile Company and Columbia Development? 15 Again, on the S Corps and the LLCs,
16 MR. FROOMAN: Objection. 16 that income passes through to the shareholders and
17 Q. You can answer. 17 they have to pay tax on it. So that's why we
18 A. Ido have recollection of some years 18 distribute money to the shareholders.
19 where it was paid. I can't tell you the exact 19 Q. If you were one of the shareholders
20 years. I know the amounts were pretty minimal. 20 of Columbia Oldsmobile Company in the last 25 years,
21 Q. Acouple of grand? 21 based upon the tax returns that you have seen and
22 A. Hmm? 22 the revenue that has come into that company, along
23 Q. Acouple of thousand? 23 with the subsidiaries that we talked about, would
24 MR. FROOMAN: Objection. 24 you be content with the types of distributions that
25 Q. Is that what "minimal" means? 25 Ron made to the shareholders?

 

 

LAMPKE COURT REPORTING,

INC.

41 (Pages 161 to 164)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 42 of 92 PAGEID #: 13814

 

 

 

Page 165 Page 167
1 MR. MALLORY: Objection. Calls for 1 corporation pays the tax itself. The shareholder is
2 speculation, It's also well outside Judge 2 not out any money on that. It would be different if
3 Black's parameters. He limited you to eight 3 this was an S Corporation or LLC. I would want to
4 years. You're going back 25 years. 4 get cash out of the company. But it's not. It's a
5 MR. MURPHY: All right. We'll go 5 C Corporation.
6 back eight. 6 Q. And did Ron convey to you that that's
7 MR. FROOMAN: Objection. It calls 7 the reason why he doesn't make any distributions?
8 for speculation. He's not one of the 8 MR. FROOMAN: Objection.
9 shareholders. 9 Q. In the last eight years?
10 Q. Youcan answer. 10 MR. FROOMAN: Objection.
11 A. I can't really answer that. I don't ll Q. You can answer.
12 really know. 12 A. We've never really sat down and
13 Q. You recognize the retained earning 13 discussed that issue. But just from a tax
14 number that we talked about earlier? 14 standpoint, I look at it and I understand what the
15 MR. FROOMAN: Objection. Asked and 15 issue is.
16 answered. You're not going to keep bullying 16 MR. FROOMAN: The next exhibit.
17 him until you get an answer you want. 17 (Exhibit 19 was marked for
18 Q. Do you remember that? 18 identification.)
19 MR. FROOMAN: He answered your 19 Q. Number 19 is 001286. "Actions Taken
20 question, Kevin. 20 In A Writing By The Sole Member Of The Board Of
21 A. Iremember the 25 million. 21 Directors of Columbia Oldsmobile Company.” Have you
22 Q. Right. And that could have been 22 seen this before?
23 distributed -- 23 A. Yes.
24 A. Talso know -- 24 Q. It shows that Robert Joseph is being
25 Q. -- in some amount to the 25 removed as vice president of marketing and removed
Page i166 Page 168
1 shareholders. 1 as an officer of the company. Do you see that?
2 A. _ -- there's a lot of companies that do 2 A. Yes.
3 not pay dividends. I look at Warren Buffet. I wish 3 Q. Why did that happen?
4 T had stock and invested it with him 25 years ago or 4 MR. FROOMAN: Objection.
5 whatever. I don't think he pays dividends. So -- 5 A. I don't have any answer to that. I
6 Q. What about distributions? 6 do not know why that was done.
7 A. Same question? 7 Q. Do you know when it was done?
8 Q. Right. Some of that money could 8 A. _ It's not dated here, so J don't
9 be -- 9 know --
10 MR. FROOMAN: Objection. 10 Q. Yeah. That's why --
11 Q. - paid as distributions, right? 11 A. -- the exact time it was done.
12 MR. FROOMAN: Is there a difference 12 Q. That's why I asked. Do you know why
13 between distributions and dividends, Kevin, 13 the document is not dated and not signed?
14 just so I'm clear on the question you're 14 A. Ido not know.
15 asking? 15 Q. The Joseph Motorworks deal, you were
16 A. The -- the taxpayer -- excuse me, 16 working for Pond when that came into fruition,
17 not taxpayer. The shareholder at Columbia Olds 17 right?
18 Company does not owe tax on the income, you know, 18 A. No, I was at K.B. Parrish when that
19 the way -- that's the way I look at it. If it was a 19 came to fruition.
20 S Corporation and I had tax on my share of the 20 Q. Okay.
21 income and if it was -- my share of income was 21 A. I was not involved with that
22 ae... I owed f tax, I would want a 22 transaction.
23 distribution. 23 Q. Allright. Do you know the terms of
24 But in a C Corporation, if you look 24 the deal?
25 at the tax return, page | on a C Corporation, that 25 A. Terms as far as? I'm not clear on

 

 

LAMPKE COURT REPORTING,

42 (Pages 165 to 168)

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 43 of 92 PAGEID #: 13815

 

 

 

 

 

Page 169 Page 171
1 what you're asking. 1 MR. FROOMAN: I'm not instructing him
2 Q. Allright. Fair enough. Do you know 2 not to answer. Go right ahead.
3 why it was done at first through Joseph Leasing and 3 MR. MURPHY: I know, but you're
4 then -- 4 basically answering for him. I mean, you
5 MR. FROOMAN: Objection. 5 can sit over here and put your hand up his
6 Q. _-- and then assigned to Joseph 6 back if you want, but short of that.
7 Motorworks? 7 Q. Columbia --
8 A. No,Ido not know. I was not 8 MR. FROOMAN: Take that --
9 involved with that. I was not privy to any of that 9 Q. Columbia --
10 information. I was not asked any questions about 10 MR. MURPHY: -- question to Judge
11 it. 11 Black and then --
12 Q. As you sit here today, do you have 12 Q. Columbia Oldsmobile Company --
13 any reason why this could not have been done through 13 MR. FROOMAN: -- and then tell me how
14 Columbia Oldsmobile Company? 14 ridiculous I am --
15 MR. FROOMAN: Objection. He's not 15 BY MR. MURPHY:
16 been involved in the company, that 16 Q. _ -- is in the business -- in the
17 transaction, he doesn't know anything about 17 automobile business, right?
18 it, and you want him to guess. 18 A. Correct.
19 MR. MURPHY: No. Once again, that's 19 Q. So is Joseph Motorworks, right?
20 a nice helpful hint to your client, but that 20 A. Right.
21 wasn't my question. 21 Q. Okay. So do you know, as you sit
22 Q. My question was, is there any reason 22 here, any reason why the Joseph Motorworks deal
23 why this deal, Joseph Motorworks -- is there any 23 could not have been done through Columbia
24 reason why it could not have been done through 24 Oldsmobile?
25 Columbia Oldsmobile? 25 MR. FROOMAN: Objection.
' Page 170 Page 172
1 MR. FROOMAN: Objection. He's got no 1 A. | wasn't involved in that.
2 foundation at all for that question when he 2 Q. Okay.
3 has nothing -- no knowledge of the deal 3 A. So I don't know all the particulars
4 terms at all. How could you possibly ask a 4 on it.
5 question like that? 5 Q. Allright. Do you know who the
6 MR. MURPHY: No foundation. How many 6 corporate officers are of Joseph Motorworks?
7 years has he been working with these 7 A. I may be one of them.
8 companies? 8 Q. Iknow. I know. That's probably one
9 MR. FROOMAN: He doesn't know 9 of the reasons why I'm asking. Do you know? No?
10 anything about the deal. How's he supposed 10 Okay.
11 to ask whether it could have been done -- 11 A. The rest of the officers, no, I do
12 MR. MURPHY: He doesn't need -- 12 not know.
13 MR. FROOMAN: -- through Columbia 13 Q. Do you know who runs it, sir?
14 Oldsmobile? 14 A. Tim Marsh.
15 MR. MURPHY: He doesn't need to know 15 Q. Do you know firsthand or secondhand
16 about that. 16 whether there was any discussion about whether the
17 MR. FROOMAN: Ned, if you could 17 Joseph Motorworks deal would have presented a
18 possibly answer that question, you go right 18 conflict of interest?
19 ahead. 19 A. For -- I'm not following your
20 MR. MURPHY: Jim, you're crossing the 20 question.
21 line here, pal. You really are. 21 Q. Allright. Joseph ITA Imports,
22 MR. FROOMAN: I think the question is 22 that's the Fiat, right?
23 ridiculous. 23 A. Correct.
24 MR. MURPHY: You're crossing the 24 Q. Okay. And --
25 line. 25 MR. MURPHY: Wouid you get the org

 

 

LAMPKE COURT REPORTING,

43 (Pages 169 to 172)

INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 44 of 92 PAGEID #: 13816

 

Page 173

Page 175

 

 

1 chart out? 1 MR. FROOMAN: Again, that's an entity
2 Q. Joseph H of D, that does business as 2 in which Ron Joseph, Sr. does not have an
3 Joseph Airport Hyundai, right? 3 interest. You're not entitled to inquire,
4 A. Correct. 4 per Judge Black's minute entry.
3 Q. Those are both companies that's 5 MR. MURPHY: Well, it owns 39.2% of
6 business is selling cars? 6 Joseph Toyota. So it's in the car business,
7 A. Yes. 7 evidently. All right.
8 Q. Just like Columbia Oldsmobile, right? 8 Q. Circle -- Colerain Properties, LLC,
9 A. Right. 9 that's in the -- just by its very name, is real
10 Q. Joseph Leasing, LLC leases cars. 10 estate?
11 Yeah? 11 A. Single member LLC.
12 A. Yes. 12 Q. I'm looking for it. Here it is.
13 Q. Okay. So when these companies are 13 Owned by Joseph Realty, is that right?
14 being formed or acquired, going into business, never 14 A. Yes.
15 once have you ever had a discussion with Ron Joseph 15 Q. Do you know what real estate it owns
16 about whether this presented a -- a conflict of 16 or opérates?
17 interest with Columbia Oldsmobile or Columbia 17 A. It owns a dealership property on
18 Development? 18 Colerain Avenue. It's a vacant property.
19 A. No. 19 Q. Is Airport Insurance Agency, LLC
20 Q. Did anyone else ever raise that to 20 located within the Joseph Dayton Toyota dealership?
21 you? 21 MR. FROOMAN: Objection.
22 A. No. 22 A. Correct.
23 Q. What is Beer Runner, LLC? 23 MR. FROOMAN: I, again, believe
24 A. Please? 24 that's one in which Ron Joseph, Sr. doesn't
25 Q. Beer Runner, LLC. 25 have an interest.
Page 174 Page 176
1 MR. FROOMAN: Objection, I think, if 1 Q. Does it pay rent --
2 Beer Runner LLC is one of the entities in 2 MR. FROOMAN: Objection.
3 which Ron Joseph doesn't have an interest -- 3 Q. -- to Joseph Toyota?
4 and I believe that's the case -- again, 4 A. I don't think so.
5 you're outside the parameters of Judge 3 Q. Erie Real Estate. 2014. Ron Joseph,
6 Black's minute entry. 6 Sr., 3095 Erie Avenue. What business is this in?
7 I have to look at the entry but -- or 7 A. That's his -- that owns real estate.
8 the org chart, but I do not believe Ron 8 Q. Which property, sir?
9 Joseph has an interest in that entity. 9 A. That is his parents' home.
10 MR. MURPHY: It says, Greg Joseph 10 Q. Anything else besides that one?
11 Richard Joseph, George Joseph, Ronnie 11 A. No.
12 Joseph. 12 Q. The Steak & Shake property, R3G2, was
13 MR. FROOMAN: Yeah. Mr. Ronald 13 that ever owned by a different entity other than
14 Joseph, Sr. does not have an interest in 14 R3G2?
15 that entity. It's outside the limits of 15 A. That was before my time. J don't
16 what you are permitted to inquire. 16 think so, but I'm not positive.
17 Q. Well, I just want to know. Is it in 17 Q. Cincinnati Capital Partners, real
18 the car business? 18 estate located at Hyundai of Dayton, Ohio?
19 A. No. 19 MR. FROOMAN: Yeah. I'm trying to
20 Q. Has something to do with a boat? 20 catch up. Objection. You're outside the --
21 A. Yes. 21 well, I don't know. I don't know who owns
22 Q. Okay. Leaf Tree Equity, LLC, is that 22 that one. It's not outside the eight years.
23 in the car business? 23 Never mind. I withdraw my objection.
24 A. No. 24 MR. MURPHY: Write that down.
25 Q. Is it in the real estate business? 25 MR. FROOMAN: I'm trying to be

 

 

LAMPKE COURT REPORTING,

44 (Pages 173 to 176)

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 45 of 92 PAGEID #: 13817

 

 

 

Page 177 Page 179
1 consistent. 1 answered a question that he didn't
2 MR. MURPHY: Just -- just teasing. 2 understand, because every time he didn't
3 MR. FROOMAN: I don't know who owns 3 understand a question, he did it very, very
4 that. 4 politely and nicely to tell me that I asked
5 Q. Do you know who owns it? 5 a bad question.
6 A. Iknow the rents from it are reported 6 So I kind of think that you're doing
7 on Mr. Joseph's personal tax return. It's a single 7 this for reasons other than what you're
8 member LLC. So it gets reports on the tax return. 8 stating. So I'll ask it again.
9 No separate tax return is filed for it. 9 MR. FROOMAN: AI right.
10 Q. What company has Hyundai of Dayton, 10 Q. As to Joseph --
11 Ohio? 11 MR. FROOMAN: Hold on. Hold on,
12 A. It'dbe Hof D. 12 Kevin. You want to make an objection. I'm
13 Q. And that was a dealership that was 13 just trying -- I don't think it's that he
14 acquired in 2011? 14 doesn't understand it.
15 A. Correct. 15 I think that you've asked a question
16 Q. And there was nothing preventing 16 that goes outside the scope of Judge Biack's
17 Columbia Oldsmobile from doing that deal, correct? 17 minute entry. I'm trying to keep your
18 MR. FROOMAN: Objection. 18 questions within the parameters of what
19 Q. Right? 19 Judge Black said you were able to pursue
20 A. Correct. 20 discovery.
21 Q. To the best of your knowledge, sir, 21 He understands it. He just can't
22 having preparing this organizational chart, has Ron 22 answer it without going outside the scope of
23 started or acquired any other companies that are not 23 the parameters because of the way you asked
24 on this chart? Do you know? 24 the question. You need to ask the question
25 A. To the best of my knowledge, no. 25 so that it -- its limits are within the
Page 178 Page 180
1 Q. As to Joseph murteror -- Motorworks, 1 parameters of what Judge Black said you
2 Joseph ITA, and any other companies that Ron or his 2 could discover.
3 sons have started or acquired, do you have any 3 It doesn't include the entities
4 reason to believe that they did so with the consent 4 owned exclusively by the boys. It doesn't
5 of the Columbia Oldsmobile Company shareholders? 5 exclude (sic) entities that fall outside of
6 MR. FROOMAN: Objection. To the 6 real estate opportunities since 2012 in
7 extent that question is outside the 7 which Ronald Joseph has or had an ownership
8 parameters of the minute entry, we object. 8 interest.
9 And that would be to the extent it involves 9 That's all. I'm just trying to make
10 entities started or acquired by the sons 10 sure you stay within the limits of what
11 without the involvement of Ron Joseph or 11 Judge Black said you could discover. Your
12 falls out the -- side the date parameters of 12 question doesn't do that.
13 the minute entry. 13 MR. MURPHY: All right. I'll break
14 Q. You can answer. 14 it up.
15 MR. FROOMAN: I don't know if he can 15 MR. FROOMAN: Thank you.
16 the way you asked it. You need to break it 16 MR. MURPHY: I don't want his blood
17 down so he can answer it so it's within the 17 pressure to go up. He's over 40.
18 parameters of the entry. 18 Q. As to Joseph Motorworks, Joseph ITA,
19 MR. MURPHY: Well, this is a 19 and any other companies that Ron has started or
20 gentleman that is a certified public 20 acquired?
21 accountant, a guy that you sought so highly 21 MR. FROOMAN: Joseph ITA is not one
22 of that you gave him a consulting agreement. 22 of the ones within the parameters. That's
23 So far he and I have communicated 23 owned exclusively by the sons.
24 very well. He seems to understand almost 24 MR. MURPHY: Well, you know, one of
25 every one of my questions, hasn't once 25 the things that Judge Black doesn't know but

 

 

 

LAMPKE COURT REPORTING,

INC.

45 (Pages 177 to 180)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 46 of 92 PAGEID #: 13818

 

 

 

Page 181 Page 183
1 he's going to know is that one or more of 1 not without going outside the confines of
2 these sons sit on competing boards. And 2 Judge Black's minute entry.
3 they're opening up, you know, competing 3 Q. You can answer.
4 companies against companies that they're 4 A. I don't know the answer to that.
5 sitting on as board of directors. So that 5 That's my answer.
6 ties in. 6 Q. Allright. And as you sit here, if
7 Second, Ron has ceded some of his 7 you knew that the Columbia Oldsmobile Company
8 interest to his sons, which is directly 8 shareholders consented, then you would tell me that,
9 relevant to what I'm allowed to go into 9 right?
10 right now. 10 MR. FROOMAN: Objection.
11 MR. FROOMAN: This is why I suggested 11 Q. But you have no knowledge that the
12 we defer these issues to the end of the 12 Columbia Oldsmobile Company shareholders ever gave
13 deposition and if you feel necessary, go to 13 Ron permission to open up competing companies
14 Judge Black. And Judge Black, I will 14 against Columbia Oldsmobile and Columbia
15 concede in his minute entry said if you have 15 Development?
16 additional information to bring to his 16 MR. FROOMAN: Objection.
17 attention, he'll reconsider it. But at this 17 A. Ihave no knowledge either way.
18 time he cannot order that such discovery be 18 Q. Okay. Very good. No knowledge
19 produced. 19 either way is -- is good enough.
20 Right now, Joseph ITA is off limits, 20 MR. FROOMAN: Why don't we take a
21 per Judge Black's order. 21 break? I've got to go to the bathroom.
22 MR. MURPHY: So you're going to make 22 THE VIDEOGRAPHER: Were off the
23 him available again down the road? 23 record.
24 MR. FROOMAN: If you go -- push this 24 (A recess was taken from 2:35 to
25 to the end and we -- bring these issues up 25 2:43.)
Page 182 Page 184
1 before Judge Black, and if Judge Black tells 1 THE VIDEOGRAPHER: We're back on the
2 us, I've changed my mind based on -- upon 2 record, 2:43 p.m.
3 information that's brought -- been brought 3 Q. In your experience as CFO, are you
4 to us by the attention -- by the plaintiff, 4 aware of the dealerships selling other brand name
5 yeah, we will certainly comply with the 5 vehicles on their lots; for instance, can someone at
6 judge's order. 6 Porsche sell a vehicle to Acura and show it to a
7 Q. Mr. Van Emon, on the companies that 7 customer at Acura?
8 Ron has started or acquired, do you have any reason 8 A. Okay. You're saying can someone at
9 to believe that they did so with the consent of the 9 Porsche sell a vehicle at Acura? No. We don't do
10 Columbia Oldsmobile Company shareholders? 10 that. We do carry different models of used cars.
11 A. Say that again, so -- I can't hear 11 Every -- every dealership does that.
12 that. 12 Q. Uh-huh.
13 Q. On the companies that Ron has 13 A. So--
14 ownership in separate from Columbia Oldsmobile and 14 Q. All right.
15 Columbia Development, on those companies that he has 15 A. But we don't -- we don't have any
16 an ownership interest in that sells cars or has real 16 instance where we -- I don't know if you call it
17 estate, do you have any reason to believe that 17 cross-sell or --
18 they -- that he was permitted to do that with the 18 Q. Uh-huh.
19 consent of the Columbia Oldsmobile Company 19 A. - or anything like that. Yeah.
20 shareholders? 20 Q. Allright. All right.
21 MR. TAYLOR: Objection. Your 21 (Mr. Murphy and Mr. Taylor conferring
22 question's not limited by time, and Judge 22 off the record.)
23 Black's minute entry is. 23 Q. Would you go to Exhibit 11, this
24 MR. MURPHY: You can answer. 24 thing here.
25 MR. FROOMAN: I don't think he can, 25 A. Yeah.

 

 

 

 

|

 

LAMPKE COURT REPORTING,

INC.

46 (Pages 181 to 184)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 47 of 92 PAGEID #: 13819

 

 

 

Page 185 Page 187
1 Q. And would you go to 557 in the -- 1 Q. Columbia Automotive, Inc. Okay.
2 yeah, left-hand side. 2 A. Yes.
3 A. What page number? 3 Q. And does Columbia Automotive, Inc.
4 Q. 557. 4 pay her salary?
5 A. I've got -- 5 A. Yes.
6 Q. It's the Columbia Oldsmobile Company 6 Q. What does she do?
7 2013, 2014 financials. 7 A. Back a-- go back a question. She's
8 A. Okay. That's not 11. Is there a 8 also paid out of Dealer Acceptance Corporation. So
9 different exhibit? 9 she's paid from several locations. She's the office
10 Q.  Ailright. Maybe it is. Could it be 10 manager, produces financial statements, oversees the
11 10? 11 office.
12 MR. TAYLOR: It's the 2014 and 2013 12 Q. For Hyundai-Acura or for other
13 Columbia Oldsmobile. 13 dealerships, too?
14 MR. MURPHY: 2014 and 2013 14 A. For other dealerships, those on the
15 financials. Okay. 2014. 2013. 15 east side.
16 A. Here. 16 Q. Which ones?
17 Q. Here we go. 17 A. She oversees Infiniti. She produces
18 A. So what number? 18 financial statements for all those stores on the
19 Q. 557. 19 east side, Camargo Cadillac, Montgomery Chevrolet,
20 A. 557. Okay. 20 Northland Motors, Porsche and Audi. I think that's
21 Q. Do you see where Columbia Oldsmobile 21 it. She produces the financial statements. We have
22 Company owes an annual obligation to Columbia 22 people at -- those stores that do the payables,
23 Automotive, Inc. for approximately $2 million each 23 receivables, cashier. So those people are paid out
24 year? 24 of those stores. She just oversees the preparation
25 A. Yes. 25 of financial statements.
Page 186 Page 188
1 Q. Why? 1 Q. Does she have a degree?
2 A. _ It's just an intercompany account 2 A. Degree in experience.
3 between -- between Columbia -- Columbia Automotive, 3 Q. So she doesn't have any college
4 Inc. and Columbia Oldsmobile Company. And I can't 4 degree, just --
5 remember which side has which, but one has -- one 5 A. To that, I don't know.
6 has the payable and one has the receivable. They 6 Q. Allright. Do you know how many
7 should be the exact same amount on each set of 7 dealerships she closes out each month; the Infiniti,
8 books. And it might be Columbia -- Columbia 8 Montgomery Chevrolet and Northland?
9 Automotive paying the taxes, federal tax, state 9 A. Six or seven at least.
10 taxes for the entire group. So it's -- it's -- 10 Q. Six or seven. And she's at the 10981
11 since it's all one and the same organization, it's 11 Montgomery Road location?
12 just an intercompany type thing. 12 A. Yes.
13 Q. Doesn't have a negative impact on 13 Q. Does she also cut checks for
14 either one of them? 14 dealerships?
15 A. No. No, it doesn't -- it doesn't 15 A. Yes,
16 have a negative impact on anything. 16 Q. Including ones that Ron and his sons
17 Q. Okay. Who is Linda May? 17 claim to own?
18 A. Linda May is the office manager at 18 MR. FROOMAN: Objection.
19 Columbia Hyundai-Acura. 19 A. Yes.
20 Q. And what company does she work for? 20 Q. And that location, 10981 Montgomery
21 A. She works out of the Columbia 21 Road, is owned by Columbia Automotive, Inc., right?
22 Hyundai-Acura store. 22 A. Yes.
23 Q. Allright..Is that Columbia Olds or 23 Q. How often, if any, are independent
24 Columbia Development? 24 audits done on the dealerships?
25 A. It would be Columbia Automotive, Inc. 25 MR. FROOMAN: Objection.

 

 

LAMPKE COURT REPORTING,

INC.

47 (Pages 185 to 188)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 48 of 92 PAGEID #: 13820

 

 

 

Page 189 Page 191
1 A. There's no audits done on the 1 Oldsmobile Company. Joseph Development is one and
2 dealerships. 2 the same with Joseph Chevrolet. It does not file --
3 Q. Have you ever been told to pay 3 Joseph Development does not file its own tax return.
4 personal expenses for Ron? 4 It's combined with Joseph Chevrolet.
5 A. Myself, no. 5 Q. So the Ocean Reef Club expenses goes
6 Q. Any other staff members? 6 in -- gets paid by Joseph Development?
7 A. We pay some expenses of that nature, 7 A. Joseph Development owns that
8 but we reflect those on his personal account. We 8 property, yes.
9 charge those to his personal account. In other 9 Q. What entity pays for the ATP Tennis
10 words, they're not charged to the corporations that 10 Tournament, the boxes there?
11 exist there. They're charged to his personal 11 A.  Thonestly do not know.
12 business account or he's got personal and a business 12 Q. Who would?
13 account. 13 A. Mike, Michael Candelaresi.
14 Q. But what I'm saying is, are -- are 14 Q. Who pays for the Bengals tickets and
15 there any staff members, like Linda May or anybody 15 the Reds season tickets?
16 else, that pays his bills, writes his personal 16 A. Michael Candelaresi handles that.
17 checks? 17 Q. Iknow. But do you know which entity
18 A. No. Linda May does not. 18 pays it?
19 Q. Okay. Anybody else? 19 A. Not without looking at the detail, I
20 A. She's strictly -- she's strictly 20 wouldn't know that for sure.
21 dealership. She does all the dealership and 21 Q. | Who pays the insurance on the
22 she's -- does not do anything for corporate. 22 Columbia Yacht?
23 Q. Anybody else that might do that for 23 A. That would be Joseph Development.
24 Ron? 24 Q. Who pays the bills for Cincinnati
25 A. Again, we would pay some of his bills 25 Country Club?
Page 190 Page 192
1 in -- at corporate, but they would be charged to his 1 A. Again, I would not know that. I have
2 personal account. 2 not seen any bills from Cincinnati Country Club.
3 Q. Okay. 3 Q. Did you drive a demo?
4 A. We're areal stickler about making 4 A. Yes.
5 sure that anything he had personal was run through 5 Q. From what dealership?
6 his personal account and not run through the 6 A. Columbia Acura-Hyundai.
7 business. 7 Q. Did you have to pay for it?
8 Q. Would that include the Ocean Reef 8 A. No.
9 Club expenses, Hyde Park Country Club, Queen City 9 Q. Does any of Ron's grandchildren drive
10 Club, Montgomery -- Montgomery Inn, those types of 10 demos?
11 things. 11 A. That, I do not know.
12 A. Yeah. Hyde -- the Ocean Reef is 12 Q. Do you know if any of his
13 charged to, I believe, Joseph Development. But when 13 grandchildren work for any of the Joseph Entities?
14 they go and stay, if they stay -- they haven't 14 A. Yes.
15 stayed when I've been there, okay, since I've been 15 Q. Which ones?
16 there. But before they would -- he would -- 16 A. Grant works for Camargo Cadillac. I
17 anything personal would be charged to his personal 17 think one of Richard's boys works for Richard out of
18 account. Anything related to -- to Ocean Reef, 18 the Joseph Buick store. And to my knowledge, that's
19 whether it be utilities, whatever, would be charged 19 it.
20 to Joseph Development. 20 Q. Have you ever been instructed, while
21 Q. Okay. What is Joseph Development, 21 you were doing their accounting, both outside and
22 because it's not on the org chart? 22 then inside, have you ever been instructed not to
23 A. _ It's an entity that is combined with 23 speak to any of Ron's siblings?
24 Joseph Chevrolet. It's much the same as Columbia 24 A. Yes.
25 Development. Columbia is combined with Columbia 25 Q. When did Ron tell you that?

 

 

LAMPKE COURT REPORTING,

INC.

48 (Pages 189 to 192)
859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 49 of 92 PAGEID #: 13821

 

 

 

Page 193 Page 195
1 A. Probably -- it was either late 2015, 1 several years?
2 early 2016. 2 MR. FROOMAN: Objection.
3 Q. Where were you when that took place? 3 Q. Shareholder of Columbia?
4 A. At250 East Fifth Street. 4 A. She's not received any -- any
5 Q. To the best of your recollection, 5 dividends or any management fee or -- or any salary
6 tell me about the conversation. 6 or anything like that.
7 A. It was pretty brief. He just told me 7 Q. Shirley, same thing?
8 not to talk to several individuals. 8 A. Same thing with Shirley.
9 Q. Which ones? 9 Q. Same thing with Teresa?
10 A. One was Robert. One was Marie. And 10 A. Same thing with Teresa.
11 one was Shirley. 11 Q. Now, Robert's received money, right?
12 Q. Did he give you a reason why? 12 A. Robert gets paid a salary, yes.
13 A. Notreally. But I did not want to 13 Q. And what about Marie, does she
14 talk to them anyway, to tell you the truth. 14 receive the same amount as Renee and Shirley and
15 Q. AsaCFO and in the position that you 15 Teresa?
16 held until recently, why haven't you ever sent Marie 16 A. Yes.
17 Joseph a set of financials for Columbia Oldsmobile 17 Q. How much does Ron receive from
18 Company? 18 Columbia Oldsmobile Company?
19 A. I was never told to. 19 A. Nothing from Columbia Oldsmobile
20 Q. Are you aware of a letter that 20 Company.
21 Marie's siblings sent to her? 21 Q. Does he take any salary or any type |
22 A. No. 22 of fees or anything like that?
23 Q. We talked about the million dollars 23 MR. FROOMAN: Objection. Asked and = |,
24 that Robert Joseph owes Columbia. Has there been 24 answered. 4
25 any discussion about a payment plan to repay that? 25 MR. MURPHY: You're right. /
Page 194 Page 196
1 A. No. 1 Withdrawn.
2 Q. Did Robert sell his Columbia stock to 2 Q. Does any monies flow from Columbia
3 Ron? 3 Oldsmobile Company to any trust?
4 A. That, I do not know. 4 A. No.
5 Q. The debt has been on the books since 5 Q. Are you aware that Ron took a total
6 the early '90s. Do you know why it's been that long 6 of $1 million from the Columbia Square property in
7 with no repayment? 7 2015, first in April and then the rest in December?
8 A. Ido not know that either. 8 MR. FROOMAN: Objection.
9 Q. Have you ever discussed it with Ron? 9 A. I'm not aware of that.
10 A. Never with Ron. With Lou Rouse. 10 Q. Allright.
11 Q. Okay. And give me the benefit of il A. Idon't believe that happened. You
12 your discussion with Lou Rouse about it. 12 may have it the other way around. He had to loan
13 A. It was -- the discussion was pretty 13 money to cover expenses, but that -- he did not
14 brief. It was, what do we do with this. And Lou 14 receive any money from them.
15 wanted to reserve it, so we reserved it on the 15 Q. Do you know what entity paid for 3095
16 financial statement. We did not write it off for 16 Erie Avenue?
17 the tax return. He didn't go into detail on what it 17 A. Purchased it?
18 was. | didn't really ask. 18 Q. Uh-huh.
193 Q. The board also authorized Columbia to 19 A. I believe Ron purchased it
20 pay Robert's legal fees. Do you know why that's 20 personally.
21 still on the books? 21 Q. And who owns it now?
22 MR. FROOMAN: Objection. 22 A. It'd be Erie Real Estate, LLC.
23 A. Say that again. 23 That's the correct name for it.
24 Q. I'll withdraw it. Do you know how 24 Q. Do you know where the funds came
25 much Renee receives as a shareholder in the last 25 from?

 

 

 

LAMPKE COURT REPORTING,

INC.

49 (Pages 193 to 196)
859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 50 of 92 PAGEID #: 13822

 

 

 

Page 197 Page 199
1 A. That was before my time. 1 you know where the original Code of Regulations are
2 Q. Allright. 2 for Columbia Oldsmobile Company?
3 A. Ido not know that. 3 A. Code of --
4 Q. Do you know what entity paid for 9750 4 Q. Regulations.
5 Montgomery Road? 3 A. You got me on that one. I don't know
6 MR. FROOMAN: Objection. That's not 6 what that is.
7 an entity in which Ron Joseph has an 7 Q. Have you ever seen volume | of
8 interest. It's outside the parameters of 8 Columbia Motor Sales corporate records?
9 Judge Black's minute entry. 9 A. No.
10 Q. I just want to know the entity that 10 Q. Do you know of the destruction of any
il paid for it. 11 documents in the last year?
12 A. I don't know the answer to that. 12 A. No.
13 Q. Okay. 2412 Gilbert Avenue, are 13 Q. Do you know of any documents that
14 Columbia Oldsmobile Company's historical records 14 have been moved from one location to another?
15 located at that location? 15 A. _ If they've been -- I take that back.
16 A. Never seen it. 16 They've been moved from either downstairs or maybe
17 Q. Drove by it, though, right? 17 Gilbert up to our office. We did not move anything
18 A. Never driven by it. 18 to any other office. We did not shred anything. We
19 Q. I know you've never seen it, you've 19 did not -- and we kept what we were instructed to
20 never driven by it, but are you aware that -- 20 keep, emails, keep everything, so we did.
21 A. lam aware that it's there, because 21 Q. So are you aware that documents were
22 Michael has been to it. And we never got around 22 moved from Gilbert to the corporate office?
23 to -- he never got around to taking me to it, 23 A. Yes.
24 because he said it's just a storage building. 24 Q. When?
25 Q. What's stored in there? 25 MR. FROOMAN: We looked. We got
Page 198 Page 200
1 A. Wekeep records from -- years and 1 discovery requests. We looked for
2 years of records. 2 everything.
3 Q. So is it likely that Columbia 3 A. Yeah, we did.
4 Oldsmobile Company historical records are stored 4 Q. I'm just saying, when were they
5 there? 5 moved?
6 MR. FROOMAN: Objection. He's not 6 A. Hmm? When?
7 been there. He hasn't driven by it. He 7 Q. When. Yeah.
8 hasn't seen it. 8 A. Probably this summer.
9 MR. MURPHY: Did you hear his answer? 9 Q. Do you remember if an outside
10 MR. FROOMAN: I did. He doesn't know 10 trucking agency was hired or anything like that?
11 what's there. That's what I -- ii A. No, we have somebody in house that
12 MR. MURPHY: He said we keep -- we 12 does that.
13 keep -- 13 Q. Who?
14 MR. FROOMAN: Objection. 14 A. Tim, and I don't remember his last
15 MR. MURPHY: -- years and years of 15 name.
16 records. Somewhere they have to be kept. 16 Q. What company does he work for?
17 MR. FROOMAN: [ haven't instructed 17 A. He works for Joseph Chevrolet. I
18 him not to answer. Go ahead. 18 think he's paid out of Joseph Chevrolet.
19 Q. Have you been informed that records 19 Q. Melinda N-a-u. How do you pronounce
20 of dealerships are kept at 2412 Gilbert? 20 the last name?
21 A. No. 21 A. Nau.
22 Q. Okay. Do you know what's stored at 22 Q. Nau. What company does she work for?
23 that building? 23 A. She is paid out of Pond Realty.
24 A. Idonot. Honestly, I do not know. 24 Q. What does she do in relation to each
25 Q. Okay. Allright. Fair enough. Do 25 company?

 

 

LAMPKE COURT REPORTING,

50 (Pages 197 to 200)

INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 51 of 92 PAGEID #: 13823

 

 

 

Page 201 Page 203
1 A. She is an assistant to Mr. Joseph. 1 to ask him how things were, how he handled different
2 Q. Does she have anybody reporting to 2 things. So my time will probably go up
3 her? 3 considerably.
4 A. Yes. 4 Q. Is there any part of that consulting
5 Q. Who reports to her? 5 agreement that prevents you from talking to anyone
6 A. Robin primarily. 6 about this lawsuit?
7 Q. Do dealerships interact with Melinda 7 A. I can't disclose confidential
8 to provide information? 8 information, so -- but in talking today, no, there's
9 A. Yes. Because Melinda is an integral 9 nothing. I've been told to tell you the truth
10 part of the 401(k). She also helps with the 10 and --
11 health insurance plan, I believe; primarily, though, 11 Q. Uh-huh.
12 the 401(k). She interacts with the office 12 A. -- and speak freely about anything I
13 managers quite a bit and the general managers at the 13 know about.
14 stores to get information on -- on the people that 14 Q. Is there a non-compete in that
15 are in the 401(k) plan. 15 consulting agreement?
16 Q. And she operates out of 250 East 16 A. Yes.
17 Fifth Street, right? 17 Q. How long is the non-compete?
18 A. Correct. 18 A. 12 months after the consulting
19 Q. Interacting, like you said, with 19 agreement is completed. And it's within a standard
20 multiple dealerships, right? 20 50-mile radius, so --
21 A. — Just along the lines of primarily 21 MR. MURPHY: All right. I'm going to
22 401(k). She might answer questions occasionally 22 take a break, take a look at my notes. I'm
23 but she really knows nothing about the dealership 23 going to talk with my colleague. And give
24 financial statements or anything along those lines. 24 me about five to -- five minutes or so, and
25 Q. Were the assets of Columbia 25 we're just about done.
Page 202 Page 204
1 Oldsmobile Company ever used as collateral for loans 1 THE VIDEOGRAPHER: We're off the
2 given to other entities? 2 record, 3:15.
3 MR. FROOMAN: Objection. You asked 3 (A recess was taken from 3:15 to
4 that earlier in the deposition. He's 4 3:23.)
5 answered it. . 5 THE VIDEOGRAPHER: We're back on the
6 MR. MURPHY: You're right. You are 6 record, 3:23 p.m.
7 correct. 7 Q. It's my understanding that the slogan
8 Q. Does Joe Rouse drive a demo from 8 "Ask Your Neighbor If They Bought From Us" is owned
9 Columbia? 9 by Columbia.
10 A. Lhonestly do not know. 10 MR. MURPHY: Do you have that
11 Q. How many weeks now has the consulting 11 document?
12 agreement been in effect? 12 Q. Do you know if any of the other
13 A. I can't remember when I signed that. 13 companies that advertise using that slogan pay any
14 I think I said that originally. So probably at 14 licensing fees to Columbia?
15 least two to three weeks. 15 A. Not that I'm aware of.
16 Q. And not counting today, how many 16 Q. The rents on the parking lots owned
17 hours have you provided to any of the Joseph 17 by Columbia, how do they pay? Do they have base
18 entities in those three weeks? 18 rent and do they pay commissions based upon their
19 A. My primary contact is with the 19 sales?
20 corporate, with Mike Candelaresi. Hours per week 20 A. — The lots that we own, yeah, pay a
21 come and go, probably an hour to two every day and 21 base rent amount and then they -- you're correct,
22 talk to him about things that are going on. And 22 they also pay a percent of rents collected.
23 that would probably -- I know it will increase, 23 Q. The base rent, is it monthly?
24 because basically when I took over, I had to call 24 A. Yes.
25 and question Lou Galbraith before, quite a bit, just 25 Q. And the commission's how often, you

 

 

 

 

LAMPKE COURT REPORTING,

51 (Pages 201 to 204)

INC. 859 261-5544
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 52 of 92 PAGEID #: 13824

 

 

 

Page 205
1 know, the -- 1 CERTIFICATE
2 0 A. _ It's paid one time a year. 2 State of Ohio
3 Q. When? 3 Coumvot tk ws
as ounty of Hamilton :
4 A. Usually When the rental period is up. A 1 S. Diane Farrell, RDR, CRR, the
5 And that rental period is -- for our 7th Street and 5 dersioned, a dul ‘ssioned not blic
, undersigned, a duly commissioned notary pu
6 9th Street properties is on September, October each 6 within and for the State of Ohio, do hereby certify
7 year. 7 that before the giving of his aforesaid deposition,
8 Q. Sir, do you remember the last day 8 NED R. VAN EMON, CPA was by me first duly sworn to
9 that you were employed, the day you were terminated, 9 depose the truth, the whole truth and nothing but
10 what the date was? 10 the truth; that the foregoing is the deposition
11 A. 9/19. 11 given at said time and place by NED R. VAN EMON,
12 Q. And do you remember the day that you 12 CPA; that said deposition was taken in all respects
13 signed the consultin eement? 13 pursuant to stipulations of counsel; that Iam ;
gn § agr 14 neither a relative of nor employee of any of their
14 MR. FROOMAN: Objection. Asked and : : pey oy
15 parties or their counsel, and have no interest
15 answered. 16 whatever in the result of the action; that I am not,
16 Q. Do you remember? 17 nor is the court reporting firm with which I am
17 A. Ican't recall. I'm sorry. 18 affiliated under a contract as defined in Civil Rule
18 Q. Approximately how many days were you 19-28).
19 unemployed before you signed the consulting 20 IN WITNESS WHEREOF, I have hereunto set my
20 agreement? Approximately a week, two weeks? 21 hand and official seal of office at Cincinnati,
21 A. Yeah, I'd say two weeks. 22 Ohio, on this day of , 2016.
> y 23
22 Q. Does the consulting arrangement also
23 include having free legal services; you know, you 24 My commission expires: S/S. Diane Farrell, RDR, CRR
24 don't have to pay for legal services today? October 18,2021. | Notary Public - State of Ohio
25 A. It does not include that, no. 25
Page 206
1 Q. Do you have to pay Mr. Frooman for
2 representing you today?
3 MR. FROOMAN: Objection.
4 Q. You can answer.
5 MR. FROOMAN: I'm not sure if he can
6 or not. I'll let him answer. I'm not sure
7 whether that's within attorney-client
8 privilege or not.
9 A. I don't believe I have to.
10 MR. MURPHY: Anything else? Thank
11 you very much.
12 THE WITNESS: Thank you.
13 THE VIDEOGRAPHER: We're off the
14 record, 3:26.
15
16
17
18 NED VAN EMON, CPA
19
20
21
22 ---
23 DEPOSITION CONCLUDED AT 3:26 P.M.
24 ---
25

 

 

 

52 (Pages 205 to 207)

LAMPKE COURT REPORTING, INC. 859 261-5544

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 53 of 92 PAGEID #: 13825

 

Page 208
A activity 69:19 80:8 68:23 76:6 78:24 10:24 12:23 17:4 2:2
a.m 1:16 4:2 84:4 80:13 81:13 106:2,24 110:13 17:8 20:3,24 applications 97:23
able 76:25 179:19 | actual 33:15 36:16 113:5 114:8 23:20 31:24 32:12 | 98:1,4
accept 113:5 114:8 83:8 124:12 144:10 32:23 36:25 42:13 | appointed 112:17

acceptance 41:16
49:7,9,13,25
50:21,24 62:19
63:1 81:12 114:20
139:23 140:3
187:8

accepted 86:25
87:1,2

account 33:19
69:19 71:6,8
72:14 77:13
134:10 186:2
189:8,9,12,13
190:2,6,18

accountant 5:24
97:11 178:21

accountants 74:11
128:11

Accountants’ 84:20

accounting 5:6,7
17:10 57:5 68:9
69:20 85:3,24
87:1,3 122:18
124:13,21,22,23
127:5,8,14 128:11
128:18,19 192:21

accounts 62:25
85:25

accumulate 137:12

accurate 15:2
25:19 43:11 58:21
92:12,15 124:8
126:3,19

acquired 173:14
177:14,23 178:3
178:10 180:20
182:8

acronym 93:15,18
93:19

action 113:11
207:16

Actions 112:14
113:18 167:19

 

Acura 16:17 31:7
36:18,18 37:17
145:9,10 184:6,7
184:9

Acura-Hyundai
41:4 84:22 192:6

ad 31:19 32:20
36:14 69:23 70:11

add 63:1,2

additional 75:20
87:4 113:8 149:13
155:8 181:16

address 4:12,14
15:7 16:14 17:7
17:14 37:4 89:9

addressees 15:7

adds 147:19,24

ads 70:12

advertise 31:10,17
149:2 204:13

advertising 32:5,14
32:17,20 68:13,20
68:24 69:4,16
70:7 85:24 96:24
148:14,17,21

advise 17:12,16

advised 130:20

affiliate 61:19,23

affiliated 207:18

Affiliations 61:5

aforesaid 207:7

age 4:4

agencies 70:11

agency 175:19
200:10

agent 13:12 14:19
15:3 119:14
120:17

Agent/Registrant...
14:25

ago 100:7 120:15
120:15 166:4

agree 15:6 23:17
38:23 39:1 60:15

 

agreement 22:9,12
24:17,19,21 25:1
25:16,20,23 26:1
26:19 84:6,12
115:18 119:10
123:9 178:22
202:12 203:5,15
203:19 205:13,20

ahead 41:11 97:5
160:13 163:8
170:19 171:2
198:18

Airport 4:17 173:3
175:19

ALISON 127:6

Allen 124:5,14,21

alleyway 79:3

Allied 97:17

allocation 19:7

allowed 181:9

allows 147:20

amazing 149:15
150:14

American 1:18
2:13

amount 75:15,17
77:10 92:1 102:3
104:25 105:19
108:2 136:24
141:15 165:25
186:7 195:14
204:21

amounts 32:20
63:3 82:4 156:19
161:21 162:20

analyze 66:15
152:12

analyzed 44:21

annual 27:14 112:5
112:19 113:21
185:22

annually 74:20

answer 4:22 6:14
6:15 7:16 8:20

 

62:14 64:6 67:6
69:9,11,14 70:15
T7717 89:11 91:4
94:15,20 96:5
102:17 106:7,8
114:16 115:8
118:1 126:12
131:2,10,16
134:24 135:9
150:21 155:17
157:10 159:6,9
160:14 161:8
162:17 165:10,11
165:17 167:11
168:5 170:18
171:2 178:14,17
179:22 182:24
183:3,4,5 197:12
198:9,18 201:22
206:4,6
answered 37:7 94:8
102:16 117:24
134:21 143:12
165:16,19 179:1
195:24 202:5
205:15
answering 171:4
answers 1 14:20
anum 75:16
anybody 17:13
127:13 128:10
189:15,19,23
201:2
anymore 50:19
anyway 193:14
apartment 12:13
12:14,15
Apartments 120:4
120:7 121:17,23
121:25
apologize 47:7
111:16 129:23
appear 64:21
APPEARANCES

 

appraisals 92:5
127:2
appreciate 22:5
78:12,21 101:6
112:14
approval 108:9
approximately
75:23 185:23
205:18,20
April 196:7
argue 160:6
Argumentative
117:24

arrangement 26:13 |

51:19 205:22
articulated 90:16
ascribed 62:11

90:25
asked 24:9 33:6

43:22 44:7 47:11

51:17 54:16 60:20

65:13 94:7 102:15

125:21 134:20

143:11 154:8

165:15 168:12

169:10 178:16

179:4,15,23

195:23 202:3

205:14
asking 36:23 40:8

43:13,14,18,23

77:18 89:20 99:18 };

110:3 114:15
121:23,24 160:15
166:15 169:1
172:9

aspect 67:19

asset 96:7 130:19

assets 42:15 92:7
92:16 94:4 98:5,8
98:14 126:16
132:10 201:25

assigned 169:6

assist 85:3

 

 

859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 54 of 92 PAGEID #: 13826

assistant 152:23
201:1
assisting 120:25
assume 26:12.
assumed 24:14
ATP 191:9
attend 1 12:20
113:1 114:5
attended 114:4
attention 16:23
44:3 77:20,21
96:15,17 181:17
182:4
attorney 23:15 34:4
34:13 68:9
attorney-client
206:7
attorneys 34:6,8,15
34:17 130:21,23
131:1,8,12,15
Audi 29:4 31:7
97:22 103:5,6,11
104:6 187:20
auditor's 92:11
audits 8:2,4,5,6,9
8:11 127:11,13
150:17 152:8
188:24 189:1
August 52:14
authority 70:19,23
authorized 194:19
auto 6:1 13:13
14:21 16:1,14,19
28:13 31:22 33:14
33:17,18 34:6
35:13,20 36:11,12
50:8,14 74:15
85:7 97:2,9
148:19 149:6,20
automatic 73:13
automobile 101:1
171:17
automotive 40:24
41:4 63:1 80:16
80:23,24 81:25
82:9,11,22 84:21
99:19 105:11,24
109:15,22 110:1,7

110:16,20 113:20
113:22 115:21
116:1,7,9 135:20
141:1 148:3,6,10
148:13 153:5
154:21 155:9
158:17 185:23
186:3,9,25 187:1
187:3 188:21

available 59:1
181:23

Avenue 175:18
176:6 196:16
197:13

aware 54:13 87:9
87:10 98:11
160:19 161:8
184:4 193:20
196:5,9 197:20,21
199:21 204:15

awkward 62:15

B
B.S 4:24
bachelor's 5:4,6
back 6:17 25:6,19
30:19 47:24 49:17
50:3 51:15 52:3,5
53:9 59:23 64:9
65:24 71:2 80:1
80:21 81:8,20
83:8 84:3 99:3
108:4 111:21
112:8 119:4 137:1
137:4,23,24 138:6
141:11 153:13
154:7 156:16
165:4,6 171:6
184:1 187:7,7
199:15 204:5
background 6:6
bad 7:2 19:13
30:25 103:4 136:4
179:5
balance 62:12,20
80:10 90:7 91:7
95:8 135:4
balances 151:21

 

 

bank 33:19 57:3
95:7 97:15

banks 8:9 50:16
127:15

Barne 127:4

Barnes 122:18,21
127:17 128:1,5,17
128:23

base 104:10,14
204:17,21,23

based 58:16,19
59:11 60:11 106:2
127:1 164:21
182:2 204:18

basically 74:11
91:23 171:4
202:24

basis 26:12 83:21
104:10 141:14

Bates 16:5 17:23
18:12 34:22 43:3
44:2 59:14 64:20
64:25 66:7 80:18
85:18 90:6,6,22
90:24 99:12
103:16,20 105:10
109:9 110:25
{12:3 113:17
122:14 129:14,19
132:21]

bathroom 183:21

bearer 93:21

becoming 21:10

Beer 173:23,25
174:2

began 6:23

behalf 2:3,10,16

belief 126:20

believe 8:8 11:1
24:11 27:7,25
29:23 40:17,23
41:7 46:10 49:11
52:7 53:11 61:13
71:15 76:17 77:22
79:3 83:1 89:1
96:6 107:24 108:2
119:25 120:5,21
120:21,22 124:14

 

125:19 156:6,15
174:4,8 175:23
178:4 182:9,17
190:13 196:11,19
201:11 206:9

bell 50:2 140:13

benefit 4:22 27:15
194:11

Bengals 191:14

best 33:4 43:11
121:4 124:9
126:19 177:21,25
193:5

better 60:16 137:17

beyond 158:2

Bieber 124:6,14,21

bigger 150:2

bill 9:11,18 127:19
127:20 149:15
151:10,10

bill's 69:24

billed 9:14 32:21
32:24,25 150:18

billing 151:1 152:4

bills 32:1 33:12
66:15,16 127:17
127:22 151:2
152:1,11 189:16
189:25 191:24
192:2

binder 46:14,16
53:9,11,16,21,23
54:1

binders 53:10

bit 23:22,23 25:3
29:23 46:3 48:16
53:1 106:17,19
137:9 147:25
201:13 202:25

Black 88:25 89:5,9
89:22 159:20
171:11 179:19
180:1,11,25
181:14,14 182:1,1

Black's 157:6 158:2
158:7 165:3 174:6
175:4 179:16
181:21 182:23

 

Page 209

183:2 197:9
blood 180:16
board 11:9 38:20

108:9 112:15,19

113:19,22 134:5

167:20 181:5

194:19
boards 158:11

181:2
boat 174:20
bodies 87:12
body 87:3 139:18

150:5,5 153:14
bonds 93:21

bonus 147:17 156:1 |

156:2,3
bonused 19:19
bonuses 19:10,14

19:22 161:6,20,24 |

book 44:20 45:3,7
46:5,6 49:20
126:23

books 45:1,2,25
46:1 56:19,23

92:17 94:6 124:24 |

125:13,15 186:8
194:5,21
borrow 97:13,14

97:17,17,19,20,21 |

borrowed 96:9
97:10

borrowing 98:14

botch 13:19

bottom 28:17 36:15 |;

80:19 105:16
140:22

bought 100:7,17,21 i

204:8
Boulevard 93:10
boxes 191:10
boys 55:14 180:4

192:17
brand 184:4
break 14:1 118:24

154:1 163:20

178:16 180:13

183:21 203:22
brief 193:7 194:14

 

 

LAMPKE COURT REPORTING, INC. 859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 55 of 92 PAGEID #: 13827

 

bring 181:16,25
broad 89:14
brokerage 95:6,8
brought 100:2
182:3,3
Brown 1:17 2:12
bucks 144:20
Buffet 166:3
Buick 37:21,21
38:9 129:3 156:14
157:22 192:18
building 74:22 75:3
75:12 78:15
131:21 132:16
197:24 198:23
buildings 39:19
126:15
bullying 165:16
business 67:19
101:1 104:5,6,19
104:20 106:9
108:23,24 117:3
139:1 150:14,15
150:16 171:16,17
173:2,6,14 174:18
174:23,25 175:6
176:6 189:12,12
190:7
business-related
21:24,25 22:1
businesses 6:5
106:16
buy 50:19 150:8

EC

C 48:22 105:17
112:6,16 164:10
166:24,25 167:5
207:1,1

C-a-n-d-e-l-e-r-s-a
71:14

C-a-n-d-e-l-e-r-s-...
71:13

Cadillac 17:18 18:7
29:4 36:19 37:20
79:7 98:20,24,25
99:7 105:14
156:13 157:20,25

159:14,17 187:19
192:16

Cadillac-Subaru
129:4

Cadillac/Saab/Su...
101:25 102:4
105:18

call 23:21 27:24
73:10 114:21,25
115:8 132:2
145:24 184:16
202:24

called 7:12 10:3
23:22 25:10 31:23
51:25

calls 24:6 25:5
165:1,7

Camargo 11:4 29:4
36:19 37:20 79:6
156:13 157:20,24
159:13,16 187:19
192:16

Candelaresi 11:21
12:4,6 24:4 71:11
110:9,14 141:12
143:2 191:13,16
202:20

Candle 144:4

capacities 154:17
154:22 155:15

capacity 112:18
123:11 154:23

capital 4:14 176:17

Capitol 17:18 18:7
98:19,24,25

car 38:10,25 70:17
147:22,23 150:15
174:18,23 175:6

card 35:13

care 118:4

careful 58:4

carriage 93:24

carry 184:10

cars 13:6 20:10,13
50:18 51:8 82:14
82:14,14 92:19,24
93:4,6,7,9 106:13
173:6,10 182:16

 

 

184:10

case 1:7 131:21
160:7 174:4

cash 50:19 124:13
124:19 126:7
167:4

cashier 1 87:23

casualty 66:16
141:23

catch 73:20 176:20

category 164:4

cause 62:16

caused 88:6

ceded 181:7

cell 66:21

Center 2:6 63:13
64:3

certain 25:22 51:18
96:20 117:12

certainly 182:5

certainty 44:6

certificate 5:1 16:1
18:7

certificates 95:24

certified 4:5 178:20

certify 207:6

cetera 36:20

CFO 8:1 9:24,25
10:7 11:12 19:3
21:9,10,14 25:10
34:5 44:8 70:1,2
97:12 102:8 105:8
105:22,25 138:10
138:11,25 184:3
193:15

CGL 29:20

Chamber 2:6

change 9:4 42:8
95:5 132:13
149:19 163:25
164:1

changed 21:8 110:4
124:15 134:24
182:2

characterized
145:7

charge 56:22 70:7
147:24 189:9

 

charged 189:10,11
190:1,13,17,19

charges 149:12
152:13,14

chart 43:4 49:8
158:24 161:17
173:1 174:8
177:22,24 190:22

check 9:17 10:5
150:17 151:21

checks 73:12 118:6
188:13 189:17

Chevrolet 31:6,7
36:19 38:11 48:21
104:20,21 105:12
106:20 129:5
156:14 157:21
187:19 188:8
190:24 191:2,4
200:17,18

Chiquita 63:13
64:3

Cincinnati 1:19
2:14,20 16:21
20:22 36:13 95:14
98:23 143:18
157:23 176:17
191:24 192:2
207:21

Circle 123:20 175:8

circumstance 99:25

city 20:12 143:17
190:9

Civil 207:18

claim 188:17

claims 155:13

clarified 43:16

clarify 24:4,5

clarifying 43:21

Class 53:3

clear 60:3 127:7
163:10,24 166:14
168:25

client 169:20

clients 51:7

clips 58:5

close 45:14 52:24

closes 188:7

 

Page 210

Club 190:9,9,10
191:5,25 192:2
Coca-Cola 20:8
Code 199:1,3
coin 146:7
Colerain 175:8,18
collateral 98:9
202:1
colleague 203:23
collected 204:22
collection 64:19
collective 64:16
college 5:10 188:3
Colum 89:15
Columbia 16:7,11
16:17,22 29:2
31:5,7,7,8 36:18

36:19 37:17 39:16 |.

39:18,21,23,24
40:1,2,6,6,11,13
40:14,14,24 41:1
41:4,4,5,16,23
42:23,25 45:9
49:6,9,13 54:10
58:9 61:9,10,10
61:13,14,17 62:1
62:3,5,7,19,24,25
63:1,2,6,14,15
64:1,17 65:16
66:6 67:4,12
68:12,20 71:9,24
72:2,4,12,22
74:14,19 75:16
76:12 78:24 79:1
79:11,18 80:6,15

80:15,23,24 81:11 |
81:17,25 82:7,8,9 |,
82:16,17 84:21,21 |.

88:6 89:18,25
90:7 92:2,7,16
93:4 94:4,10,17
94:21 95:2,25
98:8,16 99:19
103:6,7 104:21
105:11,12,24
107:23 108:22
109:10,14,18,18

109:22.25 110:1,6 |

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 56 of 92 PAGEID #: 13828

Page 211

 

 

110:16,19 111:7
113:19,22,23
114:19 115:2,12
115:21 116:1
121:18,19,20
122:3,3,5 129:10
130:8,9,15,16
131:19,25 132:1,4
132:6,8,10,14,25
133:3,14 134:15
134:18 135:12,12
135:18,20 136:15
136:17 139:18,23
140:2 141:1 144:2
144:3,6,12,16
147:9 148:3,4.6
148:10,11,13
153:5 154:16,21
155:2,9 158:17,17
162:2,3,14,15
163:5 164:5,20
166:17 167:21
169:14,25 170:13
171:7,9,12,23
173:8,17,17
177:17 178:5
182:10,14,15,19
183:7,12,14,14
185:6,13,21,22
186:3,3,4,8,8,19
186:21,23,24,25
187:1,3 188:21
190:24,25,25
191:22 192:6
193:17,24 194:2
194:19 195:3,18
195:19 196:2,6
197:14 198:3
199:2,8 201:25
202:9 204:9,14,17
Columbus 36:13
38:17
column 62:20
combine 81:22
combined 39:20
63:3 83:3 109:19
135:17 148:16
190:23,25 191:4

 

come 11:8 17:14
50:2,18 87:2
98:18 111:21
142:6 151:2
164:22 202:21

comes 106:21
117:20 149:14

Commencing 1:16

commercial 70:20

commercials 70:13

commission 144:20
146:3,3 207:24

commission's
204:25

commissioned
207:5

commissions 87:20
144:19 145:5,20
146:1,20 147:5
204:18

common 28:10
29:11 31:10,17
36:21,21 38:6,12
38:20 101:12
102:19

communicated
178:23

communication's
131:1

communications
131:12,14

companies 6:11
8:17 9:12 12:18
13:4,6,13 14:20
15:5,6,12 17:1,13
19:4 20:7,8 28:7
28:11 32:19 44:10
48:25 53:18 57:22
67:4,18 69:24
73:3,7,9 88:10,13
94:12,17,22 96:8
96:12,18 97:10
101:12 106:4
114:13 117:2
122:2 127:18
138:23 140:15
149:20 150:19
152:4 155:13,22

 

156:8,23 157:4
161:12 164:2
166:2 170:8 173:5
173:13 177:23
178:2 180:19
181:4,4 182:7,13
182:15 183:13
204:13

company 6:23 8:4
8:5 10:18 13:9
19:8 24:7 27:17
28:6 29:3 39:2]
39:24 40:3,12,13
40:19 41:2,3,6,23
42:7,9,25 46:17
48:21 50:21 51:19
54:10,13 57:9,12
62:4,6 63:2,13,16
64:17 65:16 66:6
67:12 68:3,13
70:20 71:9,21
72:11 74:14,20
75:7,9 78:24 79:1
79:9,12 81:15,17
82:7,8,17 87:19
88:7 89:25 90:7
92:3,8,17 93:5
94:5,10,17,21
95:3 98:9,10,14
98:25 100:3,4,10
100:17 101:15,17
101:18,19,24
103:7,8 104:4,19
104:20 105:17
107:23 109:19,19
110:19 111:7
112:18 113:21
115:1 116:7,8,19
116:21,23 117:20
117:22 121:19,21
122:3,5 123:13,17
130:9,15 131:19
132:1,2,4,8,10,14
133:1,3,15,22,23
134:15 135:12,18
136:17 140:25
144:3 148:5,11
154:16 162:15

 

164:20,22 166:18
167:4,21 168:1
169:14,16 171:12
177:10 178:5
182:10,19 183:7
183:12 185:6,22
186:4,20 191:1
193:18 195:18,20
196:3 198:4 199:2
200:16,22,25
202:1
company's 45:10
96:1 98:14 197:14
Compare 85:12
compared 87:7
Comparing 86:14
86:15
comparison 19:25
compensation 13:9
155:3,8 157:11
compete 38:24
117:2
competing 158:10
181:2,3 183:13
compiled 32:9
complete 52:20
completed 23:25,25
30:4 54:20,21,22
65:22 129:1
203:19
completely 20:4
comply 182:5
compound 10:22
computer 5:8 66:15
66:16 99:19 100:1
100:5,14 101:3
102:22 123:13
149:4,5,16 150:16
151:6
computerized
150:13
computers 66:14
103:3
concede 181:15
CONCLUDED
206:23
concur 136:7
condensed 52:21

 

conference 93:23
conferences 87:6
conferred 90:4
99:9 111:23
conferring 109:3
184:21
confidential 203:7
confines 1 83:1
conflict 116:12,18
117:3,18 172:18
173:16
confused 52:4
Connection 29:5
103:6,11 104:7
consent 178:4
182:9,19
consented 183:8
consider 136:16
considerably 203:3
considered 131:18
136:17
considers 106:4
consist 80:17
consistent 177:1
consists 82:8
147:16
consolidated 39:21
41:2,22 82:4
151:1,5
constantly 20:13
151:20
consultant 21:7
22:8,12,25 23:13

23:17 24:17 25:16 |

consulting 24:19,21
25:1 26:13,19
51:19 84:5,12
123:9 178:22
202:11 203:4,15

203:18 205:13,19 |

205:22

consumer 49:14
50:10,13

contact 7:21 70:11

70:11,12 95:11,15

202:19
contacts 20:11
contained 53:8

 

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 57 of 92 PAGEID #: 13829

86:19 141:6
content 164:24
continue 1 14:9

134:6 137:12
Continued 104:1
continuously

115:21
contract 24:1 64:8

152:15 207:18
contribute 51:23
control 88:14

150:23
controlled 128:12
controls 88:11

155:14
conversation 193:6
convey 167:6
cooperate 24:22
copies 133:23
copy 24:16 54:7

133:24
Corp 156:15
corpor 55:6
corporate i1:14,15

11:19 21:1,4

23:21,22 32:16,17

32:24 37:25 38:2

50:11 56:14 66:13

69:20 71:19,20,21

72:6 105:3,4

110:15 150:24

152:11 172:6

189:22 190:1

199:8,22 202:20
corporation 33:15

39:17,23 40:2,6

41:17 49:7,10,11

49:14,25 50:22,24

61:10,17 62:2,19

68:11 71:24 102:8

114:20 121:19

122:4 134:19

139:23 140:3

164:14 166:20,24

166:25 167:1,3,5

187:8
corporations 35:17

55:7 156:10

161:15 163:13
164:8,10 189:10
Corps 156:12
163:16 164:15
correct 5:16,17
15:12 19:6,9 23:7
26:4 29:1 31:23
32:10 33:21 35:17
35:18,22,23 38:5
44:6,20,22 45:1
47:21,22,23,24
57:24 60:17 62:6
72:6,7 73:2 79:12
79:13 102:11
103:7 104:7
107:15 112:23
116:10,21 117:8
117:22 119:7
120:5 121:1,3,14
121:15 125:2
127:2,3 137:14
139:24 140:12
144:13,17 146:21
153:3 155:10
171:18 172:23
173:4 175:22
177:15,17,20
196:23 201:18
202:7 204:21
cost 63:9 91:5,14
91:15,18 96:3
126:22,25 127:1
139:13,19 153:16
153:20 154:2,2,4
154:9
costs 150:23,25
counsel 60:2
207:13,15
counting 202:16
country 101:5
190:9 191:25
192:2
County 207:3
couple 16:10
120:15 162:21,23
coupons 49:20
course 160:7
court 1:2 30:12

 

 

118:9,13 207:17
cover 46:9,11 73:23
123:23 196:13
covered 36:1]
"141:18 143:20,21
covers 29:21 30:2
CPA 1:13 3:3 4:3
5:1,2,14,16 87:11
134:3 206:18
207:8,12
CPAs 128:11
create 149:3
created 45:20 48:9
credit 50:17,21,24
87:21 97:20,21
114:20
crime 66:17
Cross-Examinati...
3:4 4:7
cross-sell 184:17
crossing 170:20,24
crossways 45:12
CRR 1:20 207:4,24
customer 147:24
184:7
customers 50:18
87:21 106:14,16
customers' 50:18
cut 37:11 129:15,20
188:13

dD

D 2:17 3:2 173:2
177:12 207:19

d/b/a 84:21

daily 114:18

date 1:15 21:11
22:8 25:16,18,19
59:11 135:22
136:2,10 178:12
205:10

dated 25:19 61:5
168:8,13

day 22:16,18,20,23
49:18 130:12
136:3,8 202:21
205:8,9,12 207:22

day-to-day 117:14

118:15

days 20:17 50:20
205:18

Dayton 20:22 36:13
38:17 156:14
175:20 176:18
177:10

DBA 27:19

deadlines 60:11

deal 168:15,24
169:23 170:3,10
171:22 172:17
177:17

Dealer 50:21,24
114:20 187:8

dealers 6:3 34:9
50:23 51:6 149:17

dealership 9:14,18
26:23 32:13 36:4
37:1 38:8 39:20
50:15 56:20 57:9
57:10 63:2 70:6
83:13 100:8 103:5
123:6 146:7
152:25 153:18,19
175:17,20 177:13
184:11 189:21,21
192:5 201:23

dealership-related
6:8

dealerships 6:1,2
8:23 9:2,3,7 10:8
11:16 20:7 31:9
31:10,17 33:1,12
36:18 38:24 40:14
40:18 42:16 50:8
50:13 51:7,9
56:13,14,18,23
69:5,22 73:4
83:14 93:8,8
100:4 101:4,22,23
106:4,13 116:7,9
117:15 118:16
122:25 127:18
142:5 147:19
148:19 151:10,15
151:16,19 155:18

 

 

157:12,14,15,18

Page 212

161:5,6 184:4
187:13,14 188:7
188:14,24 189:2
198:20 201:7,20
deals 20:10 153:23
debt 194:5
December 8:15
61:6 84:22 101:16 |
104:1 196:7 |
decide 89:7 156:20
decides 156:18
decision 21:20,22
69:23 70:1,2,3,4,5 |:
138:7 162:6,8
decisions 106:25
deed 130:7
deeding 130:16
132:5
defendant 1:10
2:10,16 43:5
defer 89:3 181:12
defined 207:18
degree 188:1,2,4
delayed 54:10,14
demo 192:3 202:8
demos 157:1
192:10
Dennig 122:18,21 |
127:4,17 128:1,5 |,
128:17,23 :
Dennison 41:9,12
41:13 130:8,20
131:18
department 50:16
150:9
departure 22:17
depends 150:8
depose 207:9
deposed 4:6 24:15
deposition 1:13
13:16 24:10,12
89:23 157:8 158:4 |
159:1,11 160:8
181:13 202:4
206:23 207:7,10
207:12
deposits 73:13
depreciable 126:16 |

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 58 of 92 PAGEID #: 13830

Page 213

 

Describe 45:1

described 7:11
105:17

desk 120:15 150:12
150:13

destruction 199:10

detail 52:20 69:1,3
69:10,13,15,18
71:5,6,8 74:6,24
76:4,9 77:13
107:17 141:5
143:1 145:3,6
156:16 191:19
194:17

detailed 25:11
125:9

details 107:11

determination
105:23

determine 77:9
137:25 139:10

determined 105:2,5

determines 104:25
105:20

development 16:23
39:17,18,23 40:1
40:6,7 61:9,17
62:2 71:25 72:3,5
72:12 82:16 100:3
100:4,17 102:24
103:2 121:19
122:4 134:18
135:13 136:15
144:3,7 149:10
162:3,15 173:18
182:15 183:15
186:24 190:13,20
190:21,25 191:1,3
191:6,7,23

Diane 1:20 207:4
207:24

difference 40:5,9
68:24 95:19
166:12

differences 85:11
86:24 87:13

different 13:4 14:8
15:7 20:4 29:24

31:14 35:16 44:24
45:4,5,22 46:3,3
46:19,22 47:9
48:17 53:1 64:20
66:20 78:14 83:7
85:15 90:21 98:10
103:1 106:18,20
134:22 135:20
157:13,16 158:10
167:2 176:13
184:10 185:9
203:1
directly 20:7 88:7
181:8
director 12:18
directors 38:21
39:9 112:16,19
113:19,22 154:15
154:21,24,25
155:4,12 167:21
181:5
directors' 155:5
disclose 203:7
disciosing 131:11
discover 180:2,11
discoverable 158:7
discovery 159:21
179:20 181:18
200:1
discuss 98:5
discussed 26:4 96:9
96:12 108:19
167:13 194:9
discussion 22:24
172:16 173:15
193:25 194:12,13
distinct 40:20
distribute 164:9,11
164:18
distributed 67:3
124:20 125:1
163:7 165:23
distribution 125:1
125:5,8 156:18
166:23
distributions 124:8
124:11,13,17

 

126:2,5 156:8,10

 

161:11 162:2,13
163:3,4,13,19
164:3,24 166:6,11
166:13 167:7

DISTRICT 1:2,3

diverse 6:6

divert 147:11

diverted 88:7 147:9

divide 33:10

divided 69:24

dividends 156:7,9
161:11 162:1,7,14
163:2,20 164:3,12
166:3,5,13 195:5

dividing 33:3

DIVISION 1:4

doc 58:6

dock 147:16,19

document 23:6,10
23:14 28:17 35:2
43:3,15 45:1,2,25
47:15,20 48:19
51:24,25 52:10,12
52:18 53:5 55:1
58:5 77:16,25
84:23 86:15 90:25
113:11 168:13
204:11

documentation
83:5

documents 14:8,13
14:17 15:17,22
22:14 44:20 48:8
52:16,22 55:1
57:5 77:7 78:20
85:17 96:21
112:12 199:11,13
199:21

doing 7:3 44:12
52:7 55:11 87:11
100:10 102:9
104:20 110:15
122:21,25 128:25
129:7 140:17
152:10 162:12
177:17 179:6
192:21

dollars 99:21

 

108:15 151:8,10
153:16 193:23

double 76:2

downstairs 199:16

drag 159:1

drive 2:6 192:3,9
202:8

driven 149:25
197:18,20 198:7

drives 149:23

Drove 197:17

Dublin 98 :20,24
99:7

due 27:25,25 59:11
60:12

duly 4:4 18:5 207:5
207:8

duties 10:8 19:3
24:25 34:16 67:9
116:20 117:12,21
118:2

duty 116:24

EO

E 3:2 4:14 207:1,1

E-r-y 56:8

earlier 72:13 74:10
79:17 86:15 90:16
140:4 165:14
202:4

early 5:3 193:2
194:6

earn 67:9

earning 165:13

earnings 136:20,23
137:9,13,20,21
138:8

easier 30:13

east 1:18 2:13,19
16:2,8,14,19,23
17:2 18:17 21:4
37:4 38:1,3,16
39:13 57:14 71:22
72:10 75:13,22
76:16 78:25 93:23
105:5 109:20,24
110:5,17 115:9
125:17 142:16

 

151:2 187:15,19
193:4 201:16
eastsiders 57:19
education 4:23
effect 202:12
Effective 104:13
eight 144:23 165:3
165:6 167:9
176:22
EIN 135:15

either 6:17 7:5 33:8 |

60:21 64:23 99:7
183:17,19 186:14
193:1 194:8
199:16
elect 113:20
elected 1 12:20
eliminated 152:15
email 2:8,15,21
27:8
emails 199:20

Emon 1:13 2:10,16 |:

3:3 4:3,13 16:23

55:10 77:15 182:7 |

206:18 207:8,11
emphasis 8:19
employed 36:3,4

123:10 205:9
employee 27:14

207:14
employees 35:25

109:14
employer 61:20

employers 28:23,24

29:8
employs 68:11
encompass 9:7

encompassed 35:16 |

ended 101:16

ends 112:4

Enquirer 33:10,11
70:11

entered 51:19
157:19

Enterprises 39:3,8
39:12

entire 10:1 52:9,12
78:25 186:10

 

 

859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 59 of 92 PAGEID #: 13831

Page 214

 

entirety 78:13
entities 6:4,5 28:24
29:8,16,22 37:3

40:10 54:24 71:23
71:25 72:6,25
74:16 75:1 88:23
89:15 107:14,20
110:16 118:3
123:5,7 127:5,20
128:12 144:12
163:19 164:10
174:2 178:10
180:3,5 192:13
202:2,18

entitled 175:3

entity 30:2 33:15
33:22,24,24 34:1
35:21 36:4 39:3
49:12 50:4,5,6
99:1 100:6 101:10
117:15 125:14
127:23 135:7,13
140:1 151:25
163:10 174:9,15 ©
175:1 176:13
190:23 191:9,17
196:15 197:4,7,10

entries 62:3

entry 88:25 89:6,16
124:13,21,22,23
124:24 157:6
158:3,8 159:23
174:6,7 175:4
178:8,13,18
179:17 181:15
182:23 183:2
197:9

equipment 100:2
100:21 149:13
150:7,7,10 151:8

Equity 174:22

Erie 176:5,6 196:16
196:22

escalators 64:10

Esq 2:4,5,11,17

essence 35:19

established 20:9
89:21

estate 6:4 8:24
10:10 39:19 40:20
41:6 42:16 91:1
119:25 129:8
142:20 174:25
175:10,15 176:5,7
176:18 180:6
182:17 196:22

estate's 40:22

et 36:20

evaluations 92:6

event 120:9

eventually 9:19

Everybody 11:13
152:25

evidently 129:22
175:7

evolution 122:17

exact 162:19
168:11 186:7

exactly 44:23 77:2

examined 4:5

example 63:5

‘exclude 180:5

exclusively 180:4
180:23

excuse 125:4 156:5
166:16

exhibit 3:6,6,7,7,8
3:8,9,9,10,10,12
3:12,13,13,14,14
3:15,15,16 14:4,5
14:9,15,17,19
15:10,14,16,21
26:9 27:10,13
30:21,23 34:19,21
35:4 36:6,7,8,10
43:1 54:4,7 55:10
55:13 58:1,8
59:14,25 60:2,4
61:2 62:10 64:12
64:13,16,19 65:2
65:9,12 68:19
69:22 84:16 90:5
90:5,10 99:11
103:14,16 105:9
109:5 111:1,25

 

112:1 113:14,15

 

115:15,16 122:10
122:11,14 129:12
132:18,20 167:16
167:17 184:23
185:9
exhibits 3:5 18:12
exist 189:11
existing 45:18
expect 149:20
expense 62:1 68:25
85:25 99:20
109:11 111:7
142:20 146:3,3,21
146:22 147:4
149:4,10 151:7
153:21
expenses 57:21
68:14,20 69:4
109:16 149:16
151:11,20 153:17
189:4,7 190:9
191:5 196:13
expensive 100:2
experience 153:9
184:3 188:2
Expiration 84:8
expires 207:24
Explain 66:4
explains 78:17
extent 130:25 178:7
178:9
Externally 55:24

F

F 207:1

F&I 83:5 87:23
145:5,8 146:16
147:6,8

face 78:23 131:23

facilities 104:5,19

fact 51:6 59:4,10

factories 147:17
148:1

factory 50:17 57:5
83:12,15 147:18

fair 63:10 78:11,12
91:18 96:7 127:9
134:24 139:4

 

169:2 198:25
fairly 25:22 55:19
150:18 151:12

fall 146:20 180:5

falls 178:12

familiar 65:14

family 122:22

far 25:5,5 41:20
65:13 81:12 88:16
111:9 118:3
168:25 178:23

Farrell 1:20 207:4
207:24

fashion 60:17

fast 45:24

fault 133:8

faxed 27:3

February 104:11

federal 7:19 186:9

fee 67:3,9 68:10
72:14 88:15 100:5
141:13 142:7,10
.147:19 195:5

fee's 88:17

feel 181:13

feeling 22:21

fees 66:5,5,8 68:2,8
68:9,9 74:7,12,15
84:11 88:19
101:15,21 140:22
143:5,21 147:16
150:13 152:19
153:1 155:5
158:18 194:20
195:22 204:14

fell 131:21,22,23

Fiat 93:13,16
172:22

fictitious 15:11
16:18 18:7 62:9
99:2

field 20:25

fielded 117:15

Fifth 16:2,8,14,19
16:24 17:2 18:18
37:5 38:1,3 39:13
71:22 72:10 75:13
75:23 76:16 78:25

93:24 105:5
109:20,24 110:6
110:17 115:9
125:17 142:16
151:2 193:4
201:17

figures 148:9

file 33:16,23,25
35:21 39:5 41:21

191:3

filed 15:11 27:24
49:11 120:23
177:9

files 41:22

filing 50:4

filled 98:2

final 59:2

finalized 60:9
139:9

finan 135:4

finance 50:16,21
51:8 86:7,22
87:16 144:19
145:19,21 150:9
150:12,12

financed 50:18
147:23

finances 97:18

financial 7:17,18
7:21 8:12.14 32:6
41:3 54:19,21
55:17 57:4,22
59:7 60:13 65:5
65:15,19 77:19
78:4 83:9,12,17

86:4,18 87:7,9
90:21 91:17,17
98:6 102:10
103:25 123:6
128:9,20 187:10
187:18,21,25
194:16 201:24
financials 54:10,14
56:10 59:1 60:8
60:16 64:16 85:7

 

103:15 128:10

50:5 121:13 191:2 |

83:20 84:19 85:15 |

 

 

LAMPKE COURT REPORTING, INC. 859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 60 of 92 PAGEID #: 13832

Page 215

 

185:7,15 193:17

financing 49:14
50:1,7,10,11,12
51:3 82:25 117:17
118:4

find 25:10 83:6
87:13 111:19
152:13 153:10

fired 138:15,16

firm 5:14,25,25 6:7
17:10 34:12,13
56:4 57:13,19
85:3 122:18 123:5
128:4,15 207:17

firms 87:11 127:14
128:11,15,19

first 4:4 7:3 14:23
27:13 34:21 36:20
52:4 59:3 60:6
63:21 112:4
122:14 130:3
132:23 148:8
169:3 196:7 207:8

firsthand 172:15

Fishers 123:15

five 11:14,18 97:19
109:20,23 110:5
156:4 163:16
203 :24,24

Fix 93:20

flip 18:23

floor 66:21 97:16
97:18 98:20
117:16 118:4

flow 80:22 81:1,8
81:23 121:14
196:2

focus 68:1

follow 18:13

following 28:23
29:7 45:13 46:20
61:8 172:19

follows 4:6

footnotes 87:4,5

foregoing 207:10

forever 41:19 48:14

forgive 47:11

form 45:18 59:2

61:4
format 44:24 45:4
45:6,22 46:19
47:10 48:17
formed 42:2,3
61:14 119:19,22
137:5 173:14
former 86:23
formerly 113:23
forming 7:15
forms 149:12,25
151:9,23
formulate 44:9
forth 25:6
forward 86:16 89:8
137:25 138:4
159:2 160:8
found 18:25 57:22
foundation |70:2,6
four 42:21 55:14
97:17 151:18,18
Fourth 1:18 2:13
2:19
frame 5:21 6:9
11:11
franchises 146:9
free 205:23
freely 203:12
front 28:9 81:1,8
84:18 119:9
Frooman 2:11 6:13
6:15,20 7:10,13
8:18 9:8,22 10:4
10:17,19,22 12:21
14:7,22 15:18,20
17:3,15,19 18:10
18:19,25 20:2
23:15,19 26:20
27:5 29:14 31:12
32:3,8,11,22 33:6
34:7,14 35:1,4,8
35:11 36:22 37:6
37:10,13 41:10
43:13,17,20 44:1
44:4 45:19 47:14
50:9 52:2,23 55:9
58:17 59:13 61:2
61:12 62:13 63:7

 

 

64:5,18 65:4,7
66:1,3 67:5 69:6,8
69:12 70:14,24
72:20 73:25 75:25
76:8 77:15,24
78:2,6 85:8,13,20
88:18,24 89:12
90:12,15,20 91:2
91:12 92:13,21
93:1 94:7 95:4
96:4,11,16,20,25
97:3 99:13,16
102:15 103:12
105:13,15 106:6
106:11 107:1,16
108:1,7,17 109:6
109:17 110:2
111:12 112:25
114:14,17 115:6
116:16 117:4,9,23
118:23 119:21
120:11 121:6,22
122:8 125:3
126:21 127:21
129:18,24 130:5
130:22 131:6,10
133:7,12 134:20
134:23 135:24
136:1,5,25 137:15
138:9 139:2,7
140:4,8 142:8,12
143:11 144:21,24
145:13,16,18
149:18 150:20
153:11 155:16
157:5 158:1,13,19
158:21,25 159:10
159:15,20 160:2,6
160:12 162:16,24
163:6,9,18,23
164:7 165:7,15,19
166:10,12 167:8
167:10,16 168:4
169:5,15 170:1,9
170:13,17,22
171:1,8,13,25
174:1,13 175:1,21
175:23 176:2,19

 

176:25 177:3,18
178:6,15 179:9,11
180:15,21 181:11
181:24 182:25
183:10,16,20
188:18,25 194:22
195:2,23 196:8
197:6 198:6,10,14
198:17 199:25
202:3 205:14
206:1,3,5

Frooman's 136:10

Frost 1:17 2:12
26:22

fruition 168:16,19

Ft2:7

fulfilled 140:2

full 12:2 20:15,23
21:1,3 144:15

functions 128:19
140:2

funds 196:24

funnel 160:5

furnished 123:24

G

G 101:14
Galbraith 138:12
202:25
gather 44:8 58:19
gathered 56:17
gathers 56:13,16
Gene 118:21
general 11:17
29:20 38:9 57:3
65:14 69:18 70:8
70:10,16 71:5,7
86:25 87:1 97:18
115:5 127:19
151:16 152:22,23
201:13
generally 87:2
153:19
generated 74:15
137:8
gentleman 178:20
George 20:19,21
157:22 161:2

 

174:11

getting 24:6 26:14
29:20 32:1 55:19
117:16 120:25

Gilbert 197:13 4
198:20 199:17,22

give 4:22 26:17
30:10 63:5 78:12
122:17 129:19
132:11 193:12
194:11 203:23

given 26:7 113:8
123:8 202:2
207:11

gives 47:8

giving 207:7

glad 27:23 93:14

global 118:18

GM 83:18 97:18

GMAC 49:17

GMC 36:19 37:21
157:22

go 5:10 18:13 24:5
26:17 27:4 30:18
32:6 33:2 36:6
41:11 47:24 51:10 |
59:19 60:25 63:13 |
63:14,15 64:18
65:24,25 66:6
68:19 69:4 71:1,2 |
80:21,23 81:20
82:3 83:7,8,22
85:13 86:2 89:20
90:6,24 97:5
99:11,12 103:14
103:15 105:9,10 |;
109:5,9 110:24,25 |.
111:21 118:20
126:14 132:24 ;
137:1,23 138:6,24 }:
140:21 143:8
146:9 148:2 154:4 |.
160:8,13 163:8
165:5 170:18
171:2 180:17
181:9,13,24
183:21 184:23
185:1,17 187:7

 

LAMPKE COURT REPORTING, INC. 859 261-5544

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 61 of 92 PAGEID #: 13833

Page 216

 

190:14 194:17
198:18 202:21
203:2

go-to 115:4

goes 56:12 62:3
84:24 89:15
129:15 153:1
179:16 191:5

going 22:19,22
23:24 24:7 25:6,6
29:19 30:18 50:3
54:6 56:17 62:22
64:9 69:24 86:16
87:5,13 89:1
106:23,23 111:25
131:15 146:6,15
151:20 154:11,11
158:3 160:5,6,8
165:4,16 173:14
179:22 181:1,22
183:1 202:22
203:21,23

Gold 123:20

good 4:9,10 19:1
73:20,20 78:17
82:21 102:25
103:2 136:14
140:10,10 147:2,8
152:4 161:25
183:18,19

governing 87:3,12

governor 4:17

Grabber 123:18

graduated 4:25 5:9

grand 162:21

grandchildren
192:9,13

Grant 192:16

Great 1:18 2:13

Greg 10:15,16 21:2
21:3 88:22 89:14
89:24 157:17,25
174:10

Greg's 159:13,16

gross 63:23 76:2
80:17 82:6 83:2
111:9

ground 13:16

group 6:17,24 7:8
8:6 13:13 14:21
16:1,14,19 28:13
28:19 31:22 33:14
33:17,18 34:6
35:13,20 36:12,12
50:8,14 51:6,8
74:15 85:7 97:2.9
148:20 149:6,20
186:10

groups 31:21 51:9
55:6

guarantee 45:14
98:22,22

guaranteed 13:18

guess 26:14 33:4,7
33:8 52:19 132:2
169:18

guy 28:3 115:4
146:16 147:6
178:21

HO

H 75:5 173:2
177:12

H-i-g-h-b-r-o-o-k
75:5

Hamilton 207:3

hand 171:5 207:21

handle 8:16,22
66:16,17,19,21,22
66:24 72:21,25
73:8

handled 8:23 50:7
50:12 57:8 72:15
73:6 128:19 142:4
142:4 203:1

handles 32:13
57:10 66:13
191:16

hands 152:3

handy 28:3

hanging 24:3 25:7

happen 22:22
168:3

happened 22:3
112:24 196:11

happy 138:24

 

 

hardware 101:4
151:22

he'll 181:17

head 104:12 138:5

headings 85:22
86:18

health 34:23 35:20
36:1 66:22 67:1
67:11 118:5 157:1
201:11

healthcare 29:13
29:15 35:24
141:19

hear 118:10,13
138:21 182:11
198:9

heard 39:6 138:22

held 10:25 13:1
40:22 95:6 98:21
119:25 193:16

help 58:13,15,19
84:25 86:17
128:15

helped 125:24

helpful 17:20 18:4
169:20

helps 201:10

hereinafter 4:5

hereunto 207:20

Hernick 54:8

high 76:6 88:17,19
106:19 146:2
153:10

Highbrook 75:4,9
75:18 143:17

Highbrook's 75:18

highly 178:21

hint 169:20

hire 110:10

hired 9:2 25:8
122:19,23 200:10

historical 92:19
93:7 197:14 198:4

history 54:23

Hmm 47:1 118:12
162:22 200:6

hold 7:24 10:16
33:6 42:15 68:18

 

120:6 179:11,11
holding 41:6 159:3
holdings 91:1
holds 39:18 40:13

41:20 120:10
hole 46:25 47:2
home 4:12,14 12:12

176:9
honestly 12:24

41:18 50:3 64:7

191:11 198:24

202:10
hope 37:15
Hotel 41:14 130:8

130:20 131:18
hour 26:12 202:21
hours 73:10 146:9

202:17,20
house 123:14

200:11
How's 170:10
huge 100:7,24

101:1 146:7 151:7
hundred 9:1 75:19

75:19 99:20

109:21 151:9
Hyde 190:9,12
hypotheses 145:24
Hyundai 16:11

31:6 37:19 145:9

145:10 173:3

176:18 177:10
Hyundai-Acura

114:19 115:3,13

139:18 155:2

186:19,22 187:12

to

i's 147:25

ID 61:24 135:14

idea 81:16

identical 48:16

identification 14:6
15:15 27:11 30:24
34:20 36:9 43:2
54:5 58:2 60:5
61:21 64:14 84:17
112:2 113:16

 

115:17 122:12
129:13 132:19
167:18
identify 15:21 18:2
64:24
identifying 85:17
TIEN 135:21
11. 61:10 62:8
imagine 129:15
impact 186:13,16
Imports 172:21
improve 87:8
inactive 139:24
incentive 148:1
incentives 19:11,14
19:22 147:18
incentivized 19:19
include 148:16
180:3 190:8
205:23,25
included 61:18,25
62:5 135:4 161:24
including 87:21
188:16
income 79:16,19
82:20,25 86:8
87:17 88:6 91:11
91:20 92:1 98:5
121:10,11 144:19
145:12,22,23
146:1 147:3,14,17
164:14,16 166:18
166:21,21
incorporated 65:1
incorrect 47:13
increase 95:22
202:23
increasing 137:22
incurred 101:15
independent 84:20
188:23

—_ a

4:25 5:14 12:12

56:1,5 123:13
indicated 72:5
indirectly 88:8

 

 

LAMPKE COURT REPORTING, INC.

859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 62 of 92 PAGEID #: 13834

Page 217

 

individual 33:1
38:15,17 73:8
106:16

individuals 38:16
75:1 107:14
108:23 193:8

industry 87:11
149:2

‘Indy 12:11

Infiniti 31:7 187:17
188:7

information 25:11
44:8,16,17,19,25
45:25 46:18 47:9
51:24 52:15 53:3
53:12,17 56:10,13
56:15,17 58:16,19
73:11 77:22 85:23
86:22 89:2 123:24
124:3 125:11,11
126:13 130:24
131:14 138:6
169:10 181:16
182:3 201:8,14
203:8

informed 198:19

informing 54:9

initially 43:21

inkling 22:21

Inn 190:10

inputted 54:1

inputting 76:12

inquire 174:16
175:3

inside 192:22

instance 53:2 77:18
86:5 98:17,19
101:13 155:4
157:17 184:5,16

instances 98:17

instruct 131:15
159:9

instructed 192:20
192:22 198:17
199:19

instructing 89:10
171:1

insurance 29:19,21

 

29:23 30:1,1 36:1
66:17,17,19,22
86:8,22 87:17,21
87:22 117:17
118:5,5 141:21,22
141:23 144:19
145:20,21 157:1
175:19 191:21
201:11
insured 35:19
intangible 94:4
integral 201:9
intended 35:8
intentional 59:16
interact 201:7
interacting 97:10
201:19
interacts 201:12
intercompany
186:2,12
interest 73:15
75:12 106:23
116:18 117:18
161:16 (72:18
173:17 174:3,9,14
175:3,25 180:8
181:8 182:16
197:8 207:15
interesting 99:18
internally 55:22
interspersed 17:24
inventory 97:16
invested 95:21
166:4
investment 120:10
139:6
invests 95:2
invoice 9:12
invoices 9:11
involved 11:5 20:6
20:7 22:4 120:12
120:25 168:21
169:9,16 172:1
involvement
178:11
involves 178:9
issue 89:7 167:13
167:15

 

issues 89:20 181:12
181:25

It'd 177:12 196:22

ITA 172:21 178:2
180:18,21 181:20

item 146:21

itemize 153:21

items 24:2,5

J

J-e-f-f-r-e-y 56:7

Jacob 2:17

James 2:11

Jeffery 54:9 55:21
56:9 128:6 129:11

Jersey 75:11

jfrooman@pfbtla...
2:15

Jim 77:22 170:20

job 12:11

Joe 202:8

joined 102:8

Jones 2:6

Joseph 1:6,9 6:10
6:17,24 7:8 8:6
9:20 10:15,15,16
12:18 13:13 14:20
16:1,14,19,21
17:12 20:1,19
21:2,18 23:16
26:22 27:19 28:13
28:19 31:5,6,22
33:14,17,18 34:6
34:9 35:13,20
36:11,12,19 37:21
37:21 39:3,8,11
41:24 42:15,18,22
48:21,21 50:8,13
51:1 54:24,24
55:3,5,8 68:3
70:23 73:14 74:15
79:9 85:7 88:5,22
88:23 89:14,15,24
97:2,9 98:22 99:7
100:3,4,17 101:25
102:4,23 103:2
104:5 105:6,14,18
105:22,25 106:3

 

106:25 107:19,20
108:20 110:9,14
112:5,16 114:13
117:8 119:22
122:2,22 126:8
127:5 128:13
129:3,4,8 138:10
138:24 139:9
143:24 144:8
148:19 149:6,10
149:20 155:13
156:14,21 157:21
162:9 167:24
168:15 169:3,6,23
171:19,22 172:6
172:17,21 173:2,3
173:10,15 174:3,9
174:10,11,11,12
174:14 175:2,6,13
175:20,24 176:3,5
178:1,2,11 179:10
180:7,18,18,21
181:20 190:13,20

190:21,24 191:1,2-

191:3,4,6,7,23
192:13,18 193:17
193:24 197:7
200:17,18 201:1
202:17

Joseph's 8:17 42:21
51:2 55:15 68:6,7
128:16 151:19
177:7

Joseph-related 7:3
9:12 144:12

Josephs 75:10

journal 124:23

Jr 157:20 160:23

jrhode@kmklaw...
2:21

Judge 88:25 89:5,9
89:22 157:6 158:2
158:7 159:20
165:2 171:10
174:5 175:4
179:16,19 180:1
180:11,25 181:14
181:14,21 182:1,1

 

182:22 183:2

197:9
judge's 182:6
junior 5:23

K

K-l-e-i-s-s-l-e-r
134:13

K.B 5:13,18 7:4 '
8:16 9:10,16 56:2 |
123:1,5 128:4
134:3,7,10 162:10 |
168:18

Karl 51:2 114:12
154:25

Keating 2:18 26:22

keep 30:15 48:14
57:2 89:20 133:22 |:
158:3 165:16 .
179:17 198:1,12
198:13 199:20,20

keeping 56:22

keeps 125:18,19
140:17

Kentucky 2:7
36:14 105:14

kept 45:7 47:4,5
56:20 125:14,16 |
198:16,20 199:19 |;

Kevin 2:4 14:7 i
17:20 18:20 59:14 |
85:13 117:25
165:20 166:13
179:12

killed 131:22,23

kind 34:1 62:15 j
83:5 86:23 152:23 |.
179:6 {

kindly 105:10
109:9

kinds 149:11

Kleissler 134:11

Klekamp 2:18

klmurphy@kim...
2:8

KMK 34:15

knew 44:18 117:12
183:7

 

859 261-554

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 63 of 92 PAGEID #: 13835

Page 218

 

 

know 7:13,14 8:7
12:25 13:15,19
14:1 17:21,25
18:3 22:18,20
24:9,12,14 31:4,4
33:7,9 34:2 37:13
38:22 39:8,11
41:19,20 42:16,20
43:8,23 45:17
49:7,16,17 50:5
53:20 58:3 64:2,7
64:8,10,23 65:19
69:2,7,25 70:21
70:22,25 72:8
77:7,10 84:9,10
85:22 86:17 87:1
88:24 91:6,13
92:5,11,22,23,24
93:15,25 94:9
95:7,20 96:12
103:10 104:17,23
104:24 106:8,14
108:18,25 109:2
113:2,4,10 114:6
114:7,25 115:25
116:4,5 119:15,17
119:19,23,24
120:9,13,22 125:8
126:2,5 130:1
131:9 134:1 135:6
137:19 138:20
140:1,5,15,16,18
141:4 142:3 147:8
147:13 150:8
152:8 158:11
159:7,16 160:4,14
162:20 163:10,11
165:12,24 166:18
168:6,7,9,12,14
168:23 169:2,8,17
170:9,15 171:3,21
172:3,5,8,8,9,12
172:13,15 174:17
175:15 176:21,21
177:3,5,6,24
178:15 180:24,25
181:1,3 183:4
184:16 188:5,6

 

191:11,17,17,20
192:1,11,12 194:4
194:6,8,20,24
196:15,24 197:3,4
197:10,12,19
198:10,22,24
199:1,5,10,13
202:10,23 203:13
204:12 205:1,23
knowing 92:14
knowledge 43:12
121:4 124:9
126:20 138:5
157:1 170:3
177:21,25 183:11
183:17,18 192:18
known 103:5
113:23 120:18
knows 12:8 201:23
Kreskin 135:2

L
L2:4
labor 139:14,16
154:9
LaGuardia 4:17
land 54:9 103:7
Landen 2:6
landlord 79:10
large 55:6,6,7 58:4
136:24
larger 164:6
late 193:1
law 26:21 54:8
lawful 4:4
lawsuit 24:23 203:6
lawyers 74:10
layer 132:11
layout 46:22
layperson 124:16
124:18
lead 134:9
Leaf 174:22
learn 83:4
learned 88:2
159:25,25
lease 63:12,14
78:14,16 104:9

 

leasehold 75:12

leases 10:12 55:5
78:14 79:11 104:5
104:19 139:6
173:10

Leasing 55:3,5,8
169:3 173:10

leave 77:15 89:12
97:5

leaving 44:7

ledger 62:3 69:18
71:5,7

ledgers 57:3 74:2,5
76:24 77:12

left 22:23 25:7
62:16 132:21
133:5 134:10,11
154:19

left-hand 185:2

legal 33:21,24
35:21 74:15 84:11
194:20 205:23,24

lend 105:24

lenders 66:21
127:16

lending 108:23

let's 12:22 14:3
34:18 36:6 42:8
59:19 83:22 90:11
140:21 144:18
159:3 160:13

letter 54:7,11
123:23 193:20

level 50:11,11,13
70:6

liability 29:20
131:18 132:3
164:13,14

licensing 204:14

life 87:22

limit 89:17 144:23
145:2,2

limited 165:3
182:22

limits 174:15
179:25 180:10
181:20

Linda 186:17,18

 

189:15,18

line 18:23,24 63:23
81:5 99:22 106:19
126:17 139:14
170:21,25

lines 23:2 124:20
201:21,24

list 24:11,12,13
48:25 134:19
135:7

listed 16:22 31:17
36:18 44:2,3
45:10,12 53:4
61:19,22 66:6
67:10 71:4 79:21
82:16 83:11,12
88:1 92:17 94:6
96:19,22,23 24
119:14 135:3
136:18 161:17

listen 77:16

listing 91:10,14

lists 16:7 45:3,5
134:14

little 25:3 29:23
30:16,16 46:3
48:16 53:1 106:17
106:19

LLC 41:7 101:25
102:5 105:19
115:19 120:22
121:8,13 123:18
130:9,16 131:21
131:25 132:6,11
167:3 173:10,23
173:25 174:2,22
175:8,11,19 177:8
196:22

LLCs 156:11
161:15 163:14,17
164:9,15

loan 98:10,13
107:25 108:6,16
196:12

loans 97:24 98:2
106:22 107:3,5,8
107:14 202:1

local 7:19

 

located 37:17 38:2

71:22 75:11 95:14 |.

175:20 176:18
197:15

location 37:2,16,20
37:22 188:11,20
197:15 199:14

locations 36:12
37:8 187:9

long 5:18 76:15

84:5 144-24 194:6 |

203:17

longer 21:9,13,14
145:18

look 11:1 22:13
25:20 31:5,18
39:4 62:24 63:23

77:8,18 78:7,8,12 |

80:23 81:4 85:11
99:3 107:11,17
137:23 138:6
139:10 145:6,23
148:8 151:3
152:11 153713 ©
154:7 156:16
158:21 159:24
166:3,19,24
167:14 174:7
203:22

looked 96:20 152:1
159:25 199:25
200:1

looking 28:18 52:3
52:5 64:9 69:1,3
69:10 80:20 87:8
91:23 111:17
125:8 126:13
141:4 142:25
145:3 175:12
191:19

looks 139:23

loss 144:19 145:24
145:25

lot 4:19 6:3 20:11

20:11 31:21 50:18 |

50:20,20 51:5
59:4,10 60:11

64:19 67:20 96:18 |

 

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 64 of 92 PAGEID #: 13836

Page 219

 

112:12 138:23,23
141:21,22 142:4
150:2,3,4 151:13
166:2

lots 39:19 64:1
139:8 184:5
204:16,20

Lou 7:23 194:10,12
194:14 202:25

loud 129:23

lower 63:20 94:25
103:20 109:10
119:13 126:10

Luke 138:12

lunch 118:23

_ _ M

M 103:17

m-o-n 4:14

mailed 27:3

main 110:12

mainframe 149:8

making 106:21
146:7 158:12
190:4

Mall 123:20

MALLORY 165:1

man 76:20 133:10

management 19:24
24:7 27:19 28:19
38:7,8 66:5,5,8
67:9,15 68:2
72:14 88:15,17,19
101:15,21 139:19
140:22 141:13
142:7,10 143:21
152:19 153:1
158:18 195:5

manager 38:10,10
38:10,11 70:17
71:17 152:22,23
186:18 187:10

managers |1:17,17
38:19 56:25 70:8
70:10,16 114:21
115:5 150:22,23
151:12,14,17
201:13,13

 

manages 67:1
managing 67:19
maneuver 58:6
manner 117:5,7,10
manufacturers
8:10 83:19
map 36:16
MAR 34:22 35:5,6
March 104:14
Marie 1:6 193:10
193:16 195:13
Marie's 193:21
Marietta 11:21
12:7 44:17 52:8
110:9,15 143:24
mark 14:3 64:24
134:11
marked 3:5 14:5,19
15:14 27:10,13
30:23 34:19 36:8
43:1 54:4,7 58:1
60:4 64:13,15
84:16,19 112:1
113:15 115:16
119:10 122:11,13
129:12 132:18
167:17
markedly 69:5
market 63:10 91:18
95:22 96:3,7
126:23
marketable 94:11
94:16,18 95:25
marketing 167:25
marking 65:2
Marsh 42:21
172:14

mean 10:5 18:11
65:8 76:2 102:14
105:4 108:15
124:17,22 136:2,2
138:4 159:7
163:11 171:4

meaning 147:22

means 131:13
162:25

meet 27:4 95:17

 

meeting 112:5,19
112:20,23 113:1,2
113:21 114:3,5,6

Melinda 11:22,23
11:24 27:24 45:8
53:6 200:19 201:7
201:9

Melinda's 47:5,15
48:8 52:17 141:7

member 120:22
121:7,13,14
167:20 175:11
177:8

members 1 12:15
113:19 142:2
189:6,15

memory 55:11

mention 26:6

mentioned 72:13
98:18 100:12
127:19 161:4

mere 132:1

Michael 12:2,6
24:4 7i:ii 110:8
110:14 143:2,24
144:4 191:13,16
197:22

Michigan 115:18
119:11,19 120:17

mid 42:3

middle 28:16 130:4

midst 129:7

Mike 11:21 141:11
191:13 202:20

million 63:4 80:24
81:4 95:20 151:22
152:18 153:16
156:4 165:21
185:23 193:23
196:6

million-plus 151:7

mind 50:2 98:18
146:5 159:8,12
176:23 182:2

mine 129:21,25

minimal 162:20,25
163:4 164:4

minute 46:5 88:25

 

89:5,16 157:6
158:2,8 159:23
174:6 175:4 178:8
178:13 179:17
181:15 182:23
183:2 197:9

minutes | 12:4
203:24

miscellaneous
147:14

missed 144:22

missing 59:17 61:9
61:11 135:23
136:13

mistake 111:19
133:10

Mitchell 2:7

mixing 163:18,19

mod 66:19

models 184:10

modified 65:21

Monday 146:9

money 89:25 95:21
96:10 97:10,13,14
102:5 105:24
107:19 108:23
109:15 124:17
125:5,8 147:9,17
147:25 148:1
156:22 158:16
160:1,3,4,4
164:18 166:8
167:2 195:11
196:13,14

monies 113:8
156:25 161:6
196:2

monitors 149:13

Montgomery 37:17
104:20 129:4
156:13 157:21
187:19 188:8,11
188:20 190:10,10
197:5

month 8:13 24:20
25:1 75:19,23
77:10 78:16,17
79:3 104:10

 

143:15 155:25
188:7

month-to-month
104:10,21

monthly 8:13 83:17 |.
83:21 104:14
141:14 150:13
204:23

months 84:7,8
120:15,15 152:14
203:18

morning 4:9,10
mortgage 120:6
motive 81:25
motor 49:25 80:6
97:20 199:8
Motors 16:7 41:16
49:7,9,13 62:19 |
62:25 81:11 97:18 |
104:6 139:23
140:2 156:15
187:20
Motorworks 41:24
42:15,18 168:15
169:7,23 171:19
171:22 172:6,17
178:1 180:18
move 12:11 89:8
159:2 160:9,13
199:17
moved 199:14,16
199:22 200:5
moving 132:10
Muething 2:18
multipage 48:19
51:25
multiple 32:19
53:10,14 67:4,18
69:22 201:20
Murphy 2:4,6 3:4
4:8 7:11 10:20
14:11,14,16 15:10 |.
15:23 18:5,22
19:1 24:16 26:9
26:16 30:10,14,25 |)
31:14 34:18 35:3
35:7 36:6 37:9,15

 

LAMPKE COURT REPORTING, INC. 859 261-5544

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 65 of 92 PAGEID #: 13837

Page 220

 

43:16,19,25 44:2
51:12 54:3 57:25
58:3 59:18 61:3
64:12 65:13 66:2
83:22 85:19 89:10
90:3,23 96:14,19
96:22 97:2,6,8
99:9,15 109:3,7
110:4 111:10,18
111:23 113:13
114:11 115:14
118:20 122:9,20
129:21,25 132:17
133:8 134:22
135:1 136:4,7
137:16 139:4
140:6,10,13,16
144:22 145:1
158:9,15,20,22
159:6,18,24 160:3
160:11 163:15,22
163:25 165:5
169:19 170:6,12
170:15,20,24
171:3,10,15
172:25 174:10
175:5 176:24
177:2 178:19
180:13,16,24
181:22 182:24
184:21 185:14
195:25 198:9,12
198:15 202:6
203:21 204:10
206:10

murteror 178:1

EN

N 3:2

N-a-u 200:19

name 4:11 11:25
12:3 14:25 16:18
18:7 24:14 34:12
34:13 46:1 50:23
56:23 57:18 62:9
71:12 95:11 96:1
99:2 120:16
123:17 125:20

 

134:12 135:7
144:5 175:9 184:4
196:23 200:15,20
named 15:7
names 11:21 15:12
nature 106:18
149:2 189:7
Nau 11:23,24
200:21,22
nearly 153:8
neat 30:16
necessarily 134:24
necessary 132:15
181:13
Ned 1:13 2:10,16
3:3 4:3,13 16:23
140:16 146:5
170:17 206:18
207:8,11
need 27:24 34:12
37:9,11 44:18
69:15,18 76:24
77:8,12 89:8
163:20 170:12,15
178:16 179:24
negative 186:13,16
negotiations 24:1
66:14,18 138:22
138:25 139:5
Neighbor 204:8
neither 207:14
never 98:16 112:24
116:17 167:12
173:14 176:23
193:19 194:10
197:16,18,19,20
197:22,23
new 70:18 75:11,11
82:14 93:13 .
118:20 152:15
newer 150:6
news 33:9
newspaper 33:5,9
nice 30:16 169:20
nicely 179:4
Nodding 104:12
non-compete
203:14,17

 

nontax 127:4,7
normally 62:23

Northern 36:13

Northland 93:10
104:5 156:15
187:20 188:8

notary 1:20 207:5
207:24

note 101:14,25
103:17 105:17,18
108:14

notebook 46:6,8,12

noted 18:5

notes 85:25 86:3
103:25 105:20
203:22

notice 1:14 86:3
132:20

noticed 85:10 86:16

notified 108:11

number 10:25 16:6
18:11,13 28:17
30:21 44:3 47:21
61:21,24 82:4,6
84:19 87:15 90:20
99:13 122:22
126:22 129:14
133:13 135:14,21
149:21 153:4,9
165:14 167:19
185:3,18

numbers 17:23
44:23 45:13,14
64:21,25 80:17
81:7,19,22 129:19
135:3 139:10
148:9 150:18

numerous 25:10

O
oath 119:7
object 37:12 89:19
145:16 178:8
objected 96:25
objection 6:13 7:10
7:15 8:18 9:8,22
10:4,17,19 12:21

 

14:22 15:18 17:3
17:15 20:2 23:19
26:20 29:14 31:12
32:3,8,11,22 34:7
36:22 37:6 41:10
43:24 45:19 50:9
§2:2,23 58:17
61:12 62:13 63:7
64:5 67:5 69:6,8
69:12 70:14,24
72:20 73:25 75:25
76:8 85:8 88:18
88:24 91:2,12
92:13,21 93:1
94:7 95:4 96:4,11
97:7 102:15
103:12 105:13,15
106:6,11 107:1,16
108:1,7,17 109:17
110:2 112:25
114:17 115:6
116:16 117:4,9,23
119:21 120:11

121:6,22 122:8,26 |

125:3 126:21
127:6,21 130:22
130:22 131:6
134:20 135:24
136:10,25 137:15
138:9 139:2,7
140:4,7,9 142:8
142:12 143:11
144:21 149:18
150:20 153:11
155:16 157:5
158:1 159:15
160:10 162:16,24
163:6 164:7 165:1
165:7,15 166:10
167:8,10 168:4
169:5,15 170:1
171:25 174:1
175:21 176:2,20
176:23 177:18
178:6 179:12
182:21 183:10,16
188:18,25 194:22
195:2,23 196:8

 

197:6 198:6,14
202:3 205:14
206:3

objections 37:10,11

obligation 185:22

obligations 76:21

obtain 98:13 108:9

obtained 52:15
92:6

occasion 54:25

occasionally
110:11 201:22

occurred 102:7
114:4

Ocean 190:8,12,18
191:5

October 1:15 205:6
207:24

office 11:13,14,15
11:17,19 38:2
39:11 47:4,5,15
48:9 52:8,17,22

56:25 71:17,18,20 |.

74:21 115:11,12
123:15 141:7
150:22 151:12,14
186:18 187:9,11
199:17,18,22
201:12 207:21

officer 12:17 42:7,9 |

42:12 116:19,23
155:1 168:1

officers 39:9
113:20 154:15,24
154:25 155:12
172:6,11

offices 12:20 13:1
26:21 36:21,21
37:25 92:12
154:20

official 207:21

Oh 30:25 74:1
99:22 102:25
129:24 161:25

Ohio 1:3,19,20 2:14 |

2:20 15:25 18:7
147:20 176:18

177:11 207:2,6,22 |;

 

 

LAMPKE COURT

REPORTING,

INC.

859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 66 of 92 PAGEID #: 13838

 

Page 221

207:24 136:17 148:11 134:5 140:3 153:5 | 89:21 97:11 P .
oil 160:5 158:17 166:17 169:19 173:15 150:19 165:2 P&L 80:13 135:4 |
okay 6:16,23 7:16 186:23 178:25 174:5,15 176:20 | p.m 119:3,5 184:2

8:16 10:24 11:3 Oldsmobile 29:2 ones 8:22 12:20,23 176:22 178:7 204:6 206:23

12:2,5,25 13:20 39:21,24 40:2,11 12:24 47:12 52:6 179:16,22 180:5 | nad 4:17

13:24 14:2 15:5 40:13,19 41:1,23 65:7 70:10 72:8 183:1 192:21 page 3:3 14:23

17:17 18:17,25 42:25 45:10 54:10] 100:11 137:17 197:8 200:9 15:24 16:3,7

23:4,13 25:13
26:16,17 27:16
28:2 30:17,20,25
31:19 32:5 33:9
35:11 37:13 38:6
43:17,25 44:4
46:24 48:18 49:5
51:22 58:6,21,25
59:12 62:7 65:3
67:25 73:14,17,22
77:6 78:1,3,21
79:14 80:9 81:7
82:18 84:18 86:9
90:2 94:24 95:24
96:8 97:8,14 99:5
101:6 102:13,18
104:3 105:7 109:8
111:5 112:10
118:20 119:9,24
127:1 130:2,6
131:3 133:9,16
139:13 140:8,20
142:19 143:19
144:15 146:24
152:2 154:13,14
155:20 157:17
161:10 168:20
171:21 172:2,10
172:24 173:13
174:22 183:18
184:8 185:8,15,20
186:17 187:1
189:19 190:3,15
190:21 194:11
197:13 198:22,25

Okey-doke 61:16

old 25:9

older 150:7

Olds 68:20 132:1
132:14 133:3
135:12,18 136:15

58:10 61:10 62:4
62:6,7 63:2,15
64:17 65:16 66:6
67:4,12 68:13
71:9 72:22 74:14
74:20 75:16 76:12
78:24 79:1,11,18
80:15 81:17 82:7
82:8,17 88:6
89:25 90:7 92:3,8
92:17 93:5 94:5
94:10,17,21 95:3
95:25 98:9 103:6
103:8 107:23
108:22 109:11,18
109:25 111:7
113:24 121:18;20
122:3,5 129:10
130:9,15 131:19
132:4,8,10 133:1
133:14 134:15
144:3,12,16 147:9
148:5 154:16
162:2,15 163:5
164:5,20 167:21
169:14,25 170:14
171:12,24 173:8
173:17 177:17
178:5 182:10,14
182:19 183:7,12
183:14 185:6,13
185:21 186:4
191:1 193:17
195:18,19 196:3
197:14 198:4
199:2 202:1
Oldsmobile-Acura
40:14
Oldsmobile-Hyu...
40:15
once 13:19 87:14

 

 

156:12 161:7,14
180:22 187:16
188:16 192:15
193:9
open 66:19 183:13
opening 181:3
operate 17:1
operates 39:12
175:16 201:16
operating 115:18
119:10
operation 61:24
100:8
operations 25:11
114:18 117:14
135:17

opinion 29:9 88:20

opportunities
180:6

opposed 45:20
126:11

opposite 62:22

order 53:1 57:7
77:9 90:22 98:13
164:9 181:18,21
182:6

orders 150:3

org 161:17 172:25
174:8 190:22

organization 10:1,2
22:5 34:17 186:11

organizational
43:4 44:9 47:18
49:8 51:25 85:22
158:24 177:22

original 199:1

originally 44:20
65:21 202:14

ought 130:24 157:8

outside 51:6,8 71:3
73:17,23 89:4,15

 

outstanding 101:24
105:17

oversaw 10:8 20:21
76:21

oversee 38:16
66:19 67:10

oversees 38:15,18
71:23,24 72:5
114:18 187:10,17
187:24

owe 102:5 107:19
166:18

owed 166:22

owes 185:22 193:24

owned 42:20 51:1
55:14 68:3 92:2,7
93:4,8 94:4
121:18 122:2,5
128:12 131:25
132:14 158:22,23
158:23 175:13
176:13 180:4,23
188:21 204:8,16

owners 116:24
151:18,18

ownership 29:10
29:11 45:10 48:15
53:17 101:12
102:19 124:15
131:20 132:13
161:16 180:7
182:14,16

ownerships 47:23
47:25

owns 42:18,21,22
42:23 50:25 55:8
68:5 75:9 88:10
93:6 98:25 155:14
175:5,15,17 176:7
176:21 177:3,5
191:7 196:21

27:14 28:17 31:6
34:22 35:5 36:20

48:20,24,25 63:18
63:19,21 65:25
68:14,18,19 71:2
73:17,19,21 80:18
80:20,21 81:1,2
81:20,25 85:23
86:3,9 87:15 90:9

99:17 109:11
111:11,14 112:4
119:13 122:14,15
123:19 126:15
130:3,3 133:4,13

139:13 142:21
148:3 152:17
154:7 166:25
185:3

pages 16:1] 17:21
17:25 35:9 48:20
49:6 52:11,16

129:16

paid 9:16,17,18
10:5 19:17 24:18
26:10,15 35:24
66:8 68:2 72:2,4
75:2,3,18 77:9

105:20 108:14,15
109:23 115:2
141:13,14,15,16
141:17,25,25
142:3,5,9 143:10
144:1,2,6,16
145:5 146:1
154:16,18,21

 

91:22 94:24 95:19 |

53:13,14,20 59:17 |

79:11 89:18 96:17 |:

38:24 43:12,14,18 |

136:19,20 137:1) |"

 

 

LAMPKE COURT REPORTING, INC.

859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 67 of 92 PAGEID #: 13839

 

Page 222
155:1,1,14,18,23 148:22 66:13 72:14,21,23 | person 32:1 95:12 | PLL 2:18
155:24 162:14,19 | particulars 172:3 72:24,25 73:3,5,8 95:15,17 128:8 PLLC 2:6

164:4 166:11
187:8,9,23 191:6
195:12 196:15
197:4,11 200:18
200:23 205:2

pal 170:21

paper 31:18

paperwork 26:7
42:5

paragraph 101:14
104:18

paragraphs 86:18

parameters 89:5,21
157:7 165:3 174:5
178:8,12,18
179:18,23 180:1
180:22 197:8

parent 140:25
148:11

parents' 176:9

Park 190:9

parking 39:19 64:1
138:23,23 139:8
204:16

Parrish 5:13,18 7:4
8:16 9:10,16 56:2
123:1,5 128:4
134:3,7,10 162:10
168:18

part 10:7 13:13
14:20 20:23 24:21
26:13 41:1 42:4
52:4 64:8 65:12
67:8,15,15 100:14
102:6 131:22
133:2 136:17
146:19,19 154:2
201:10 203:4

participate 28:4

participated 34:23

participating 28:23
28:24 29:8

particular 30:2
31:19 51:24 63:17
65:25 97:15 99:17
116:20 117:19

parties 101:11
106:5,24 207:15

partner 5:24 54:9

Partners 176:17

parts 38:10 57:6
82:14 86:6 106:13
150:4

party 99:20 101:10
101:10 102:1,13
102:18,21,23
103:17 105:12,19
105:25 107:3,7

passes 164:16

patience 112:11

pay 36:2,5 44:3
67:18 70:20 74:14
77:19 79:4,5,7,10
84:11 96:15 100:4
107:4,5 108:4
110:11 127:24
147:1,6 149:8,10
155:20 157:18
162:6 164:9,10,11
164:17 166:3
176:1 187:4 189:3
189:7,25 192:7
194:20 204:13,17
204:18,20,22
205:24 206:1

payable 85:25
186:6

payables 57:6
187:22

paycheck 143:25

Paycor 57:20 73:4
73:14,15 110:21
110:22,23

paying 74:20 77:21
151:3 153:23
186:9

payment 106:23
193:25

payments 63:13,14
76:21

payroll 57:8,11,13
57:16,17,21 66:12

 

 

73:9,10,12 100:11
100:13,15 109:12
109:16,21,25
110:6,19 111:6,8
111:17,20 143:21
153:4,8,13,17,23
pays 66:12 67:13
72:1,10 75:16
79:1,2 115:1
149:9 157:25
166:5 167:1
189:16 191:9,14
191:18,21,24
PCs 149:13
pension 29:3
people 4:19 11:14
11:18 20:12,13
105:25 109:21,22
109:23,24 110:5
110:10,12 145:5,8
152:5,22 154:11
187:22,23 201:14
perceive 116:12
percent 6:8 9:1
36:2,5 42:22,22
44:5 45:15 48:2,5
48:6 56:16,16
145:4 146:4 153:8
204:22
percentage 47:23
47:24
percentages 47:22
53:3
percentagewise
42:19 48:2
perform 134:6
performed 19:3
144:11
period 22:6 137:8
205:4,5

periodic 150:17

152:8
permission 78:8
183:13
permitted 174:16
182:18

 

138:13

personal 21:23
23:18 98:22
128:16 177:7
189:4,8,9,11,12
189:16 190:2,5,6
190:17,17

personally 27:5
124:2,5 196:20

personnel 11:16

phone 2:8,14,20
20:13 27:8 66:21

photocopy's 129:20

physically 26:19

pick 87:5

picks 78:24

piece 120:1

pile 30:15,16

place 1:17 4:15
38:9 113:3 114:6
147:10 153:15
193:3 207:11

places 83:8 153:20

plaintiff 1:7,14 2:3
182:4

plan 27:15 28:4,9
28:10 29:3,15,17
34:23 35:16,20,25
36:2 66:21,22
67:1,11,11,17
97:16,18 98:21
117:16 118:4
193:25 201:11,15

Plan[s 28:20

planning 129:8

platinum 93:24

play 67:18

played 5:22

Plaza 63:6,14 64:1

please 4:12 12:20
19:12 39:25 43:10
58:7 64:12 71:2
99:12,14 103:16
105:11 126:14
132:24 173:24

pledged 98:9,15

 

plus 79:2 95:20
109:21 150:13
151:9 154:11

PNC 97:19 98:21
98:21

point 24:13 26:2
48:7 89:6 122:24
135:9 152:6,6

points 136:1

policies 85:24
87:22

policy 30:2

politely 179:4

Pond 10:6 13:9
19:15,17 21:5,7
27:17,17 28:7,8
29:4 48:21 51:18
66:8,10,12,13
67:1,9,18,18 68:2
68:5 71:24 72:15
72:21 ,23,24
101:19,21 462:22 >|
127:24 128:2
134:6 141:17
142:2 143:25
144:2 153:2 :
155:23 158:16,20
160:5 168:16
200:23

Porsche 184:6,9
187:20

portion 36:15 ,
74:23 78:18 149:9 |
149:9

position 7:24 9:23
10:16 44:8 71:16
113:5 114:8
193:15

positions 10:25
42:12

positive 145:4
176:16

possession 71:8

possible 60:7

possibly 125:7
170:4,18

 

LAMPKE COURT REPORTING, INC. 859 261-5544

 

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 68 of 92 PAGEID #: 13840

Page 223

 

preclude 89:1
premiums 36:2
preparation 85:3
128:20 136:3
187:24
prepare 8:12 58:13
58:15 60:8 84:25
128:15
prepared 7:17
22:22 43:8 53:20
59:1 99:4 123:24
136:11 139:21
161:18
preparer 135:10
preparer's 133:19
preparing 7:21
76:12 138:2
177:22 .
presented 23:11,13
172:17 173:16
president 11:4
167:25
presidents 38:12,13
pressure 180:17
presume 25:7
pretty 6:6 52:24
106:12,17,25
115:4 146:2
149:16 162:20
193:7 194:13
preventing 177:16
prevents 203:5
previous 86:5 88:1
98:6
previously 69:21
primarily 6:1,7
11:17 13:2 34:14
70:18 93:13
147:25 201:6,11
201:21
primary 7:20 51:7
51:7 202:19
principles 87:2
prior 13:16 26:18
44:7 124:7
privilege 206:8
privileged 130:25
privy 169:9

 

probably 11:4
13:15 22:15 34:4
45:21 46:21 76:14
86:25 87:1 109:20
135:8 146:23
152:3 172:8 193:1
200:8 202:14,21
202:23 203:2

problem 10:20 65:8
90:13 158:9

problems 132:16

process 33:2 73:9
73:12,12 87:23
128:25 151:4
152:2

processing 57:13
57:18 73:7 110:23

produced 43:5 57:4
181:19

producers 70:12

produces 187:10,17
187:21

products 82:12,23
87:2)

professional 68:8
68:10 74:7,12
134:9 143:4

profits 164:9

promise 24:22

pronounce 200:19

properties 91:10,21
92:2,10 121:17,24
122:1,6 139:6
175:8 205:6

property 66:16
91:1,6,8,24 92:7
93:12 120:1,3,10
124:19 130:16
131:4,21 132:5,11
141:23 175:17,18
176:8,12 191:8
196:6

protection 87:22
132:12

provide 12:13 51:3
56:9,15 101:3

(24:2 201:8

provided 124:5

 

125:10 140:3
202:17

public 1:20 78:16
178:20 207:5,24

publicly 94:18,23

pull 62:24

pulls 62:22

punched 46:25
47:2

purchased 121:18
196:17,19

purchases 49:15
51:4

purpose 18:1 129:6

purposes 29:19
62:12 132:3

purse 117:21

pursuant 1:14
157:5 158:7
207:13

pursue 179:19

push 157:8 159:3
181:24

put 25:18 44:15,i7
52:7,7,10,25
53:13,13 64:1
70:12 84:12,18
87:6 120:13
124:25 171:5

putting 42:4

Qu

Queen 190:9

question 7:2 10:21
10:23 13:17,19
31:15,16 36:23
37:7 58:18 60:6
65:14 74:19 77:17
77:25 89:17 95:5
104:15 114:14
115:7 117:24
131:11 135:8
137:17 144:25
148:8 149:19
154:8 159:7
160:14 164:1,1
165:20 166:7,14
169:21,22 170:2,5

 

170:18,22 171:10
172:20 178:7
179:1,3,5,15,24
179:24 180:12
187:7 202:25
question's 182:22
questioned 152:7
questions 18:14
19:14 23:23 25:9
25:9 77:17 89:4
89:13 114:21
117:16 136:4,8
169:10 178:25
179:18 201:22
quit 21:14 138:15
quite 6:18 23:22,22
34:17 125:7 137:9
147:25 201:13
202:25

R

r 1:13 3:3 4:3 6:17

207:1,8,11

R3G2 176:12,14

radius 203:20

raise 160:12 173:20

Random 19:20

rate 106:22

RDR 1:20 207:4,24

Read 146:5

reader 87:9

reading 65:11

reads 62:16

ready 26:1 55:17

real 6:4 8:24 10:10
39:18 40:19,22
41:6 42:16 91:1,6
92:6,10 119:25
142:19 174:25
175:9,15 176:5,7
176:17 180:6
182:16 190:4
196:22

really 74:24 116:17
117:14 145:20
146:25 158:1
165:11,12 167:12
170:21 193:13

194:18 201:23
Realty 10:6 13:10
19:15 21:6,7

48:21 51:18 66:9
66:10,12,13 68:2
71:24 101:20,21

120:17 127:24
128:2 141:17 ©
155:23 158:20
175:13 200:23

reason 23:18 47:22
55:16 64:9 87:25
117:6 121:16
122:1,4 131:4,7
152:7 167:7
169:13,22,24
171:22 178:4
182:8,17 193:12

reasons 172:9
179:7

rec 45:15

recall 7:6 12:1,24
23:1,3 27:3,6
44:12 75:20 77:2
95:13 108:10,13
125:22 205:17

receipts 80:17 82:6
83:2

receivable 62:25
101:25 105:18
186:6

receivables 57:6
85:25 187:23

receive 13:8 19:21
89:24 132:5
139:11 155:3,8
156:7,9,10,22

196:14
received 5:16
124:11 161:10
164:3 195:4,11
receives 87:20
144:20 156:1
194:25

 

receptionist 12:9

157:11 195:14,17 |}:

 

 

LAMPKE COURT REPORTING, INC. 859 261-5544

27:17 28:7,8 29:4 |

115:19 119:11,20 |;
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 69 of 92 PAGEID #: 13841

 

recommend 87:4
reconsider 181:17
record 4:2 15:22
18:1 48:14 51:11
51:16 55:9 59:13
59:19,21,22,24
83:23,25 84:4
85:14,17 90:4
99:10 109:4
111:24 119:1,4
123:18 129:19
183:23 184:2,22
204:2,6 206:14
record's 163:23
recorded 153:15
records 11:2 56:19
56:23 125:9,13,15
197:14 198:1,2,4
198:16,19 199:8
Reds 191:15
reduced 103:10
104:14,16
reduction 104:22
Reef 190:8,12,18
191:5
Reesy 12:2
REF 3:5
referenced 139:16
referencing 55:10
55:12

 

29:9,16,22 70:18
74:25 99:20 101:9
101:10,11,17,18
101:19 102:1,13
102:18,21,23
103:17 105:11,19
105:24 106:5,24
107:3,7,12 118:3
190:18
relates 62:2
relation 148:10
200:24
relationships 20:9
relative 207:14
relevant 159:17,19
181:9
rely 150:22 151:12
remained 123:4
remarkable 68:24
remember 8:25
11:20 22:14 23:5
26:24 44:22 49:10
49:21,22,23 50:4
§2:6 72:15,19
94:1,2 95:23
108:8 120:8
153:12 165:18,21
186:5 200:9,14
202:13 205:8,12
205:16

 

 

Rentals 91:24
renting 76:15
rents 63:23,25 75:2
75:3 78:5 79:2
82:17,20 103:7
111:9,15 139:12
177:6 204:16,22
repair 57:7 150:3
repay 193:25
repayment 194:7
Repeat 128:21
rephrase 13:23
58:18 136:9
154:23
replaced 138:13
report 10:14 84:21
reported 11:12,15
11:19 124:4 177:6
REPORTER 30:12
118:9,13
reporting 91:16
201:2 207:17
reports 83:14 177:8
201:5
representing 6:21
34:9 206:2
request 24:16
requested 44:14
requests 200:1
require 8:10,10

172:11 196:7
result 95:22 207:16
results 61:18,24
retain 138:7
retained 136:20,23

137:12,20,21

165:13
retirement 28:19

29:17 67:11
return 15:8 32:9

33:16,23,25 35:22

39:5,14,22 41:3

41:21,22 49:11

50:5 56:11 58:10

58:25 59:3,6,7

60:7,8,17 61:15

61:18,25 62:3

65:25 68:18 71:2

74:19 77:11 79:15

80:16,21,22 81:9

81:23 83:1 110:25

120:23,25 121:5,8

121:13 123:20

124:24 132:5,25

133:3,21,24

134:22 135:5

139:22 146:20

153:19,25 166:25

177:7,8,9 191:3

194:17

 

 

Page 224

recess 51:13 84:1 registered 13:12 74:21,22 75:15,18 | reserved 194:15 123:6 127:10

119:2 183:24 14:19 119:14 75:20,22 76:2,3 Residential 120:3 128:5,5,8,12,20

204:3 120:17 76:22 77:13 78:25 | respectfully 101:17 129:9 133:2
Recognition 86:6,7 | regularly 31:11,23 79:2,5,7,10,10 respects 58:23 137:24 138:2

86:21 87:16 Regulations 199:1 103:10 104:15,22 207:12 162:12 164:21
recognize 15:17 199:4 104:25 143:7,10 | responsibilities revenue 62:1 86:5

129:16 165:13 REI 41:5 42:23 176:1 204:18,21 34:16 117:13,21 86:7,21 87:16
recognized 47:17 61:10,14 130:9,16 | 204:23 118:16,17 91:23 164:22
recollection 45:15 131:25 132:6 rental 100:4 104:10 | responsible 57:1,16 | review 43:10 84:20 |

45:16 140:11 related 8:17 9:2 104:14 120:3 117:16 91:17 /

162:12,18 193:5 23:23 28:23 29:7 205:4,5 rest 74:24 151:11 reviewed 7:18 8:14 |

reword 67:7

Reynolds 24:1,1,3
24:3 57:15,15
66:14,14 73:4,5
73:15,15 100:1,1
100:9,10,17,18,22

100:22,24 110:20 |;

110:21 149:11,11
149:14 150:11,11
150:13,19,25
151:1,8

Rhode 2:17 154:19
157:19

Richard 157:21
160:25 174:11
192:17

Richard's 192:17

riddle 146:18

ridiculous 170:23
171:14

right 5:9 11:6 12:7
12:10,22,25 14:3
14:18 15:16 16:6
16:10,13 18:15
19:7,10,24 22:2
22:11 25:4,15
26:3,9 27:4,12,18
27:22 28:1,4,6,7
29:2 30:9,16 31:1
31:25 32:2,18

referring 63:17,19 | removed 42:12 required 8:9 83:16 | Return/Report 33:14 34:25 35:15 |:
reflect 63:9,9,10 167:25,25 98:6,21 121:8,9 27:14 37:3 38:4 39:16 |
189:8 Renee 194:25 121:12,12 127:15 | returns 7:18,19,21 41:20 42:11 43:20 |
reflected 63:6,8 195:14 requirements 9:3 39:4 54:21 44:23,25 46:21 :
91:7,21,22 107:9 | Renewal 16:18 83:20 60:12,13 63:11 47:6 48:18 51:18
reflecting 94:25 18:8 resay 67:7 76:13 96:23 52:13 55:16 58:8
refused 54:25 rent 64:2 72:10 reserve 194:15 102:10 122:25 60:25 62:16 66:23 |

 

 

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 70 of 92 PAGEID #: 13842

Page 225

 

 

71:1.74:4,7 75:22
76:18,19,20 78:11
78:15,16 80:5,10
81:12,19,24 82:2
82:5,10,24 83:22
86:20 87:15 88:5
90:2 95:5 97:5,6
99:8,22 100:11,16
100:25 101:2
102:2,20,20 103:3
103:17,21 104:8,9
107:10 110:24
111:10,19,22
113:2 114:24
115:15,23 116:6
116:22 117:1
118:18 120:20
123:10,12,21
125:10 126:1
128:7 129:22
130:16 133:11
135:19 139:4
140:14,21 142:13
142:17 143:8,16
144:10 145:11
146:5,14,17 148:7
152:16,24 153:2,6
153:24 158:11,21
159:10 160:5,21
160:22 161:18
163:22 165:5,22
166:8,11 168:17
168:23 169:2
170:18 171:2,17
171:19,20 172:5
172:21,22 173:3,8
173:9 175:7,13
177:19 179:9
180:13 181:10,20
183:6,9 184:14,20
184:20 185:10
186:23 188:6,21
195:11,25 196:10
197:2,17 198:25
201:17,20 202:6
203:21
right-hand 62:20
63:20 94:25

 

109:10 119:13

‘ring 50:2

RJ 43:4 58:9 59:15

road 37:17 181:23
188:11,21 197:5

Robert 4:13 19:25
20:6,16,17 107:19
110:9,14 143:24
144:8 167:24
193:10,24 194:2
195:12

Robert's 20:5
194:20 195:11

Robin 11:21 110:9 ©

110:14 125:19
143:23 144:2
201:6

Robin's 11:25
125:20 143:25

Roger 136:19
143:19

role 20:5 21:8

roles 5:22 20:4

Ron 6:10 8:17 34:9
68:3 70:23 88:5
105:25 106:3,25
108:19 128:13,15
155:13,20 156:7
156:22 157:20
160:23 164:25
167:6 173:15
174:3,8 175:2,24
176:5 177:22
178:2,11 180:19
181:7 182:8,13
183:13 188:16
189:4,24 192:25
194:3,9,10 195:17
196:5,19 197:7

Ron's 20:19 157:3
163:3 164:2 192:9
192:23

Ronald 1:9 174:13
180:7

Ronnie 174:11

room 93:23 154:19
157:19

Rouse 7:23 34:14

 

 

194:10,12 202:8

Rule 207:18

rules 13:16

run 57:15 106:9,12
106:17,19 150:1
190:5,6

Runner 173:23,25
174:2

running 78:19
150:3,4,6 153:16

runs 100:8 116:7,9
172:13

S

§ 1:20 156:10,12,15

161:15 163:13,16
164:8,15 166:20
167:3 207:4
S/S 207:24
safeguard 132:9
salaried 157:22
salaries 142:1,2
143:19,22 144:15
146:23 147:7
152:16,21 153:9
153:24 154:12
salary 72:1 142:6,9
155:21,25 157:4
157:18,24 187:4
195:5,12,21
sale 87:20
sales 38:10,25 80:6
80:24 82:7,11,19
83:2 86:6 149:3
152:22 153:16,20
154:2,3,5,9 199:8
204:19
sandwich 125:23
sat 167:12
Saturday 146:13
save 158:4
Savings 28:20
saw 47:12,17 49:24
saying 45:25 67:23
72:16,19 79:6
137:11 147:5
184:8 189:14
200:4

 

says 14:24 15:24,25
16:1 18:6 28:18
28:18,22 29:7
35:12 77:11 87:19
101:9 112:4,16
113:18,23 123:23
125:4,5 130:1
174:10

scenario 98:18

schedule 61:5
79:23 91:9

schedules 57:4 81:8

science 5:6,8

scope 179:16,22

seal 207:21

season 191:15

second 35:5 51:11
83:23 101:14
144:23 145:1,2
181:7

secondhand 172:15

seconds 145:14

secretary 112:17
112:21 115:20
116:6

secretary-treasur...
13:2,3 38:13
114:1 116:1,8
117:13 130:15
155:9

section 119:14

securities 94:11,16
94:16,18 95:6,25

see 4:16,20 14:24
15:25 16:3,6,8,11
16:15,17,22,24
17:17 18:6,15,19
25:21 27:19 28:16
28:22,24 31:5,10
31:13,18 32:18
35:12,13 36:11
38:24 39:5 48:18
48 :20,22,24,25
49:6 59:9 61:4,6
68:12,14,20,21
77:9 78:6 81:11
81:24 82:1 84:23
85:21 86:23 87:17

101:14 102:1
103:25 104:4,11
105:16 107:10,12
107:18 109:12
111:6,8,13,19
114:1 117:3
123:19 126:15,17
132:25 133:1
134:15 136:20,21
137:5 139:14
140:23 143:20
144:18 145:7
148:3 150:18
151:3 152:16,19
156:17 168:1
185:21

seeing 46:21 94:1,2

seen 31:2 36:14,15
40:7 43:5 53:23
54:11,12 58:10
65:3 93:7 98:12
112:6 119:11,12
120:19 122:15
133:16 164:21
167:22 192:2
197:16,19 198:8
199:7

segment 5:25

self-funded 67:11

sell 82:22 93:14

194:2
selling 173:6 184:4
sells 182:16
seminars 88:2
send 9:11,11,13
33:11 73:11 83:16
127:22
sending 127:19

14:16 33:11,12
37:1,7,16,20,21
46:17 61:20,23

177:9 182:14

 

106:13,15 184:6,9 |

sent 54:8 193:16,21 |
separate 9:13 14:12 |:

37:22,24 40:10,20 |;

85:16 99:1 127:22 |

90:11 93:3 101:13 }

 

 

. 859 261-5544
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 71 of 92 PAGEID #: 13843

 

Page 226

separately 9:15 135:4 similar 45:11 46:2 | solved 146:18 stages 6:7

32:21 56:20 57:8 | shell 132:2 106:12,17 139:5 | somebody 22:4 stamp 15:24 17:23

64:24 Shirley 193:11 149:21 25:8 44:16 47:19 34:22 43:4 44:2
September 21:12 195:7,8,14 simply 13:21 48:5 55:18 131:22 | 64:20,25 66:7

22:7 26:8 52:14 shop 66:20 139:18 | single 120:22 121:7 131:22,23 200:11 80:18 85:18 90:6

60:12 205:6 150:5 153:14 121:13 175:11 somewhat 118:3 90:6,22,24 99:12
sequential 64:22 shopping 66:18 177:7 son 20:19 123:12 103:16,20 105:10
sequentially 17:23 | shops 150:2,2,5 sir 4:9,23 10:14 sons 42:21 51:2 109:10 110:25
serve 112:18 short 171:6 12:17 15:6 16:3 55:15 68:6,7 112:3 129:19

113:21 show 46:18 54:6 18:15 30:22 36:10 | 88:13 151:19 stamped 18:12
server 100:7,7,8 79:18 82:24 85:12 | 39:2 41:14 58:11 157:3 158:15,23 59:14 113:17

servers 100:1

service 38:11 82:15
86:6 106:14
139:17 152:22
153:14 154:4,22

services 71:3 73:18
73:24 100:14
101:3 127:18
128:21 134:6
141:19 149:5
154:16 155:14
205:23,24

Serving 36:13

set 89:5 125:13
186:7 193:17
207:20

setting 120:12

seven 188:9,10

Shake 176:12

share 130:24
166:20,21

shared 99:19 149:5

shareholder 166:17
167:1 194:25
195:3

shareholders 45:5
108:11 112:5
116:21,24 162:3
162:14 163:5
164:5,12,13,16,18
164:19,25 165:9
166:1 178:5
182:10,20 183:8
183:12

shares 47:21

sheet 62:12,20
80:11 90:7 91:7

 

99:6 184:6

showed 23:7 27:23
37:4 64:15 69:21
79:24 80:2,6
119:15,17

showing 122:13

shown 14:18 27:12
79:16,19,23 80:16
82:25 83:2 135:17

shows 46:19 81:5
124:7 126:1,15
130:14 136:20
140:22 143:7°
148:13 167:24

shred 199:18

siblings 192:23
193:21

sic 180:5

side 16:6 21:4
38:14,15,16 57:14
57:14 63:20 81:12
94:25 103:21
109:10 119:13
178:12 185:2
186:5 187:15,19

sign 22:11 25:23
26:19 54:16,18,25
60:20 118:6
133:18

signature 133:19
133:24

signed 22:8 25:15
27:2 113:10
130:12 133:21,22
134:2 168:13
202:13 205:13,19

sill 131:25

 

58:23 61:4,8
69:15 71:3 76:7
88:5 99:15,18
103:17,23 105:1
105:10 106:2
109:11 110:13
111:2,16,22 112:8
118:22 119:6
126:15 129:14,16
130:6 132:20
133:1 134:12,16
140:22 153:8
172:13 176:8
177:21 205:8

sit 169:12 171:5,21
181:2 183:6

sits 158:10

sitting 181:5

situation 116:13

six 53:13 84:7,8
97:19 109:20,20
109:23 110:5
120:15 152:14
188:9,10

skips 59:15

slash 145:23

slid 4:17

slide 4:20

slogan 204:7,13

slow 55:19

small 42:21,22 55:6

smaller 6:5

software 101:4

sold 13:6 20:10,10
20:14

Sole 167:20

solely 79:11 148:9

 

159:4,22 163:3
164:3 178:3,10
180:23 181:2,8
188:16

sorry 7:2 19:13
40:1 44:22 73:20
84:14 98:1 100:20
103:23,24 111:22
115:14 118:9
125:22 129:24
133:8,10 142:22
163:8 205:17

sought 178:21

source 131:13

SOUTHERN 1:3

space 52:5 74:22
79:2

speak 37:12 192:23
203:12

speaking 37:10,11
129:23 140:6

specific 85:7,9,16
91:10 97:4 161:5

specifically 64:25
65:8 77:7

speculate 91:18

speculation 165:2,8

spell 71:12 134:12

split 21:3

spot 136:10

spread 153:17,18

Square 196:6

Sr 174:14 175:2,24
176:6

SS 207:2

stack 17:21 18:12

staff 189:6,15

 

122:14 129:14
stamps 132:21
standard 203:19
standards 87:3
standpoint 167:14 |,
start 7:3 11:7 12:22 |:

137:4
started 5:23 6:16

6:25 7:1 48:11

151:4 177:23

178:3,10 180:19

182:8
starts 16:5 58:9

112:3
state 1:20 7:19

15:25 18:6 147:20 |:

186:9 207:2,6,24
statement 32:6

41:3 59:7 77:19

83:9,12 194:16
statements 7:17,18

7:22 8:13,15

54:19,22 55:17

57:3,4,23 60:14

65:5,15,20 78:5

83:17,20 84:20

85:1,4,15 86:4,18

87:7,9 90:21

91:17,17 98:7

102:10 104:1

123:6 128:9,20

187:10,18,21,25

201:24
states 1:2 36:12
stating 179:8
stay 18:20 180:10

190:14,14

 

 

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 72 of 92 PAGEID #: 13844

Page 227

 

stayed 64:2 190:15

staylor@mljfirm...
2:9

Steak 176:12

Stephen 54:8

Steven 2:5

Stewart 51:2
114:12 155:1

stickers 30:11

stickler 190:4

stipulations 207:13

stock 94:11,16,19
94:22,,23 95:24
166:4 194:2

stop 21:10

storage 92:20
197:24

store 20:22,22
37:19 38:9,11
42:1,14 57:16
97:22 98:20
106:20 129:4,4
145:9,10 146:16
148:22,23 149:9
186:22 192:18

stored 197:25
198:4,22

stores 21:4 38:15
38:17,18,19 53:15
57:14,14 70:9
73:8 97:17,19,20
97:21 118:7 150:5
150:6,7,10 151:17
187:18,22,24
201:14

streams 98:5

Street 1:18 2:13,19
16:2,8,15,19,24
17:2 18:18 37:5
38:1,3 39:13
71:23 72:11 75:13
75:23 76:16 78:25
93:24 105:5
109:20,24 110:6
110:17 125:17
142:16 151:2
193:4 201:17
205:5,6

 

strict 83:19
strictly 8:23 9:2
20:25 189:20,20
structure 44:10
47:18 52:1
studied 5:15
stuff 64:20 142:4
Subaru 31:5
subsidiaries 61:9
62:11 79:16,19,20
80:4 88:7 92:3
94:5,14 121:20
134:14 135:23
136:12,13 164:23
subsidiary 39:24
40:2,21,23 136:16
141:1
substitutes 110:11
subsumed 79:17
sudden 22:17
suggest 89:3
suggested 181:11
suggesting 89:12
suggestion 60:2
Suite 2:7,19
sum 115:20
summarized 53:6
summarizes 52:20
summary 52:18
85:23 99:3
summer 200:8
Sunday 146:13
supposed 65:1
170:10
sure 6:18 9:1 27:24
42:20 43:22,23
65:10 93:14 106:8
128:3 136:6
140:18 152:10,12
163:9 180:10
190:5 191:20
206:5,6
Susan 55:21 129:11
swear 140:17
sworn 4:5 207:8

system 100:5 151:6

T

 

T 48:21 112:5,16
207:1,1

take 9:23 13:25
31:4 49:18 62:18
101:21 113:6
141:11 145:6
150:23 171:8
183:20 195:21
199:15 203:22,22

taken 1:14 51:13
84:1 112:14
113:11,18 119:2
150:25 167:19
183:24 204:3
207:12

takes 150:24

talk 157:9 158:5
159:5 193:8,14
202:22 203:23

talked 96:18
102:21 156:24
164:23 165:14
193:23

talking 7:14 18:3
47:14 50:10 79:20
103:13 147:3
158:14 163:11,12
163:16 203:5,8

tangible 94:3

tape 118:21

tax 7:18,19,21 9:3
32:9 33:16,23,25
35:21 39:4,14,22
41:3,21,22 49:11
50:5 54:21 56:10
58:10,25 59:3,6
60:7,8,13,17 61:5
61:15,18,25 62:2
63:10 65:25 68:17
71:2 74:18 76:12
77:11 79:15 80:16
80:20,22 81:8,23
83:1 92:11 96:23
102:9 110:25
120:23 121:5,8,13
122:25 123:6,20
124:24 127:10,24
128:1,5,5,8,12,20

LAMPKE COURT REPORTING, INC. 859 261-554

 

129:9 132:25
133:2,24 135:5,8
137:24 138:2
139:22 146:20
153:19,25 162:12
164:13,14,17,21
166:18,20,22,25
167:1,13 177:7,8
177:9 186:9 191:3
194:17

taxable 49:12

taxes 57:17 128:16
164:10,11 186:9
186:10

taxpayer 166:16,17

Taylor 2:5 14:10
14:12,15 35:10
90:3 97:7 99:9
109:3 111:23
182:21 184:21
185:12

teasing 177:2

technically 26:14
132:7.

technicians 139:17
139:18 153:14
154:4,10,10

technicians’ 154:1

techs 153:14

tell 4:11 5:22 11:2
13:21 22:2 39:2
39:14 41:24 42:20
43:11 55:3 69:16
71:3,6 74:2,6,24
76:4,10,25 78:4
78:13,20 79:15
87:12 90:25 98:17
136:23 139:22
142:19 160:2
162:19 171:13
179:4 183:8
192:25 193:6,14
203:9

telling 72:16
140:19

tells 182:1

Tennis 191:9

tens-hundred 48:2

Teresa 195:9,10,15

term 39:6 84:5 91:2

terminated 21:15
21:16,21 22:7,19
24:8 25:24 42:11
205:9

terminating 23:17

terms 19:3 124:18
139:10 168:23,25
170:4

testified 140:5

Thank 14:2 28:2
30:21 44:1 66:3
78:9 85:20 99:16
101:7 103:4
112:11 130:5
161:25 180:15
206:10,12

theft 87:22

thing 29:21 45:21
47:20 49:2 104:18
143:4 144:9
152:23 184:24
186:12 195:7,8,9
195:10

things 6:5 11:5
23:23 24:6 25:6
25:12,12,14 30:3
32:6 39:19 60:3
86:3 87:10 88:3
117:17 118:6
147:18 156:23
159:3 180:25
190:11 202:22
203:1,2

think 4:19 11:20
27:2 40:22 45:13
48:13 49:12 53:1

89:13 103:14,16

111:18 121:7
124:12,14 134:23
140:16 141:3,18
145:4,5 146:18

158:6 159:20,22
163:20 166:5

 

62:23 74:11 87:10 |

110:10 111:10,12 |

155:7 157:7 158:2 |

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 73 of 92 PAGEID #: 13845

Page 228

 

170:22 174:1
176:4,16 179:6,13
179:15 182:25
187:20 192:17
200:18 202:14

thinking 49:25

thought 4:21 64:10
116:17 125:23
132:15

thousand 99:21
150:12 151:9
162:23

thousands 101:4

three 14:7,12,16
129:16 144:11
202:15,18

throw 154:2

thumbed 17:22

thumbing 77:20

tickets 57:7,7 150:1
150:4,6 191:14,15

tied 161:7

ties 181:6

Tim 42:21 172:14
200:14

time 1:16 5:21 6:9
7:25 11:11 13:25
19:2,8 20:15,23
20:23 21:1,3,4
22:6 24:8,10,13
26:2,4,10 54:1
60:10,11 65:21
116:9 122:24
134:2 135:9 137:8
138:11 139:21
144:22 150:1
154:3,7 157:9
168:11 176:15
179:2 181:18
182:22 197:1
203:2 205:2
207:11

timely 60:17

times 25:10 59:4,10
60:11

title 46:8 56:24
86:23 114:13,22

today 6:20,21

26:11 96:9,13
116:2 119:16
136:2 159:25
169:12 202:16
203:8 205:24
206:2

Todd 1:17 2:12

told 51:23 69:9
79:17 131:7 139:3
155:7 159:18
161:22 189:3
193:7,19 203:9

Tony 93:20

top 16:22 28:19
36:11 103:25
113:18 148:3,4
152:18

total 75:15 76:1
92:1 151:25 196:5

Tournament
191:10

Tower 1:18 2:13

Toyota 16:21 20:21
20:22 31:8 79:9
83:18 97:20,21
98:23 156:14
157:22 175:6,20
176:3

track 19:2

trade 62:25 99:2

traded 94:19,23

transaction 102:6
168:22 169:17

transactions
103:18 105:12
106:22 139:1

transcript 65:11

transfer 131:20

transferred 130:18
130:19 131:5,17

transferring 130:8

treasurer 1 12:17
112:21 115:21
117:19

Tree 174:22

tried 44:21 52:25
107:4,5 143:8

trouble 45:13 46:20

 

 

trucking 200:10

trucks 20:10

true 23:9 29:13
83:18 123:25
146:11

trust 28:20 196:3

truth 140:19
193:14 203:9
207:9,9,10

try 48:14 107:2
132:9 151:5,5,21

trying 18:13,20
20:13 26:24 43:22
45:24 65:9 131:20
152:2,10 176:19
176:25 179:13,17
180:9

TSB 1:8

turkey 125:23

turn 16:10 31:6
45:23 48:19 62:10
68:15 74:18 85:23

turned 45:17

TV 70:13

twice 13:19

twist 46:4

two 6:19 22:15
25:24 40:10 58:5
60:21 73:3 80:2
85:15 115:20
117:2 136:1 146:8
146:8 153:20
156:11,25,25
160:19 163:16
202:15,21 205:20
205:21

two-page 35:1

type 7:7 25:14
29:20 36:14 44:16
50:1 52:8 118:6
139:5 146:21
186:12 195:21

typed 44:17

types 30:3 31:9
76:21 106:22
163:2 164:24
190:10

U
UBS 95:10
uh-huh 26:16 27:1
27:12 29:25 30:9
31:20,22 32:15
35:7 36:17 37:18
48:4 51:12 59:5
59:12 62:17,21
63:5,22 67:24
76:24 77:4 78:22
80:7,7,12,25 81:3
81:6,10,14,21
82:13,24 83:10
90:18 94:20 99:8
99:24 101:6,8
102:9 106:21
107:6 111:4 123:3
125:6 137:3,6
138:19 141:24
142:24 146:24
160:20 161:23
184:12,18 196:18
203:11
Uh-uh 41:15
umbrella 28:14
117:8
underlying 141:5
142:25
undersigned 207:5
understand 13:18
37:23 67:22 85:10
86:17 100:9,20
119:6 144:25
160:11 167:14
178:24 179:2,3,14
understanding
21:1 204:7
understands
179:21
Understood 46:23
146:17
unemployed
205:19
unexpected 22:18
unfortunately
60:19
uniform 149:17

 

 

unions 50:17
unit 147:20,22
UNITED 1:2
University 4:25

.| unnecessary

152:13,14
unring 140:13
unusual 85:6
update 87:8
updates 88:2
use 57:13,19 100:5

135:13 151:21

156:25

“uses 68:11 135:20

usually 146:6 205:4 |:
utilities 190:19
utilized 73:3

V
V-a-n 4:13
vacant 175:18
vague 97:5

valuations 128:24
128:25 -

value 62:11 63:6,8

63:10 90:25 91:3, bp
91:9,19 96:7 98:4
156:23
valued 96:3,7
values 62:15,18,19
63:9 91:11 92:11
126:23,24
valuing 129:2,3
Van 1:13 2:10,16
3:3 4:3,13 16:23 |.
55:10 77:15 182:7 |
206:18 207:8,11
various 15:12
34:15,15 64:20
66:20 71:23 72:5
73:4 79:10 85:22
87:20 100:3
134:14
vehicle 49:15 50:1
51:4 86:6 184:6,9
vehicles 50:19 55:5
70:18 93:13
106:18,19 157:1

 

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 74 of 92 PAGEID #: 13846

Page 229

 

184:5

version 52:21,25

vice 38:13 167:25

VIDEOGRAPH...
4:1 51:10,15
59:20,23 83:24
84:3 118:22,25
119:4 183:22
184:1 204:1,5
206:13

view 117:5,6,10,11
117:18

Virgina 120:4

Virginia 120:7
121:17,23,24

Volkswagen 42:14
97:21

volume 199:7

voting 53:3

vs 1:8

VW 42:1 97:22

WwW

wage 153:9 155:21

157:4,18 159:13
159:16

wages 143:20,22
147:7 152:17,21
153:24 154:1,12
161:21

waiving 160:10

walking 131:23

want 13:25 33:7
51:17 77:19 83:20
87:6 93:14 97:3,4
128:3 136:5
140:18 150:14,15
158:25 159:1,2,8
163:9 165:17
166:22 167:3
169:18 171:6
174:17 179:12
180:16 193:13
197:10

wanted 68:1 77:6
83:4 89:17 139:11
194:15

wants 77:24

warrant 109-15

Warranty 86:7,22
87:16

Warren 166:3

wasn't 48:1,3,5
102:6 120:12
138:18,24 139:3
152:12 169:21
172:1

Waterstone 93:9
93:11

way 5:24 13:15
17:9 18:2 38:11
62:23 78:16 82:3
92:14 108:15
112:8 151:21
166:19,19 178:16
179:23 183:17,19
196:12

we'll 111:21,21
118:20 165:5

we're 4:1 7:14 18:3
30:18 51:15 59:20
65:10,10 83:24
85:21 87:8 118:25
130:7 163:10,15
183:22 184:1
190:4 203:25
204:1,5 206:13

we've 14:18 27:13
54:6 64:15 84:19
96:8 99:25 107:3
107:5 119:10
122:13 149:8
151:17 167:12

week 22:15 25:23
202:20 205:20

weeks 23:10 25:24
202:11,15,18
205:20,21

went 5:13 9:19
13:16 25:3 44:21
69:16 72:14 77:3
80:1 143:8,14
154:3,6

weren't 8:9 45:17
47:22,23

west 38:14,15

 

LAMPKE COURT REPORTING, INC.

 

57:14
WESTERN 1:4
whatsoever 22:24
WHEREOF

207:20
Whoops 115:19
wish 166:3
withdraw 140:8

176:23 194:24
Withdrawn 196:1
witness 4:4 24:12

55:12 77:21 78:1

78:3 118:12 131:3

140:20 145:15

206:12 207:20
wondering 86:24
word 145:21
words 14:23 49:24

120:14 133:23

189:10
work 5:10,13 6:10

7:3,7 9:19 19:25

20:15,23 21:5

25:3 30:6 34:6

55:22,23 56:2,3

76:11 110:15

115:9 122:21

123:2,12 127:25

128:1 134:6

144:11 146:12

155:19 157:12,15

186:20 192:13

200:16,22
worked 5:24 6:1,1

19:15 25:12 76:18

76:19 106:3 124:3
working 6:6,16,24

54:23 55:18 85:2

98:12 110:17

123:14 142:13,14

162:11 168:16

170:7
works 37:14 50:16

51:5 61:23 114:19

186:21 192:16,17

200:17
worried 65:10
worse 136:8

 

wouldn't 89:18
120:17 135:6
191:20

write 45:24 96:14
176:24 194:16

writes 189:16

Writing 112:15
113:18 167:20

written 96:17

wrong 47:12 90:10
111:14 133:13
137:16 139:22
145:21

wrote 103:4 .
4
X3:2
Y

Yacht 191:22

yeah 4:21 13:22
14:14 18:16,17
20:18 25:4 26:14
30:14,15 36:7
37:15 44:11 45:11
48:13 49:19,23
55:14 59:18 62:6
66:24 71:10 74:5
79:5 80:3 85:19
90:5,19 91:16
93:20 96:19,22
100:13 102:22
112:13 115:8
128:22 129:22
130:1 133:4
134:23 135:16
142:15 143:14
145:15 147:23
148:24,25 149:1
149:15 151:24
152:9,20 153:25
160:16 163:15,18
168:10 173:11
174:13 176:19
182:5 184:19,25
185:2 190:12
200:3,7 204:20
205:21

859 261-5544

 

year 6:18 7:6 8:15
11:8 61:5 68:17 |,
68:24 73:19 77:11 |
87:7,8 88:1,1,23
103:13 115:22
122:24 124:7
128:25 151:7,22
156:1 185:24
199:11 205:2,7

year's 150:1

year-end 136:21

yearly 141:15

years 6:19 19:21
64:4 76:11 85:16},
86:5 100:7 101:16
106:3 122:22
137:8,9,12,19,21
138:1 160:19
162:11,13,18,20
164:20 165:4,4
166:4 167:9 170:7
176:22 195:1
198:1,2,15,15

yep 77:8

yesterday 4:18

York 75:11

Z

0
00047 130:1
000622 43:4
000983 132:23
001106 132:24
001286 167:19
0047 129:15

1 2
13:6 14:4,5,9,19
15:24 16:3,7
43:12,14,18 81:5
137:2 151:22
166:25 196:6
199:7
1,006 68:21 69:16
1,016,119 101:15
1,100,000 148:23
1,186,035 148:14

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 75 of 92 PAGEID #: 13847

Page 230

 

1,186,213 147:13

1,265,099 139:14

1:16-cv-00465- 1:8

10 3:10 60:2,4 61:2
62:11 111:1 153:8
185:11

10/31 27:25

10:07 51:13

10:14 51:14,16

100 6:8 44:5 45:15
145:4

| 166:22

1003 133:5,6,9
137:2

1006 134:14

1007 136:19

1010 139:13 154:8

1016 139:21,22

1090 140:21 142:23
142:24

1091 143:19

1097 144:18,18

10981 188:10,20

1099 148:2 152:17

11 3:12 64:13,16,19
65:2,12 90:5,5
103:15,16 184:23
185:8

11:10 84:1

11:20 84:2,4

1103 132:24 133:7

112 3:13,13

1120 63:21

113 3:13,13

115 3:14,14

12 3:12 84:16,19
87:15 99:11 105:9
203:18

12/29 130:11

12/29/14 115:22

12/29/15 130:10

12/30/15 115:22

12:16 119:2

12:59 119:3,5

122 3:14,14

129 3:15,15

13 3:13 111:25
112:1

 

 

130,000 105:19

132 3:15,15 77:11
111:13

132,000 74:20 76:3
77:1 111:8

132,016 78:5

132,407 143:7

14 3:6,6,13 50:6
110:9 113:14,15
160:18

1400 2:19

15 3:6,6,14 50:6
61:15 115:15,16
119:10 121:2
160:17,18

15th 60:13

16 3:14 52:14
122:10,11,14

167 3:16,16

17 3:15 129:12,14

176,400 140:23

178,000 68:13
69:17

18 3:15 132:18,26 ©

207:24
19 3:16 167:17,19
190 105:20
1938 137:4,7,7,24
1978 4:25 5:20 6:9
7:1
1980 6:17 7:5 50:4
122:23 138:4
1981 6:17 76:14
1984 76:17
19th 21:12 22:7
26:8

2
23:6 15:10,14,16

15:21,24 95:20
185:23
2.7119:15
2:35 183:24
2:43 183:25 184:2
20 65:20 146:4
20,000 126:2
155:25
200 2:7 160:22

 

2000 90:17
2000s 9:5
2008 65:5,15,20
2010 84:22 86:19
101:17
2011 84:22 86:19
101:16 103:15,19
104:2,11,14 137:7
138:11 143:13
177:14
2012 84:24 86:4,19
90:8 95:20 103:15
103:19 104:1
180:6
2013 84:24 86:4,19
90:8 95:20 185:7
185:12,14,15
2014 5:20 6:10
11:10 30:7,8 42:3
48:12 58:9 60:1
65:6,15,20 68:17
76:19 110:20
124:8,15 126:11
160:15,21
:25 176:5
185:7,12,14,15
2015 19:23 54:11
54:14,19 55:17
60:7,8 61:6 63:21
65:24 68:12 69:7
71:1 73:21 110:25
121:5 126:1,10
156:5 160:22
162:1 193:1 196:7
2016 1:15 21:12
22:7,16 25:25
61:14 193:2
207:22
2021 207:24
208,457 142:20
209,258 149:5,21
217,914 143:22
2250 78:17 79:3
143:17
2400 2:6
2412 197:13 198:20
25 164:20 165:4,21
166:4

25,000 104:15

25,739,828 136:21

250 16:2,7,14,19,23
17:2 18:17 37:4
38:2 71:22 72:10
75:13,22 76:16
78:25 93:23 105:5
109:19,24 110:5
110:17 115:9
125:17 142:16
147:19,22,24
151:2 193:4
201:16

250,000 102:3

2507 85:12,21
86:16

2508 85:23

2510 86:1

2512 99:12,14

2580 113:17

2581 113:18

2616 16:6

2622 16:18

27 3:7,7

275 37:17

28 1:15 207:19

139:14 151:9
3,655,973 152:17
3:15 204:2,3
3:23 204:4,6
3:26 206:14,23
30 3:7,7 64:3
300,000 102:4
301 1:18 2:13
3090 16:22
3095 176:6 196:15
318:15 101:16
3110 112:3
3125 112:8
3129 112:4
3147 119:13
317,618 153:4
31st 61:6 84:22

104:1
32,000 104:11

 

a
33:7 26:9 27:10,13

 

3300 1:18 2:13

34 3:8,8

344 58:9 59:15,25

354,920 109:12

36 3:8,8

360-1123 2:8

375 34:22 35:5

378 35:6

39.2 175:5

,

4 3:4,7 30:21,23
75:19 151:9

4,000 24:20,25

4,620,906 126:16

4,800 77:9

40 180:17

40-some 150:11

40,000 166:22

400,000 151:23

401(k) 28:4,19
29:16 35:15 66:22 |:
67:1 118:5 141:19
201:10,12,15,22

41 86:2,11

41017-0534 2:7

4104 122:14

4105 124:7

4113 126:14

4126 122:15

4160 86:2,13,14
87:15

4164 105:10

42,000 104:22

425,000 160:21

43 3:9,9

431 68:19

439 109:10

444 59:15,25

45 75:19

45202 1:19 2:14

45202-3752 2:20

455 103:24

46055 4:15

465 103:16,21,22

476 130:3

477 130:3

478 130:2

 

LAMPKE COURT REPORTING, INC. 859 261-5544

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 76 of 92 PAGEID #: 13848

Page 231

 

 

48 75:19

483 90:6,7,24 95:1
485 91:22

49 129:15

495 93:10

5

5 3:8 28:17,18

34:19,21 35:4
48:6

5,000 75:23 78:15
143:15

50 36:2,5 48:5

50-mile 203:20

500,000 156:5
160:22

513 2:14,20

54 3:9,9

557 185:1,4,19,20

563 59:16 60:1

570 63:21 80:20
81:2

579-6580 2:20

-| 58 3:10,10

580 60:25 61:1,4

592,873 66:11

594 68:14 74:18
79:14 80:21,23
81:20,25 110:25

111:3,7

6

 

6 3:8 36:7,8,10

63:23
60 3:10,10
60,000 76:1 77:10
600 65:25 66:1,7
71:2 73:21
606 62:10
621 60:1
622 44:3 53:4
623 48:20
624 48:24
625 49:2
626 49:4
627 49:4
628,455 144:20
637,989 124:8,17

124:25
64 3:12,12
651-6707 2:14

7
73:9 43:1 55:10,13
7:00 146:12
741,931 74:1
750,000 156:5
79 80:24 81:4
79,928,769 82:1
797 63:4
7th 205:5

8

8 3:9 54:3,4,7 145:1
145:2,14

8:00 146:12

8:59 1:16 4:2

80 6:24

80s 5:3 7:20

81 6:24 7:5 122:23
138:4

84 3:12,12

$51 61:5

859 2:8

 

9
9 3:10 57:25 58:1,8
59:14,25 68:19
109:5,6
9/19 22:16 23:7
25:24 205:11
9:00 146:10
90 56:16
90s 9:4 194:6
920,000 68:8 74:8
962,450 101:16
9750 197:4

_ 152:18

99 56:16
992,000 108:3
995,000 108:2
9a 126:17

9th 205:6

 

 

 

 

 

LAMPKE COURT REPORTING, INC. 859 261-5544

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 77 of 92 PAGEID #: 13849

Ohio Secretary of State

Business Search by Agent/Registrant Name

 

 

Business Queries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Entity Agent/Registrant/ Business Name Type Agent Status Business Location County State
Number Incorporator Name Effective
Date
4474662 CHERISH ANN VANEMON ae WORLD fac MESTIC LIM)T 07/06/2004 Active
| /\/ ALY ERPRETIN wi ALT # WAN /\_ [WM \ DAX LS
W
569013 NED R VANEMON JOSEPH T OF D, WA CORPORATION 11/21/2014 Active DAYTON MONTGOMERY OHIO
A FOR PROFIT
1091411 NED R. VANEMON JOSEPH NORTHLAND CORPORATION 11/21/2014 Active CINCINNATI HAMILTON
*" MOTORS, INC. FOR PROFIT
1326779 NED R. VANEMON JOSEPH REALTY, LLC DOMESTIC LIMITED | 11/25/2014 Active
LIABILITY
COMPANY
1348856 NED R. VANEMON CAPITOL CADILLAC, LLC | DOMESTIC LIMITED 11/25/2014 Active
s LIABILITY ;
COMPANY ‘
1395775 NED R. VANEMON SCION OF DAYTON, CO. CORPORATION 11/21/2014 Active DAYTON MONTGOMERY
FOR PROFIT
1395776 NED R. VANEMON — SCION OF CINCINNATI, CORPORATION 11/21/2014 Active CINCINNATI HAMILTON
-CO. FOR PROFIT
1424221 NED R. VANEMON JOSEPH MANAGEMENT CORPORATION 11/21/2014 Cancelled CINCINNATI HAMILTON
COMPANY FOR PROFIT
1497398 NED R. VANEMON REGIMENT DOMESTIC LIMITED | 11/25/2014 Active
PROPERTIES, LLC LIABILITY
COMPANY
1720393 NED R. VANEMON COLUMBIA SQUARE DOMESTIC LIMITED | 11/25/2014 Active
PROPERTIES, LLC LIABILITY
. COMPANY
175140 NED R. VANEMON i COLUMBIA OLDSMOBILE | CORPORATION 11/19/2014 Active CINCINNATI HAMILTON OHIO
“COMPANY FOR PROFIT
1893309 NED R. VANEMON CINCINNATI CAPITAL DOMESTIC LIMITED | 11/25/2014 Active
PARTNERS 120, LLC LIABILITY
COMPANY
1928832 NED R. VANEMON JOSEPH LEASING LLC DOMESTIC LIMITED | 11/25/2014 Active
LIABILITY
COMPANY

—

 

 

 

 

 

 
 

Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 78 of 92 PAGEID #: 13850

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Entity | Agent/Registrant/ ‘Business Name Type Agent Status Business Location County State
Number Incorporator Name Effective
I Date
|
2078011 NED R. VANEMON COLERAIN DOMESTIC LIMITED | 11/25/2014 Active
: PROPERTIES, LLC LIABILITY
i . COMPANY
339085 NED R. VANEMON JOSEPH CHEVROLET CORPORATION 11/19/2014 Active COLERAIN TWP HAMILTON OHIO
: . COMPANY FOR PROFIT
| ws
379507 NED R. VANEMON -POND REALTY CORPORATION 11/21/2014 Active CINCINNATI HAMILTON OHIO
COMPANY FOR PROFIT
407843 NED R. VANEMON JOSEPH T OF C, CO. CORPORATION 11/21/2014 Active CINCINNATI HAMILTON OHIO
i FOR PROFIT
419800 NED R. VANEMON CAMARGO CADILLAC CORPORATION 41/12/2014 Active MONTGOMERY HAMILTON OHIO
| COMPANY FOR PROFIT .
427750 NED R. VANEMON CAMARGO RACQUET CORPORATION 11/12/2014 Active CINCINNATI HAMILTON OHIO
: CLUB, INC. FOR PROFIT
462159 NED R. VANEMON COLUMBIA CORPORATION 41/12/2014 Active CINCINNATI HAMILTON OHIO
: ’ DEVELOPMENT FOR PROFIT
CORPORATION
535587 NED R. VANEMON POND INSURANCE CORPORATION 11/25/2014 Active CINCINNATI HAMILTON OHIO
: AGENCY, FOR PROFIT
1 INCORPORATED
535616 NED R. VANEMON R.G. INSURANCE CORPORATION 11/25/2014 Active CINCINNATI HAMILTON OHIO
AGENCY, FOR PROFIT
| INCORPORATED
547945 NED R. VANEMON COLUMBIA CORPORATION 11/12/2014 Active CINCINNATI HAMILTON OHIO
AUTOMOTIVE, INC. FOR PROFIT
549605 NED R. VANEMON ~ SYCAMORE INSURANCE CORPORATION 11/25/2014 Active CINCINNATI HAMILTON OHIO
; AGENCY, INC. FOR PROFIT
750337 NED R. VANEMON DEALER ACCEPTANCE CORPORATION 11/19/2014 Active DAYTON MONTGOMERY OHIO
CREDIT CORPORATION FOR PROFIT
823451 NED R. VANEMON INFINITI OF CINCINNATI, CORPORATION 11/19/2014 Active CINCINNATI! HAMILTON OHIO
' INC, FOR PROFIT :
905451 NED R. VANEMON LEAFTREE LIMITED 11/25/2014 Active OHIO
: INVESTMENTS LIMITED PARTNERSHIP .
\ PARTNERSHIP
964057 NED R. VANEMON THE G2 R2 FOUNDATION CORPORATION 01/18/2016 Active CINCINNATI HAMILTON OHIO
FOR NON-PROFIT
| Le
999429 NED R. VANEMON " JOSEPH CADILLAC DOMESTIC LIMITED | 11/25/2014 Active OHIO
' SUBARU, LLC LIABILITY
COMPANY
999430 NED R. VANEMON JOSEPH PROPERTIES, DOMESTIC LIMITED | 11/25/2014 Active OHIO
LLCO LIABILITY
COMPANY
2359554 NED VANEMON MICHIGAN REALTY LLC DOMESTIC LIMITED | 01/20/2015 Active
' . LIABILITY

 

 

 

COMPANY

 

 

 

 

 

 

 

 
 

C . . _ _ . 1
ase: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 79 of 92 PAGEID #: 13851

Ohio Secretary of State

Business Search by Agent/Registrant Name

Business Queries

 

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

Entity Agent/Registrant/ Business Name Type Agent Status Business Location County State
Number Incorporator Name Effective
‘ ‘ Date
2039628 NED R. VAN EMON JOSEPH H OF D, LLC DOMESTIC LIMITED | 11/25/2014 Active
LIABILITY
COMPANY
2237703 NED R. VAN EMON R3G2 PROPERTIES, LLC DOMESTIC LIMITED | 09/14/2015 Active
: LIABILITY
COMPANY
2303739 NED R. VAN EMON | JOSEPH MOTORWERKS | DOMESTIC LIMITED | 11/25/2014 Active
Loc LIABILITY
: COMPANY
2385647 NED R. VAN EMON AIRPORT INSURANCE DOMESTIC LIMITED | 04/14/2015 Active
AGENCY, LLC LIABILITY
COMPANY
633728 NED R. VAN EMON JOSEPH BUICK - GMC CORPORATION 11/25/2014 Active CINCINNATI HAMILTON OHIO
TRUCK, INC. FOR PROFIT
3843550 NED VAN EMON COLUMBIA REI, LLC DOMESTIC LIMITED | 12/28/2015 Active
. LIABILITY

 

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 80 of 92 PAGEID #: 13852

Ohio Secretary of State
Business Queries

 

Business Search by Incorporator Name

 

 

 

 

 

 

 

 

 

 

 

 

Entity Agent/Registrant/ Business Name Type Original Status Business County State
Number Incorporator Filing Location
Name Date
3843550 NED VAN EMON COLUMBIA REI, DOMESTIC 12/28/2015 Active
LLC LIMITED
LIABILITY
COMPANY
2385647 NEO R. VAN AIRPORT DOMESTIC 04/14/2015 Active
EMON | INSURANCE LIMITED
AGENCY, LLC LIABILITY
. COMPANY

 

 
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 81 of 92 PAGEID #: 13853

Doc {[D --> ZUTI1Z40 2056

AMA

 

 

ll

 

AVNET

 

 

 

 

DOCUMENT iC DESCRIPTION & EAFED 9 SENMALTY CERT COPY
201812602088 FICTITICUS MAME RENEWAL INFERY &

   

Receipt

This is nota pill Please do not reat payment

JOSEPH ALTO GROUP
250 EAST FIFTH STREET
SUITE 285

CINCINNATI, OH, 45202

 

 

STATE OF OHIO
CERTIFICATE

Ohio Secretary of State, Jon Husted
1943616

 

It is hereby certified that the Secretary of State of Ohio has custody of the business records far
COLUMBLA MOTORS

and. that said business records show the fiiing and recording of

Docunintgs) Cacument Sols)
FICTITIOUS NAME RENEWAL 21512402088

Effective Date: OFM42015

Witness my hand and the seal of the
Seretary of State 2t Cohnubus. Ohio
this 4th day of May, AD. 2013,

Ow = Ss
United States of America Go Pinal

ve ot Ol
eMiice af the Secretary of 5

   

 
 

 

Ohio Secretary of State

 

 

 

 

 

 

Page 1

RJ 002616
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 82 of 92 PAGEID #: 13854

Doc ID --> 201912402088

Form 523A Prescribed by:
Jon Hustep Dare El
Ohio Secretary of State
&/ Central Ohio: (614) 486-3916
Tok Free: ¢
aw OnioSve:

ectronicatly Filed: 3/4/2013

 
  
 

 

Renewal of Trade Name or Fictitious Name Registration
Filing Fee: $25
(CHECK ONLY ONE (1) BOX}

 

  

Renewai of Trade Name (172-RNRi

Renewal of Ficiiious Name (159-NFR}

   

 

 

 

 

COLUMBIA MOTORS
Trade Name or Fictitious Name to be Renewed |

|

 

 

COLUMBIA AUTOMOTIVE, INCD
Narme of Registrant Renewing Name

 

 

 

: Registrant's Entity Nurnber if registered with Ohio Secretary of State} 1547945

 

 

 

apiete if the registrant is a general partnership and has not provided an entity number above. Registration
icomplete if a partner was listed on the original application and that person/entity is no longer a partner.

SPravide the name and addrass of at least one general partner.

Name Address

 

   

 

 

 

 

 

 

 

 

 
 
  
   

 

NOTE: Pursuant to OAG 89-081. fag ner is 8 feredn corporat
transact business a) Ohio; if a general partner is a foreign corporation
assumed name, please provide the assumed ourme and the name as registered in i

areral oack

       

yficensed in OF
chon of formaien.

under an

     

qs 1S

 

 

Form S234 Page tof Z Last Revised: 6/12/13

Page 2

   
 

 

RJ 002617
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 83 of 92 PAGEID #: 13855

Doc ID --> 201512402088

 

; signing and submitting this form to the Otuc Secretary of State, the uncersigned hereby certifies thal he or she nas the
isite autharity to execute thig document.

    

 

ICOLUMBIA AUTOMOTIVE, INC
REQUIRED Signature

Renewa! must be signed .
trant oF

ized representative of NED VAN EMON
registrant. By Gf applicable}

 

   
 

 

 

 

 

 

af authorized representative
is an individual. thea they i
must sign in the “signature”
box and print ihéir name
ic the "Print Name” Dox.

 

 

Print Name

 

 

lf authorized representative
is @ business entity, not an
individual, then picasa print ;
business name in th :

 

 

  

 

 

 

  

st sigh im the “By” box
heir name in ihe
“Print Name” box.

 

 

 

Form 525A Page Zo! 2

Page 3

RJ 002618
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 84 of 92 PAGEID #: 13856

Doc 'D --> 2019124U2U83

ce

 

il

     

a

 

Receipt

Tease des ne

    

JOSEPH AUTO GROUP
2350 EAST FIFTH STREET
SUITE 285

CINCINNATL O8L 45262

 

 

 

 

STATE OF OHIO
CERTIFICATE
Ohio Secretary of State, Jon Husted
1943618
tt is hereby certified thar the Seeretary of State af Obsto has custody of the business records for
COLUM BIA HYUNDAL

and. that sard business records show the filing and recording of

 

Pky rile)
FICTITIOUS NAME RENEWAL

2HALIN2OS3

Effective Date: US/0422015

Wituess my hand and the seal of dhe
Secretary of State at Columbus, Ohio
this 4th day af May. ALD. 2015,

Gon Plaat!

Ohio Secretary af State

    

 

 

 

 

 

 

 

Page t

RJ 002615
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 85 of 92 PAGEID #: 13857

Doc !D --> ZUID1Z4UZUBS

Form 523A Prescribed by:
Jon Hustep
Ohio Secretary of State
é/ ntral Ohio: (614) 466-3970

ee
B
i
m
®

 

ctronically Fil

Ce
Tol
8

 

 

Renewal of Trade Name or Fictitious Name Registration

Filing Fee: $25
{CHECK ONLY ONE (1) BOX}

CyRenewal af Trade Name (172-RNRJ

 

enewai of Fictitious Narme (1S9-NFR}

    

 

 

ICOLUMBIA HYUNDAI

 
 

Trade Name-er Ficttieus Name to be Renewed

 

    

1A AUTOMOTIVE
Name of Registrant Renewing Name

 

 

 

 

Registrant's Entity Number di registerad with Ohio Secretary of Statey. 1587948

 

 

 

nplete if the registrant is a general partnership and has not provided an entity number above. Registration
abers are assigned to partnerships that have filed a statement under Ohio Revised Code Chapter 1776 OR,
icomplete if a partner was listed on the original application and that person/entity is no longer a partner.

Provide the name and address of at least one general partner.

Name

Address

 

 

 

   

NOTE: Pursuant to COAG 84-081. if goneral paniner is a forsign corperauon/imiked Rabiiky company. if must be
# a Rabilit pany Hcensed in Ohio under ari
gistered in ifs sunsdiotion ai formation,

      
  

transact business in. Ohio: if a general pariner is a for
assumed name, please

   

cerporatic
provide ine assumed name and the name as se

  
 

Form S234 Page 1 of 2 Lasl Revised: 6/12/13

RJ 00262
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 86 of 92 PAGEID #: 13858

Doc ID --> 201512402083

 

 

By signing and subral

 

this form to the Ohio Sec

 

   

2 undersigned hereby certiles that he or she has the

onulsite authority {6 execute this document.

REQUIRED

Renewal must be signed
iby the registrani or
aulhorizec represertative of
the registrant.

“W authonzed representative
ds an individual. then they
must sign in the “signaturs”
box and gin iheir name

fin the “Print Name” box.

If authorized representative
is a business entity, net an
individual, then please print
fhe business namie in the
“signature” box, an
authorized representative
icf the business entily

imust sign cn the "By" box
and print their name in the
"Print Name” box,

 

 

Porm, 5434

 

 

COLUMBIA AUTGMOTIVE, INC,
Signature

 

 

?
INED VAN EMON
By (if apsticable}

 

i

 

Print Name

 

 

 

 

 

 

Page 2312

 

Page 3

 

i
|
i
i
i

RJ 00262
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 87 of 92 PAGEID #: 13859

VUCc EL mre EARP LN DOT Baer

 

SUITE 285
CINCENNATH, OR. 45202

 

earners nETUTOTERENSITT

 

 

 

STATE OF OHIO
CERTIFICATE
Ohio Secretary of State, Jon Husted
1943617
ft is hereby certified that. the Secretary of State of Ohie has custody of the business records for
COLUMBIA ACURA

and. that said business records show the fling and recording of:

    

Mens} QR x
FICTITIOUS NAME RENEWAL. 2G1812461233
Effective Dine: MMOS

nd and the seal of the
at Columbus, Ohio
ay of May. ALD. 2013.

Pos toatl

Ohio Secretary of State

 
 

Witness my be
Secretary of
this deh d

     

 
 

estitce oft

 

 

 

 

 

 

 

Page 1

RJ 00262:
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 88 of 92 PAGEID #: 13860

Doc ID --> ZUTSTZAUTZSS

Farm 5234 Prescribed by:
Jon Hustreo
Ohio Secretary of State
&/ Central Ohia: (614) 466-3879
Toll Free: (877) SOS-FILE {767-3453}

ctataryolSiale gov
Ging RecreraryalS tate.gov

Gate ciectronically Filed:

 

  

 

 

Renewal of Trade Name or Fictitious Name Registration

Filing Fee: $25
(CHECK ONLY ONE (1} BOX)

 

Renewal of Trade Name (172-RNR}

34

Reg. No.

   

 

     

 

 

 

  

COLUMBIA ACURA
Jrads Name or Fictitious Name to be Renewed

 

 

CBLUMBIA AUTOMCTIVE, INC.
Name of Registrant Renewing Name

 

 

 

 

 

Registrant’s Entity Number (if registered with Ohio Secretary of State} :

 

 

 

tiplete if the registrant is a general partnership and has not provided an entity number above. Registration

 

‘complete if a partner was fisted on the original application and that person/entity is noJonger a partner.

Provide the same and address of al isast ons General partner.

3
i

Name Address

 

 

 

       

NOTE: Pursuant to OAG 69-081, if a general partner is a foreign corporations
ansact business in Onia: if @ general pariner is a foreign corperall
assumed name, please provide ie assumed name anc

 

nilimiled liability co:
sisterad in its sunsdiction of formation.

 

   

& Hare

 

 

 

 

Form $294, Page 1 of 2

 

Page 2

RJ 00262
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 89 of 92

Doc ID -->

201912401233

 

 

 

roquisile authority lo execute this document.

IREQUIRED

anewal must be signed
‘by ihe registrant or
authorized representative of
the regisirant.

 

 

   
 
  

if authorized representative
is an individual, then they

usi sign in the “signature”
ox and pant!

 

rhe business name in the
( gnature” 50x, an

 

rauthodz
jot the bu

  
  
   
 

epresentative
ess emily
ious sign in the “By” box
tand : gic name in the
“Print Name” box.

 

|COLUMBIA AUTOMOTIVE, INC.

Signature

 

INED VAN EMON

 

By (if apelicables

 

|

l
Print Name

 

 
 

 

Sy (if appticabic)

i
:

 

Print Name

 

Form 5234

igning and submitting this form to the Ohio Secretary of Stats, the undersigned hereby certifies thal he or she has the ~

 

 

 

i
:

 

Page 3

Last Revised: 6/12/7173

PAGEID #: 13861

RJ 0026;
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 90 of 92 PAGEID #: 13862

WO thy -- ZU POUL UU

 

 

CIMACT AAA AO

 

 

 

 

   

DATE DOCUMENT ID CESCRIPTION WING =EAPED PENALTY CERT COPY
BBOHZ018 201 506200543 FICTITIOUS NAME REGISTRATICH INFO! 3.58 9.06 6.90 506

Receipt

This i nut a BIL. Please do not remit payment.

=> COLUMBIA DEVELOPMENT

ATTN: NED VAN EMON
250 EAST FIFTH ST.
CINCINNATI. GH 45202

 

STATE OF OHIO
CERTIFICATE
Ohio Secretary of State, Jon Husted
23W727
tis hereby certified that the Secretary of Stare of Obia has custady of the business records for
JOSEPH TOYOTA OF CINCINNATE

and, that said business records show the filing and recording of:
Document No(s):
201506200543

Document(s)

FICTITIOUS NAME REGISTRATION
Effective Date: 02/24/2015

 

JOSEPH T OF
250 FAST FE
STE 283
ixsirati € (224/262
Exniration Date: 02/24/2626 CINCTRN STL OH 48202

 

Witness my hand and the seal of the
Seeretary of Stare at Columbus, Ohio this
3rd day of March, A.D, 26158.

wot <
United States of America Glo~ Phot!

State of Ohio

 

Ohio Secretary of State

 

Office of the Secretary of State

 

Page 4

 

RJ 00
Case: 1:16-cv-00465-TSB Doc #: 206-

Wok I --- BU POM

Form 634A Prescribed by:
Jon Hustep
Ohio Secretary of State
Central Ohio: (614) 466-3910
Toll Free: (877) SOS-FILE {767-3453}

wow. One Sacrataryarstala Gov
Sussov@ Chic SacretaryotSraite gov

 

17 Filed: 10/24/18 Page: 91 of 92 PAGEID #: 13863

 

Mait this form to one of the folowing:

Reguiar Filing {non expedite)
P.O. Box 676
Columbus, OR 43276

Expadite Filing (Two-business day processing
time requires an additionat $100.00}.

P.O. Box 1390

Columbus, CH 43216

 

 

 

 

Name Registration
Filing Fee: $50

CHECK ONLY ONE (1} Box

 

Trade Name
{167-RNO}

Date of first use: |

MMIDDIYY TY

[

:
|

 

k¢ Fictitious Name
(16S-NFO}

L_

 

Josepn Toyota of Cincinnati
Name daing Registered o° Reported

 

Joseph PT of ¢

Name of the Registrant

Co.

'

Note: if tha registrant is a partnership, please provide the nam
not permitted but are required on page 2 of the form.

 

Registrant's Entity Number (if registered with Ohio Secretary of State).; 407343

1

individual partner names are |
|

|

@ of the partnership.

 

 

ad

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|All registrants must complete the information In this section | |
The general nature of business conducted by the registrant:

| Sales and service of new and used vehicles |

CC |
Business address:
{ sea meceh o : : - i
: [ 250 East Fiitth Street, Suite £285 _|

Mailing Address

to ; , 1

| Cincinnaci ce j | Ohlo } {45202
; Oty State Zip Code |
t,

Form 5344 Page 1 of 2 Last Revised: 81213

Page 2
Case: 1:16-cv-00465-TSB Doc #: 206-17 Filed: 10/24/18 Page: 92 of 92 PAGEID #: 13864

VOC IU --7 AU POUL

 

jORC 1776, if partnership is registered, provide registration number on page one.

\Complete the information in this section tf registrant is a partnership NOT registered in Ohio pursuant to |
|

Provide the name and address of ai Jeast one general partner:

i
,

}
i
\
i
| Name Address

| I |
| C 1
| CT | |

(NOTE. Pursuant to OAG 89-081. if a general partner is a foreign corporationiiimited liability company, it must be licensed to}
itrangact business in Obio: if a general partner is a foreign corporationtimited liability company licensed in Ohio under an
lassumed name, please grovide the assumed name and the name as registered in its jurisdiction of formation.

 

 

 

|

 

 

i
'By signing and supmitting this form to the Ohio Secretary of State, the undersigned hereby certifies that he or she has the
jrequisite authority ta execute this document.

 

‘Required | Joseph Tof ¢, ¢ i
‘Application must be eph 7 OF Ms SS:

isigned by the registrant cr Signature
tan authorized representative

|

i (ALR CFC ] |
|

|

 

If authorized representative = By (if *
ee licabl
is an individual, then they y (if applicable)
imust sign in the “signature” ~ i
ibox and print their name | Ned R. Van Emon, CFO i

fin the “Print Name” box. Print Name

 

 

if authorized representative is a business entity, nat an individual, then please print the business name in the “signature” !

 

 

box, an authorized representative of the business entity must sign in the "By" box and print their name in the "Print Name"
box.
Form 534A : . Page 2 of 2

Last Revised: 6H 213

Page 3

RJ 0¢
